Exhibit 10.6

Execution Copy

PREFERRED UNIT PURCHASE AGREEMENT

THIS PREFERRED UNIT PURCHASE AGREEMENT (“Agreement”) is entered into as of
October 2, 2007, by and among Elandia, Inc., a Delaware corporation
(“Purchaser”), Bella Durmiente, LLC, a Delaware limited liability company
(“Seller”), Desca Holding, LLC, a Delaware limited liability company (the
“Company”), and Jorge Enrique Alvarado Amado, an individual (the “Responsible
Party”). Purchaser, Seller, the Company and the Responsible Party may
hereinafter be referred to individually as a “Party” and collectively as the
“Parties.”

Recitals

A. The Parties are executing and delivering this Agreement in reliance upon the
exemptions from registration provided by Regulation D (“Regulation D”)
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act and/or Section 4(2) of the Securities Act.

B. Upon the terms and conditions of this Agreement, Purchaser has agreed to
purchase, and Seller wishes to issue and sell to Purchaser, 7,000,000 Series A
Convertible Preferred Units of Seller (the “Series A Preferred Units”), the
terms of which are as set forth in the Limited Liability Company Agreement
attached hereto as Exhibit A (the “LLC Agreement”).

C. The Series A Preferred Units shall be convertible into common membership
interest units of Seller (the “Common Units”), pursuant to the terms set forth
in the LLC Agreement.

D. As of the date hereof, the Responsible Party owns all of the issued and
outstanding Common Units of Seller and all of the issued and outstanding
membership interest units of the Company.

E. The Responsible Party is the chief executive officer and sole manager of the
Company.

F. At the Closing, the Responsible Party will (i) contribute all of his
ownership interests in the Company to Seller, and (ii) contribute all of his
ownership interests in Desca Colombia to the E.T.V.E.

G. Promptly after the Closing, the Company will (i) contribute all of its
ownership interests in Desca USA and Desca Panama to Seller, and (ii) contribute
all of its ownership interests in all of its foreign Subsidiaries (except Desca
Panama) to the E.T.V.E.

Operative Terms

In consideration of the premises and the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties agree as follows.



--------------------------------------------------------------------------------

Section 1. Definitions.

“AAA” has the meaning set forth in Section 10(t)(i).

“Accounting Firm” has the meaning set forth in Section 4(h).

“Acquisition Transaction” means any transaction involving: (i) the sale,
license, disposition or acquisition of all or a material portion of the business
or assets of the Company or any direct or indirect Subsidiary or division of the
Company; (ii) the issuance, grant, disposition or acquisition of (A) any
membership interest or other equity security of the Company or any direct or
indirect Subsidiary of the Company, (B) any option, call, warrant or right
(whether or not immediately exercisable) to acquire any membership interest or
other equity security of the Company or any direct or indirect Subsidiary of the
Company, or (C) any security, instrument or obligation that is or may become
convertible into or exchangeable for any membership interest or other equity
security of the Company or any direct or indirect Subsidiary of the Company; or
(iii) any merger, consolidation, business combination, share exchange,
reorganization or similar transaction involving the Company or any direct or
indirect Subsidiary of the Company.

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and attorneys’ fees and expenses; provided, however,
that the term “Adverse Consequences” shall exclude punitive, special or
consequential damages.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act, 17 C.F.R. 240.12b-2 (2006).

“Affiliated Group” means any affiliated group within the meaning of Code
Section 1504(a) or any similar group defined under a similar provision of state,
local or foreign law.

“Agreed Amount” has the meaning set forth in Section 8(f)(iii).

“Agreement” has the meaning set forth in the Preface.

“Alvarado Indemnification Deductible” has the meaning set forth in
Section 8(e)(i)(A).

“Alvarado Indemnification Cap” has the meaning set forth in Section 8(e)(i)(B).

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

“Bridge Loan” means that certain loan from Purchaser to the Company in the
amount of US $5,000,000 pursuant to the terms and conditions of the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day in which
federal banking institutions in the United States of America or banking
institutions in Miami, Florida are authorized by law or regulation to close.

“Call” has the meaning ascribed to it in the LLC Agreement.

“Call Term” has the meaning ascribed to it in the LLC Agreement.

“Cisco” has the meaning set forth in Section 5(v).

“Cisco Agreement” has the meaning set forth in Section 5(v).

“Cisco Estoppel and Waiver” has the meaning set forth in Section 5(v).

“Claim” has the meaning set forth in Section 8(f).

“Claim Certificate” has the meaning set forth in Section 8(f)(i).

“Closing” has the meaning set forth in Section 2(c).

“Closing Date” has the meaning set forth in Section 2(c).

“Closing Payment” has the meaning set forth in Section 2(b)(i).

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” has the meaning set forth in Recital A.

“Commission Filings” has the meaning set forth in Section 3(b)(xii).

“Common Units” has the meaning set forth in Recital C.

“Company” has the meaning set forth in the Preface.

“Company Indemnified Parties” has the meaning set forth in Section 8(c)(i).

“Company Legal Opinion” has the meaning set forth in Section 8(q).

“Competing Business” has the meaning set forth in Section 4(gg).

“Completed FCPA Matter Form 8-K” has the meaning set forth in Section 7(a)(xx).

“Confidential Information” has the meaning set forth in Section 9(e).

 

3



--------------------------------------------------------------------------------

“Contract” means any contract, open order, lease or other agreement (whether
written or oral and whether express or implied) to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
or any of its assets is otherwise legally bound, including without limitation,
all distributor, sales representative and dealer agreements, contract
manufacturing agreements, other outsourcing agreements, purchase and supply
contracts, loan agreements and related agreements and documents, leases,
maintenance contracts, license agreements, royalty agreements, works for hire or
works made for hire agreements, government contracts, partnering agreements,
indebtedness instruments, letters of credit, performance bonds, currency
contracts, agreements with respect to guaranties, suretyships, covenants not to
compete, confidentiality or indemnification agreements by or for the benefit of
the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is bound, purchase and sale orders and all other contracts and
agreements whatsoever, and all amendments relating to any of the foregoing.

“Credit Agreement” means that certain Credit Agreement of even date herewith by
and between the Company and Purchaser.

“Desca Colombia” means Desca Colombia, S.A., a Colombian Sociedad Anonima.

“Desca Costa Rica” means Desca SYS Centroamérica Sociedad Anonima.

“Desca Ecuador” means Desca Ecuador, S.A., an Ecuador Sociedad Anonima.

“Desca Mexico” means Servidesca Mexico, S. de R.L. de C.V.

“Desca Panama” means Desca Panama, Inc., a Panamanian corporation.

“Desca USA” means Desca, Corp., a Florida corporation.

“Desca Venezuela” means Dessarrollo de Soluciones Especificas, C.A. (Desca).

“Disclosure Schedule” has the meaning set forth in Section 4.

“Elandia Shares” has the meaning set forth in LLC Agreement.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3)) and any other employee benefit plan, program or
arrangement of any kind.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

“Employment Agreement” has the meaning set forth in Section 5(m).

“Environmental, Health, and Safety Requirements” shall mean, as amended and as
now and hereafter in effect, all federal, state, local, and foreign statutes,
regulations, ordinances, and other provisions having the force or effect of law,
all judicial and administrative orders and determinations, all contractual
obligations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, or radiation.

 

4



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means each entity that is treated as a single employer with
the Company for purposes of Code Section 414.

“Escrow Agent” means Shutts & Bowen, LLP.

“Escrow Agreement” means the Escrow Agreement by and among Purchaser, the
Responsible Party and the Escrow Agent, in the form attached hereto as Exhibit
B.

“Escrow Fund” has the meaning set forth in Section 6(j).

“Escrow Payments” has the meaning set forth in Section 2(b)(ii).

“Escrowed Units” has the meaning set forth in Section 5(p).

“E.T.V.E.” has the meaning set forth in Section 6(m).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Family” means (i) the individual, (ii) the individual’s spouse and former
spouses, (iii) any other natural person who is related to the individual or the
individual’s spouse within the second degree, and (iv) any other natural person
who resides with such individual.

“FCPA” has the meaning set forth in Section 7(a)(xx).

“FCPA Matter” has the meaning set forth in Section 7(a)(xx).

“Fiduciary” has the meaning set forth in ERISA Section 3(21).

“Final Decision” has the meaning set forth in Section 8(f)(v).

“Financial Statements” has the meaning set forth in Section 4(g).

“FCPA Material Adverse Effect” has the meaning set forth in Section 7(b)(x).

“FCPA Matter Claims” has the meaning set forth in Section 7(c)(ii).

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Guarino Stock Purchase Agreement” has the meaning set forth in Section 2(e).

“Improvements” has the meaning set forth in Section 4(n)(iv).

 

5



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning set forth in Section 8(d)(i).

“Indemnifying Party” has the meaning set forth in Section 8(d)(i).

“Intellectual Property” means:

(i) all trademarks (registered or unregistered), service marks, brand names,
trade names, domain names, certification marks, trade dress, assumed names,
other indications of origin and the goodwill associated therewith, and all
registrations or applications for registration thereof in any jurisdiction,
including any extension, modification or renewal of any such registration or
application;

(ii) all patents, patent applications, continuations, continuations-in-part,
divisionals and foreign counterparts in any jurisdiction;

(iii) all copyrights, database rights and moral rights in both published works
and unpublished works, including all such rights in software, user and training
manuals, marketing and promotional materials, internal reports, business plans
and any other writings, expressions, mask works, firmware and videos, whether
copyrighted, copyrightable or not, and all registrations or applications for
registration of copyrights thereof and any renewals or extensions thereof in any
jurisdiction;

(iv) trade secret and confidential information, and rights in any jurisdiction
to limit the use or disclosure thereof by a third party, including such rights
in inventions, discoveries and ideas, whether patented, patentable or not in any
jurisdiction (and whether or not reduced to practice), know-how, customer lists,
technical information, proprietary information, technologies, processes and
formulae, software, data, plans, drawings and blue prints, whether tangible or
intangible and whether stored, compiled, or memorialized physically,
electronically, photographically or otherwise; and

(v) any similar intellectual property or proprietary rights similar to any of
the foregoing, licenses, immunities, covenants not to sue and the like relating
to the foregoing, and any claims or causes of action arising out of or related
to any infringement, misuse or misappropriation of any of the foregoing.

“Knowledge” means the actual knowledge of the Person in question after
reasonable investigation.

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by the Company or any of its
Subsidiaries.

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which the Company or any
of its Subsidiaries holds any Leased Real Property, including the right to all
security deposits and other amounts and instruments deposited by or on behalf of
the Company or any of its Subsidiaries thereunder.

 

6



--------------------------------------------------------------------------------

“Liability” or “Liabilities” means any liability or obligation of whatever kind
or nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
Taxes.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest.

“LLC Agreement” has the meaning set forth in Recital B.

Material Adverse Effect” or “Material Adverse Change” means any effect or change
that would be (or could reasonably be expected to be) materially adverse to the
business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of the Company and its Subsidiaries, taken as
a whole, or to the ability of Seller or the Company to consummate timely the
transactions contemplated hereby (regardless of whether or not such adverse
effect or change can be or has been cured at any time or whether Purchaser has
knowledge of such effect or change on the date hereof), including any adverse
change, event, development, or effect arising from or relating to (a) general
business or economic conditions, including such conditions related to the
business of the Company or any of its Subsidiaries, (b) national or
international political or social conditions, including the engagement by the
United States in hostilities (other than the current hostilities in Iraq and
Afghanistan), whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, (c) financial, banking, or securities markets (including any suspension
of trading in, or limitation on prices for, securities on the New York Stock
Exchange, American Stock Exchange, or Nasdaq Stock Market for a period in excess
of three hours or any decline of either the Dow Jones Industrial Average or the
Standard & Poor’s Index of 500 Industrial Companies by an amount in excess of
15% measured from the close of business on the date hereof), (d) changes in
GAAP, and (e) changes in laws, rules, regulations, orders, or other binding
directives issued by any governmental entity.

“Material Contract” means (i) any Contract which represents five percent (5%) or
more of revenue on a per country basis (whether fixed, contingent or otherwise)
to the Company or its Subsidiaries, or (ii) any Contract which represents five
percent (5%) or more of the total assets on a per country basis (whether fixed,
contingent or otherwise) of the Subsidiary located in such country, or (iii) any
Contract between the Company or its Subsidiaries and an Affiliate.

“Material Customers” has the meaning set forth in Section 4(ee)(i).

“Material Interest” means direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of voting securities or other voting
interests representing at least 1% of the outstanding voting power of a Person
or equity securities or other equity interests representing at least 1% of the
outstanding equity securities or equity securities in a Person.

“Material Suppliers” has the meaning set forth in Section 4(ee)(ii).

“Maturity Date” has the meaning set forth in the Credit Agreement.

 

7



--------------------------------------------------------------------------------

“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.

“Most Recent Financial Statements” has the meaning set forth in Section 4(g).

“Most Recent Fiscal Month End” has the meaning set forth in Section 4(g).

“Most Recent Fiscal Year End” has the meaning set forth in Section 4(g).

“Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).

“No Election Notice” has the meaning set forth in Section 7(c)(iii).

“Non-Compete Agreement” has the meaning set forth in Section 5(n).

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Owned Real Property” means all land, together with all buildings, structures,
improvements, and fixtures located thereon, including all electrical,
mechanical, plumbing and other building systems, fire protection, security and
surveillance systems, telecommunications, computer, wiring, and cable
installations, utility installations, water distribution systems, and
landscaping, together with all easements and other rights and interests
appurtenant thereto (including air, oil, gas, mineral, and water rights), owned
by the Company or any of its Subsidiaries.

“Party” or “Parties” has the meaning set forth in the Preface.

“PCAOB” means the Public Company Accounting Oversight Board.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permits” has the meaning set forth in Section 4(l).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or any other business entity, or a governmental
entity (or any department, agency, or political subdivision thereof).

“Primary Company Documents” has the meaning set forth in Section 4(a).

“Principal Executive Officer” and “Principal Financial Officer” shall have the
meanings ascribed to such terms in SOX.

“Prohibited Transaction” has the meaning set forth in ERISA Section 406 and Code
Section 4975.

“Purchase Price” has the meaning set forth in Section 2(b).

 

8



--------------------------------------------------------------------------------

“Purchaser” has the meaning set forth in the Preface.

“Purchaser Election Period” has the meaning set forth in Section 7(c)(i).

“Purchaser Financials” has the meaning set forth in Section 3(b)(xiii).

“Purchaser Indemnification Deductible” has the meaning set forth in
Section 8(e)(ii)(A).

“Purchaser Indemnification Cap” has the meaning set forth in
Section 8(e)(ii)(B).

“Purchaser Indemnified Parties” has the meaning set forth in Section 8(b).

“Purchaser Irrevocable Cash Election” has the meaning set forth in
Section 7(c)(i).

“Purchaser Irrevocable Cash Election Notice” has the meaning set forth in
Section 7(c)(i).

“Purchaser Material Adverse Effect” or “Purchaser Material Adverse Change” means
any effect or change that would be (or could reasonably be expected to be)
materially adverse to the business, assets, condition (financial or otherwise),
operating results, operations, or business prospects of the Purchaser and its
Subsidiaries, taken as a whole, or to the ability of the Purchaser to consummate
timely the transactions contemplated hereby (regardless of whether or not such
adverse effect or change can be or has been cured at any time or whether the
other parties hereto have knowledge of such effect or change on the date
hereof).

“Purchaser ROFR” has the meaning set forth in Section 9(c)(i).

“Purchaser ROFR Exercise Notice” has the meaning set forth in Section 9(c)(ii).

“Purchaser ROFR Notice” has the meaning set forth in Section 9(c)(ii).

“Purchaser ROFR Period” means the period commencing on December 15, 2007 and
ending on December 14, 2008.

“Put” has the meaning ascribed to it in the LLC Agreement.

“Put/Call Consideration” has the meaning set forth in Section 6(j).

“Put Term” has the meaning ascribed to it in the LLC Agreement.

“Real Property” has the meaning set forth in Section 4(n)(iii).

“Real Property Permits” has the meaning set forth in Section 4(n)(v).

“Regulation D” has the meaning set forth in Recital A.

“Released Parties” has the meaning set forth in Section 6(k)(i).

 

9



--------------------------------------------------------------------------------

“Releasor” has the meaning set forth in Section 6(k)(i).

“Related Person” means, (i) with respect to a particular individual, (a) each
other member of such individual’s Family; (b) any Person that is directly or
indirectly controlled by such individual or one or more members of such
individual’s Family; (c) any Person in which such individual or members of such
individual’s Family hold (individually or in the aggregate) a Material Interest;
and (d) any Person with respect to which such individual or one or more members
of such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity); (ii) with respect to a specified Person
other than an individual, (a) any Person that directly or indirectly controls,
is directly or indirectly controlled by, or is directly or indirectly under
common control with such specified Person; (b) any Person that holds a Material
Interest in such specified Person; (c) each Person that serves as a director,
officer, partner, executor, or trustee of such specified Person (or in a similar
capacity); (d) any Person in which such specified Person holds a Material
Interest; (e) any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity); and (f) any Related
Person of any individual described in clause (b) or (c).

“Related Proceeding” has the meaning set forth in Section 10(p).

“Representatives” means, (i) as it relates to the Company, (A) the Company’s
officers, managers, members, employees, Affiliates, attorneys, advisors,
accountants, agents and representatives, and (B) the officers, directors,
managers, shareholders, members, employees, affiliates, attorneys, advisors,
accountants, agents and representatives of the Company’s Subsidiaries, and
(ii) as it relates to the Responsible Party, his Family, employees, Affiliates,
attorneys, advisors, accountants, agents and representatives.

“Reportable Event” has the meaning set forth in ERISA Section 4043.

“Required Payment” has the meaning set forth in Section 8(g)(i).

“Responsible Party” has the meaning set forth in the Preface.

“Responsible Party MAE Notice” has the meaning set forth in Section 7(c)(i).

“Rule 144” has the meaning set forth in Section 3(b)(iv).

“Securities” means the Series A Preferred Units or the Common Units issuable
upon conversion thereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the Preface.

“Series A Preferred Units” has the meaning set forth in Recital B.

“SIBL” has the meaning set forth in Section 7(a)(xxi).

“SIBL Financing” has the meaning set forth in Section 7(a)(xxi).

 

10



--------------------------------------------------------------------------------

“Stanford” has the meaning set forth in Schedule 3(b)(xi) hereto.

“Stanford Panama Segregated Account” means that certain account of Seller into
which funds shall be deposited by Purchaser to fund an acquisition pool as set
forth in Section 2(e).

“SOX” means the Sarbanes-Oxley Act of 2002.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, partnership, association, or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof or
(ii) if a limited liability company, partnership, association, or other business
entity (other than a corporation), a majority of the partnership or other
similar ownership interests thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons own a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons shall be allocated a majority of such business entity’s gains
or losses or shall be or control any managing director or general partner of
such business entity (other than a corporation). The term “Subsidiary” shall
include all Subsidiaries of such Subsidiary.

“Systems” has the meaning set forth in Section 4(dd).

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party Claim” has the meaning set forth in Section 8(d)(i).

“Treasury Regulations” shall mean the treasury regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Updated Company Financials” has the meaning set forth in Section 5(xi).

“WARN Act” has the meaning set forth in Section 4(y)(iii).

 

11



--------------------------------------------------------------------------------

Section 2. Purchase and Sale; Use of Proceeds.

(a) Purchase of Series A Preferred Units. Subject to the terms and conditions in
this Agreement, Purchaser hereby agrees to purchase from Seller, and Seller
hereby agrees to issue and sell to Purchaser an aggregate of 7,000,000 newly
issued Series A Preferred Units in such amounts and for the consideration set
forth in Section 2(b) below.

(b) Amount of Series A Preferred Units Purchased; Purchase Price. Purchaser
shall purchase, and Seller shall sell, 7,000,000 Series A Preferred Units, which
comprises 70.00% of the total issued and outstanding units of Seller, for the
purchase price of US $26,000,000 (“Purchase Price”), payable at the Closing as
follows:

(i) $14,000,000 payable to Seller by wire transfer of immediately available
funds (the “Closing Payment”); and

(ii) $12,000,000 payable by wire transfer of immediately available funds (the
“Escrow Payment”) to the Stanford Panama Segregated Account, which shall be
released only upon the approval and signature of the chief executive officer of
Purchaser, the chief financial officer of Purchaser and the Responsible Party.

(c) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Purchaser’s counsel, Carlton
Fields, P.A., 100 Southeast Second Street, Suite 4000, Miami, Florida, 33131,
commencing at 10:00 a.m. local time on the second business day following the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself) or
such date as Purchaser and the Company may mutually determine (the “Closing
Date”).

(d) Deliveries at Closing. At the Closing, (i) Seller will deliver to Purchaser
(A) a membership certificate evidencing the 7,000,000 Series A Preferred Units,
and (B) the various certificates, instruments, and documents referred to in
Section 7(a) below, (ii) Purchaser will deliver to Seller (A) the Closing
Payment in the manner required under Section 2(b)(i) above, (B) the various
certificates, instruments, and documents referred to in Section 7(b) below,
(iii) Purchaser will pay the Escrow Payment as provided in Section 2(b)(ii)
above, and (iv) the Responsible Party will deliver to the Escrow Agent a unit
certificate representing his 3,000,000 Common Units.

(e) Use of Proceeds. Seller shall use the proceeds from the sale of the Series A
Preferred Units as follows: (i) $4,500,000 to redeem, pursuant to the terms of
the LLC Agreement, 1,274,788 Common Units held in the name of the Responsible
Party, (ii) $500,000 to purchase 100% of the shares of common stock in Desca USA
held in the name of Gerardo Guarino pursuant to the terms and conditions
contained in a stock purchase agreement mutually agreeable to the parties
thereto (the “Guarino Stock Purchase Agreement”), (iii) $12,000,000 to fund an
acquisition pool, which amount shall be held in the Stanford Panama Segregated
Account and which shall be released only upon the approval and signature of the
chief executive officer of Purchaser, the chief financial officer of Purchaser
and the Responsible Party, and (iv) the remaining $9,000,000 for Seller’s
capital expenditures and general working capital needs, as approved by the board
of managers of Seller.

 

12



--------------------------------------------------------------------------------

(f) Allocation. The Parties agree to allocate the Purchase Price (and all other
capitalizable costs) among the Company and the Subsidiaries for all purposes
(including financial accounting and Tax purposes) in accordance with the
allocation schedule attached hereto as Schedule 2(f). Purchaser and Seller and
their Affiliates shall report and file Tax Returns (including, but not limited
to Internal Revenue Service Form 8594) in all respects and for all purposes
consistent with such allocation. Neither Purchaser nor Seller shall take any
position (whether in audits, tax returns or otherwise) that is inconsistent with
such allocation unless required to do so by applicable law.

Section 3. Representations and Warranties Concerning Transaction.

(a) The Responsible Party’s Representations and Warranties. The Responsible
Party represents and warrants to Purchaser that the following statements
contained in this Section 3(a) are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 3(a)), except as set forth in Annex I attached
hereto:

(i) Authorization of Transaction. The Responsible Party has full legal capacity
and is competent to execute and deliver this Agreement and to perform his
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of the Responsible Party, enforceable in accordance with its terms
and conditions (except insofar as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, or by principles governing the availability of
equitable remedies). The Responsible Party does not need to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.

(ii) Non-contravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which the Responsible Party is subject, or (B) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice and/or consent under any Material Contract to
which the Responsible Party is a party or by which he is bound or to which any
of his assets are subject, or (C) result in the imposition or creation of a Lien
upon or with respect to the Series A Preferred Units.

(iii) Preferred Units. Other than as contemplated to be issued to Purchaser
hereunder, there are no outstanding Series A Preferred Units.

 

13



--------------------------------------------------------------------------------

(iv) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Responsible Party, currently threatened against the
Company that questions the validity of the Primary Company Documents or the
right of the Company or the Responsible Party to enter into any such agreements
or to consummate the transactions contemplated hereby and thereby, nor, to the
Knowledge of the Responsible Party, is there any Basis for the foregoing.

(v) Brokers’ Fees. The Responsible Party has no Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

(b) Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller, the Company and the Responsible Party that the following
statements contained in this Section 3(b) are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this Section 3(b)), except as set forth in
Annex II attached hereto:

(i) Organization. Purchaser is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware.

(ii) Qualified Investor. Purchaser is (i) experienced in making investments of
the kind described in this Agreement and the related documents, (ii) able to
afford the entire loss of its investment in the Series A Preferred Units, and
(iii) an “accredited investor” as defined in Rule 501(a) of Regulation D and
knows of no reason to anticipate any material change in its financial condition
for the foreseeable future.

(iii) Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, and
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Purchaser or any of its Subsidiaries is
subject or any provision of its certificate of incorporation, bylaws, or other
governing documents, or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice and/or consent
under any material contract to which Purchaser or any of its Subsidiaries is a
party or by which it is bound or to which any of its assets is subject (or
result in the imposition of any Lien upon any of its assets). Except for
Stanford, Purchaser does not need to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement.

(iv) Restricted Securities. Purchaser acknowledges that the securities of Seller
are “restricted securities” as defined in Rule 144 promulgated by the Commission
under the Securities Act (“Rule 144”). All subsequent offers and sales by
Purchaser of the Series A Preferred Units, and the Common Units issuable upon
conversion of the Series A Preferred Units, shall be made pursuant to an
effective registration statement under the Securities Act or pursuant to an
applicable exemption from such registration.

 

14



--------------------------------------------------------------------------------

(v) No Other Representations or Reliance. Neither the Seller, the Company nor
the Responsible Party, nor any of their agents, employees or attorneys, has made
any representations or warranties relating to the Company or otherwise in
connection with the transactions contemplated hereby other than those expressly
set forth herein, and Purchaser has not relied on any other promise, projection
or statement in making its decision to enter into this Agreement and complete
the transactions contemplated in this Agreement.

(vi) Reliance on Representations for Securities Registration Exemption Purposes.
Purchaser understands that the Series A Preferred Units are being offered and
sold to it in reliance upon exemptions from the registration requirements of the
United States federal securities laws, and that Seller is relying upon the
truthfulness and accuracy of Purchaser’s representations and warranties, and
Purchaser’s compliance with its covenants and agreements, each as set forth
herein, in order to determine the availability of such exemptions and the
eligibility of Purchaser to acquire the Series A Preferred Units.

(vii) Access to Information. Purchaser (i) has been provided with sufficient
information with respect to the business of the Company and its Subsidiaries for
Purchaser to determine the suitability of making an investment in the Company
and such documents relating to the Company and its Subsidiaries as Purchaser has
requested and Purchaser has carefully reviewed the same, (ii) has been provided
with such additional information with respect to the Company and its
Subsidiaries and its business and financial condition as Purchaser, or
Purchaser’s agent or attorney, has requested, and (iii) has had access to
management of the Company and its Subsidiaries and the opportunity to discuss
the information provided by management of the Company and any questions that
Purchaser had with respect thereto have been answered to the full satisfaction
of Purchaser.

(viii) Legality. Purchaser has the requisite corporate power and authority to
enter into this Agreement.

(ix) Authorization. This Agreement and any related agreements, and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Purchaser, and such agreements, when executed and delivered by
each of the Parties will each be a valid and binding agreement of Purchaser,
enforceable in accordance with their respective terms, except to the extent that
enforcement of each such agreement may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors rights generally and to general
principles of equity.

(x) Investment. Purchaser is acquiring the Series A Preferred Units for
investment for Purchaser’s own account, not as a nominee or agent, and not with
the view to, or for resale in connection with, any distribution thereof, nor
with any

 

15



--------------------------------------------------------------------------------

present intention of distributing or selling such Series A Preferred Units.
Purchaser is aware of the limits on resale imposed by virtue of the transaction
contemplated by this Agreement and is aware that the Series A Preferred Units
will bear restrictive legends.

(xi) Brokers’ Fees. Except for a fee payable to Stanford Group Company, or any
of its Affiliates (“Stanford”), which fee will be paid by Purchaser, Purchaser
has no Liability to pay any fees or commissions to any broker, finder, or agent
with respect to the transactions contemplated by this Agreement.

(xii) Commission Filings. Purchaser has made all filings with the Commission
(the “Commission Filings”) that it has been required to make under the
Securities Act and the Exchange Act. As of their respective filing dates, the
Commission Filings already filed by Purchaser or to be filed by Purchaser after
the date hereof complied, or as to the filings to be made after the date hereof
will comply, in all material respects with the requirements of the Securities
Act and the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder, as the case may be, and none of the Commission Filings
contained or will contain any untrue statement of a material fact or omitted or
will omit any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances in which they were
made, not misleading, except to the extent such filings have been all prior to
the date of this Agreement corrected, updated or superseded by a document
subsequently filed with the Commission.

(xiii) Financial Statements. The financial statements and related notes thereto
contained in the Commission Filings (the “Purchaser Financials”) are correct and
complete in all material respects, comply in all material respects with the
Exchange Act, and the rules and regulations of the Commission promulgated
thereunder and have been prepared in accordance with GAAP. The Purchaser
Financials present fairly and accurately the consolidated financial condition
and operating results of Purchaser and its Subsidiaries in all material respects
as of the dates and during the periods indicated therein and are consistent with
the books and records of Purchaser. Except as set forth in the Purchaser
Financials, Purchaser and its Subsidiaries have no material liabilities,
contingent or otherwise.

(xiv) Capitalization. On the date hereof, the authorized capital of Purchaser
consists of: (i) 50,000,000 shares of common stock, par value $0.00001 per
share, of which 13,516,313 shares are issued and outstanding; (ii) 35,000,000
shares of preferred stock, par value $0.00001 per share, of which – 0 – shares
of Series A Preferred Stock are issued and outstanding and – 0 – shares of
Series B Preferred Stock are outstanding; (iii) 2,606,700 shares of common stock
reserved for issuance upon exercise of options under Purchaser’s 2007 Stock
Option and Incentive Plan; and (iv) 2,098,000 shares of common sock underlying
currently exercisable warrants. In addition, Purchaser is the maker of
convertible promissory notes which may be converted at any time, at the option
of the holder thereof, into 6,013,000 shares of Series A Preferred Stock which
are ultimately convertible into that same amount of shares of common stock,
subject to adjustment as provided in the Certificate of Designation of the
Series A Preferred Stock. The Commission Filings accurately disclose the
outstanding capital stock of Purchaser and all outstanding options, warrants,
notes, or any other rights or instruments which

 

16



--------------------------------------------------------------------------------

would entitle the holder thereof to acquire shares of the common stock or other
equity interests in Purchaser upon conversion or exercise, setting forth for
each such holder the type of security, number of equity shares covered
thereunder, the exercise or conversion price thereof, the vesting schedule
thereof (if any), and the issuance date and expiration date thereof. Other than
as disclosed in the Commission Filings, there are no outstanding rights,
agreements, arrangements or understandings to which Purchaser is a party
(written or oral) which would obligate Purchaser to issue any equity interest,
option, warrant, convertible note, or other types of securities or to register
any shares in a registration statement filed with the Commission. Other than as
disclosed in the Commission Filings, there is no agreement, arrangement or
understanding between or among any entities or individuals which affects,
restricts or relates to voting, giving of written consents, dividend rights or
transferability of shares with respect to any voting shares of Purchaser,
including without limitation any voting trust agreement or proxy. The Commission
Filings accurately disclose all the shares subject to “lock-up” or similar
agreements or arrangements by which any equity shares are subject to resale
restrictions. Except as set forth in the Commission Filings, there are no
outstanding obligations of Purchaser to repurchase, redeem or otherwise acquire
for value any outstanding shares of capital stock or other ownership interests
of Purchaser or to provide funds to or make any investment (in the form of a
loan, capital contribution or otherwise) in any other entity.

(xv) No Material Adverse Change. Except for the FCPA Matter, since the most
recent Commission Filing, there has not been any Purchaser Material Adverse
Change.

(xvi) Legal Compliance. Except as disclosed in the Commission Filings and for
the FCPA Matter, Purchaser and its Subsidiaries have complied with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of federal, state,
local, and foreign governments (and all agencies thereof), except where the
failure to comply would not result in a Purchaser Material Adverse Effect.

(xvii) Litigation. Except as disclosed in the Commission Filings, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
governmental authority, commission, board, bureau, agency or instrumentality or
any other person, public board or body pending or, to the knowledge of
Purchaser, threatened against or affecting Purchaser or its Subsidiaries or to
which Purchaser or its Subsidiaries is a party or of which Purchaser is
otherwise aware, wherein an unfavorable decision, ruling or finding would have a
Purchaser Material Adverse Effect. Except as disclosed in the Commission
Filings, there are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which Purchaser or its Subsidiaries is a
party or by which any of them or any of their properties is bound that have a
Purchaser Material Adverse Effect.

(xviii) Taxes. Purchaser and its Subsidiaries have filed all Tax Returns that
they are required to file under applicable laws and regulations, and have paid
all income Taxes shown thereon as owing, except where the failure to file income
Tax

 

17



--------------------------------------------------------------------------------

Returns or to pay income Taxes would not have a material adverse effect on
Purchaser. All such Tax Returns were correct and complete in all material
respects and were prepared in substantial compliance with all applicable laws
and regulations. Purchaser is not currently the beneficiary of any extension of
time within which to file any Tax Return. No claim has ever been made by an
authority in a jurisdiction where Purchaser does not file Tax Returns that
Purchaser or its Subsidiaries is or may be subject to taxation by that
jurisdiction. There are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the assets of Purchaser and its Subsidiaries.

(xix) Employee Benefits. Except for Latin Node, Inc. and AST Telecom, LLC,
neither Purchaser nor any of its Subsidiaries has any Employee Benefit Plans.

Section 4. Representations and Warranties Concerning Seller, the Company and its
Subsidiaries. Each of Seller, the Company and the Responsible Party, jointly and
severally, represent and warrant to Purchaser that the following statements
contained in this Section 4 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 4), except as set forth in the disclosure
schedule delivered by the Company to Purchaser on the date hereof and initialed
by the Parties (the “Disclosure Schedule”). Nothing in the Disclosure Schedule
shall be deemed adequate to disclose an exception to a representation or
warranty made herein, however, unless the Disclosure Schedule identifies the
exception with particularity and describes the relevant facts in detail. Without
limiting the generality of the foregoing, the mere listing (or inclusion of a
copy) of a document or other item shall not be deemed adequate to disclose an
exception to a representation or warranty made herein (unless the representation
or warranty pertains to the existence of the document or other item itself). The
Disclosure Schedule will be arranged in paragraphs corresponding to the lettered
and numbered paragraphs contained in this Section 4.

(a) Organization, Qualification, and Power and Authority. Seller is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Delaware. The Company is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Delaware. Each of the Subsidiaries are the types of entities organized,
validly existing, and in good standing under the laws of the jurisdiction of
their incorporation or organization as set forth on Section 4(f) of the
Disclosure Schedule. Each of Seller, the Company and its Subsidiaries is duly
authorized to conduct business and is in good standing under the laws of each
jurisdiction where such qualification is required. Each of Seller, the Company
and its Subsidiaries has full power and authority and all licenses, permits, and
authorizations necessary to carry on the business which it conducts and to own
and use the properties owned and used by it. Section 4(a) of the Disclosure
Schedule lists the managers, directors and/or officers, as the case may be, of
each of Seller, the Company and its Subsidiaries. The Company has delivered to
Purchaser a correct and complete copy of the Company’s certificate of formation
and limited liability company agreement and the organizational documents for
each of the Subsidiaries (as amended to date). The minute books (containing the
records of meetings of the members, the managers, and any committees of the
managers) and the membership certificate book for each of the Company and its
Subsidiaries are correct and complete and have been maintained in accordance
with sound corporate practices. Neither Seller, nor the Company nor any of its
Subsidiaries is in

 

18



--------------------------------------------------------------------------------

default under or in violation of any provision of its organizational documents,
bylaws or limited liability company agreements, as the case may be. This
Agreement, the LLC Agreement, the Employment Agreement, the Non-Compete
Agreement, and the Escrow Agreement (collectively, the “Primary Company
Documents”), and the transactions contemplated hereby and thereby, have been
duly and validly authorized by Seller and the Company. The Primary Company
Documents will be duly executed and delivered by Seller and, when executed and
delivered by Seller, each of the Primary Company Documents will be a valid and
binding obligation of Seller, enforceable in accordance with their respective
terms, except to the extent that enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity.

(b) Capitalization.

(i) On the date hereof, the authorized membership interest units of the Company
consists of 100 Common Units, of which 100 units are issued and outstanding. All
of the issued and outstanding units have been duly authorized, are validly
issued, fully paid, and non-assessable, and are held of record by the
Responsible Party. There are no outstanding rights, agreements, arrangements or
understandings to which the Company is a party (written or oral) which would
obligate the Company to issue any equity interest, option, warrant, convertible
note, or other types of securities. There is no obligation by the Company to
register any units in a registration statement filed with the Commission. There
is no agreement, arrangement or understanding between or among any entities or
individuals which affects, restricts or relates to voting, giving of written
consents, distribution rights or transferability of units with respect to any
voting units of the Company, including, without limitation, any voting trust
agreement or proxy. There are no outstanding obligations of the Company to
repurchase, redeem or otherwise acquire for value any outstanding units or other
ownership interests of the Company or to provide funds to or make any investment
(in the form of a loan, capital contribution or otherwise) in any other Person.
There are no anti-dilution or price adjustment provisions regarding any security
issued by the Company (or in any agreement providing rights to security holders)
that will be triggered by the issuance of the Securities.

(ii) On the date hereof, the authorized membership interest units of Seller
consists of (i) 25,000,000 Common Units, of which 4,274,788 Common Units are
issued to the Responsible Party, and (ii) 15,000,000 Preferred Units, of which
7,000,000 shall be designated as Series A Convertible Preferred Units. After the
partial redemption of the Responsible Party’s Common Units under the LLC
Agreement, 3,000,000 Common Units will be held in the name of the Responsible
Party and 7,000,000 Series A Preferred Units will have been issued to Purchaser.
There are no outstanding rights, agreements, arrangements or understandings to
which Seller is a party (written or oral) which would obligate Seller to issue
any equity interest, option, warrant, convertible note, or other types of
securities. There is no obligation by Seller to register any units in a
registration statement filed with the Commission. There is no agreement,
arrangement or understanding between or among any entities or individuals which
affects, restricts or relates to voting, giving of written consents,
distribution rights or transferability of units with respect to any voting units
of Seller, including, without limitation, any voting trust agreement or proxy.
There are no outstanding obligations of Seller to repurchase, redeem or

 

19



--------------------------------------------------------------------------------

otherwise acquire for value any outstanding units or other ownership interests
of Seller or to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any other Person. There are no
anti-dilution or price adjustment provisions regarding any security issued by
Seller (or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Securities.

(iii) The Series A Preferred Units, and the Common Units issuable upon
conversion of the Series A Preferred Units, shall be duly and validly issued,
fully paid and non-assessable and will not subject the holder thereof to
personal liability by reason of being a holder thereof.

(iv) Seller shall have available a sufficient number of authorized and unissued
Common Units as may be necessary to effect conversion of the Series A Preferred
Units. Each of Seller and the Responsible Party understands and acknowledges the
dilutive effect to the Common Units after the issuance of Common Units upon the
conversion of the Series A Preferred Units. Seller further acknowledges that its
obligation to issue Common Units upon conversion of the Series A Preferred Units
is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other members Seller.

(c) Non-contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, and judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which any of Seller, the Company or its Subsidiaries is
subject or any provision of its certificate of formation, limited liability
company agreement, or other governing documents, or (ii) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice and/or consent under any Contract to which any of Seller, the
Company or its Subsidiaries is a party or by which it is bound or to which any
of its assets is subject (or result in the imposition of any Lien upon any of
its assets). Neither Seller, nor the Company nor any of its Subsidiaries needs
to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order for the
Parties to consummate the transactions contemplated by this Agreement.

(d) Brokers’ Fees. Neither Seller, nor the Company nor any of its Subsidiaries
has any Liability to pay any fees or commissions to any broker, finder, or agent
with respect to the transactions contemplated by this Agreement.

(e) Title to Assets. The Company and its Subsidiaries have good and marketable
title to, or a valid leasehold interest in, the respective properties and assets
used by them, located on their premises, or shown on the Most Recent Balance
Sheet or acquired after the date thereof, free and clear of all Liens, except
for properties and assets disposed of in the Ordinary Course of Business since
the date of the Most Recent Balance Sheet.

 

20



--------------------------------------------------------------------------------

(f) Subsidiaries. Section 4(f) of the Disclosure Schedule sets forth for each
Subsidiary of the Company (i) its name and jurisdiction of incorporation or
organization, (ii) the number of authorized shares for each class of its capital
stock or its equity interests, (iii) the number of issued and outstanding shares
of each class of its capital stock or its equity interests, the names of the
holders thereof, and the number of shares or other equity interest held by each
such holder, and (iv) the number of shares of its capital stock or equity
interest held in treasury. All of the issued and outstanding shares of capital
stock or other equity interests of each Subsidiary of the Company have been duly
authorized and are validly issued, fully paid, and non-assessable. Except as set
forth on Section 4(f) of the Disclosure Schedule, the Company or one or more of
its Subsidiaries holds of record and owns beneficially all of the outstanding
shares of each Subsidiary of the Company, free and clear of any restrictions on
transfer (other than restrictions under the Securities Act and state securities
laws), Taxes, Liens, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands. There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, anti-dilution
rights, exchange rights, or other contracts or commitments that could require
any of the Company and its Subsidiaries to sell, transfer, or otherwise dispose
of any capital stock of any of its Subsidiaries or that could require any
Subsidiary of the Company to issue, sell, or otherwise cause to become
outstanding any of its own capital stock or equity interests. There are no
outstanding stock appreciation, phantom stock, profit participation, or similar
rights with respect to any Subsidiary of the Company. There are no voting
trusts, proxies, or other agreements or understandings with respect to the
voting of any capital stock of any Subsidiary of the Company. Except as set
forth on Section 4(f) of the Disclosure Schedule, neither the Company nor any of
its Subsidiaries controls directly or indirectly or has any direct or indirect
equity participation in any corporation, partnership, trust, or other business
association that is not a Subsidiary of the Company. Neither the Company nor any
of its Subsidiaries owns or has any right to acquire, directly or indirectly,
any outstanding capital stock of, or other equity interests in, any Person.

(g) Financial Statements. Attached hereto as Exhibit C are the following
financial statements (collectively the “Financial Statements”): (i) unaudited
consolidated balance sheets and statements of income, changes in members’
equity, and cash flow as of and for the fiscal year ended December 31, 2004 for
the Company and its Subsidiaries; (ii) unaudited consolidated balance sheets and
statements of income, changes in members’ equity, and cash flow as of and for
the fiscal year ended December 31, 2005 for the Company and its Subsidiaries,
(iii) audited consolidated balance sheets and statements of income, changes in
members’ equity, and cash flow as of and for the fiscal year ended December 31,
2006 for the Company and its Subsidiaries (the “Most Recent Fiscal Year End”)
with the unqualified report thereon of the Accounting Firm; and (iv) unaudited
consolidated balance sheets and statements of income, changes in members’
equity, and cash flow (the “Most Recent Financial Statements”) as of and for the
six months ended June 30, 2007 for the Company and its Subsidiaries (the “Most
Recent Fiscal Month End”). To the extent available, the Company has furnished,
and will provide Purchaser with all management letters of the Company’s outside
independent certified public accountants relating to audits performed in
connection with the Financial Statements, including the Accounting Firm. Each of
the Financial Statements, including, in each case, any related notes: (i) is
true, complete, and correct as of its respective date, (ii) is in accordance
with and supported by and consistent with the books and records of the Company
and its Subsidiaries, including, without limitation, a general ledger and
detailed trial balances, which books and

 

21



--------------------------------------------------------------------------------

records have been made available to Purchaser, are correct and complete, in all
material respects, and have been maintained in accordance with the Company’s and
its Subsidiaries’ past practices, (iii) has been prepared in accordance with
GAAP consistently applied during the periods involved (except as otherwise
disclosed in the notes thereto), and (iv) presents fairly the consolidated
financial position and the consolidated results of operations, changes in
members’ equity, and statements of cash flows of the Company and its
Subsidiaries as of the dates and for the periods indicated subject, in the case
of interim financial statements, to normal year-end adjustments.

(h) Independent Accountants. To the Company’s Knowledge, Grant Thornton LLP (the
“Accounting Firm”), which has audited the Company’s Financial Statements for the
fiscal year ended December 31, 2006, are “independent” with respect to the
Company and its Subsidiaries within the meaning of Regulation S-X, as
promulgated under the Securities Act.

(i) Events Subsequent to Most Recent Fiscal Year End. Since the Most Recent
Fiscal Year End, there has not been any Material Adverse Change. Without
limiting the generality of the foregoing, and except as set forth in
Section 4(i) of the Disclosure Schedule, since that date:

(i) Neither the Company nor any of its Subsidiaries has sold, leased,
transferred, or assigned any of its assets, tangible or intangible, other than
for a fair consideration in the Ordinary Course of Business;

(ii) Neither the Company nor any of its Subsidiaries has entered into any
Material Contract;

(iii) No Person (including the Company and its Subsidiaries) has accelerated,
terminated, modified, or cancelled any Material Contract;

(iv) Neither the Company nor any of its Subsidiaries has imposed any Liens upon
any of its assets, tangible or intangible;

(v) Neither the Company nor any of its Subsidiaries has made any capital
expenditure (or series of related capital expenditures) either involving more
than $500,000 or outside the Ordinary Course of Business;

(vi) Neither the Company nor any of its Subsidiaries has made any capital
investment in, any loan to, or any acquisition of the securities or assets of,
any other Person (or series of related capital investments, loans, and
acquisitions) outside the Ordinary Course of Business;

(vii) Neither the Company nor any of its Subsidiaries has issued any note, bond,
or other debt security or created, incurred, assumed, or guaranteed any
indebtedness for borrowed money or capitalized lease obligation involving more
than $100,000 in the aggregate;

 

22



--------------------------------------------------------------------------------

(viii) Neither the Company nor any of its Subsidiaries has delayed or postponed
the payment of accounts payable and other Liabilities outside the Ordinary
Course of Business;

(ix) Neither the Company nor any of its Subsidiaries has written off as
uncollectible, or established any extraordinary reserve with respect to, any
account receivable or other indebtedness (except for accounts receivable or
other indebtedness not exceeding $50,000 individually or $100,000 in the
aggregate);

(x) Neither the Company nor any of its Subsidiaries has written down the value
of any inventory, except for write-downs in the Ordinary Course of Business,
none of which is material;

(xi) Neither the Company nor any of its Subsidiaries has cancelled, compromised,
waived, or released any right or claim (or series of related rights and claims)
either involving more than $100,000 or outside the Ordinary Course of Business;

(xii) Neither the Company nor any of its Subsidiaries has transferred, assigned,
or granted any license or sublicense of any rights under or with respect to any
Intellectual Property, except for sales of software to customers in the Ordinary
Course of Business;

(xiii) There has been no change made or authorized in the operating agreement,
the certificate of formation or any other document governing the organization or
operations of the Company or any of its Subsidiaries;

(xiv) Neither the Company nor any of its Subsidiaries has issued, sold, or
otherwise disposed of any of its membership or equity interests, or granted any
options, warrants, or other rights to purchase or obtain (including upon
conversion, exchange, or exercise) any of its membership or equity interests;

(xv) Neither the Company nor any of its Subsidiaries has declared, set aside, or
paid any dividend or made any distribution with respect to its membership or
equity interests (whether in cash or in kind) or redeemed, purchased, or
otherwise acquired any of its membership or equity interests;

(xvi) Neither the Company nor any of its Subsidiaries has experienced any
damage, destruction, or loss (whether or not covered by insurance) to its
property involving more than $100,000 in the aggregate;

(xvii) Neither the Company nor any of its Subsidiaries has made any loan to, or
entered into any other transaction with, any of its managers, members, officers,
and employees outside the Ordinary Course of Business;

(xviii) Neither the Company nor any of its Subsidiaries has entered into any
employment contract or collective bargaining agreement, written or oral, or
modified the terms of any existing such contract or agreement, except for any
Contract listed in Section 4(q) of the Disclosure Schedule;

 

23



--------------------------------------------------------------------------------

(xix) Neither the Company nor any of its Subsidiaries has granted any increase
in the base compensation of any of its managers, officers, and employees outside
the Ordinary Course of Business;

(xx) Neither the Company nor any of its Subsidiaries has adopted, amended,
modified, or terminated any bonus, profit sharing, incentive, severance, or
other plan, contract, or commitment for the benefit of any of its managers,
officers, and employees (or taken any such action with respect to any other
Employee Benefit Plan);

(xxi) Neither the Company nor any of its Subsidiaries has made any other change
in employment terms for any of its managers, officers, and employees outside the
Ordinary Course of Business;

(xxii) Neither the Company nor any of its Subsidiaries has made or pledged to
make any charitable or other capital contribution outside the Ordinary Course of
Business;

(xxiii) There has not been any other occurrence, event, incident, action,
failure to act, or transaction outside the Ordinary Course of Business involving
the Company or any of its Subsidiaries;

(xxiv) Neither the Company nor any of its Subsidiaries has discharged a material
Liability or Lien outside the Ordinary Course of Business;

(xxv) Neither the Company nor any of its Subsidiaries has made any loans or
advances of money;

(xxvi) Neither the Company nor any of its Subsidiaries has guarantied the
obligations (financial or otherwise) of any third party;

(xxvii) Neither the Company nor any of its Subsidiaries has disclosed any
Confidential Information nor does the Company or any of its Subsidiaries have
Knowledge of the disclosure of Confidential Information by any of its officers,
managers or employees; and

(xxviii) Neither the Company nor any of its Subsidiaries has committed to any of
the foregoing.

(j) Undisclosed Liabilities. Except as set forth in Section 4(j) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries has any
Liabilities (and, to the Company’s Knowledge, there is no Basis for any present
or future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against it giving rise to any Liability), except for
(i) Liabilities set forth on the face of the Most Recent Balance Sheet (rather
than in any notes thereto) and (ii) Liabilities that have arisen after the Most
Recent Fiscal Month End in the Ordinary Course of Business (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, breach of warranty, tort, infringement, or violation of
law).

 

24



--------------------------------------------------------------------------------

(k) Legal Compliance. The Company and its Subsidiaries have complied with all
material applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of
federal, state, local, and foreign governments (and all agencies thereof), and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against any of them alleging any
failure so to comply, except where the failure to comply would not have a
Material Adverse Effect on the Company or its Subsidiaries.

(l) Permits. The Company and its Subsidiaries have all permits, licenses and any
similar authority necessary for the conduct of their respective businesses as
now conducted and as presently proposed to be conducted, except where the
failure to have such permits, licenses or similar authority would not have a
Material Adverse Effect on the Company or its Subsidiaries. Neither the Company
nor any of its Subsidiaries is in default in any respect under any of such
permits, licenses or similar authority, except for such defaults that would not
have a Material Adverse Effect on the Company or its Subsidiaries. Each of the
Company and its Subsidiaries currently holds all foreign, federal, state and
local permits, licenses, authorizations, certificates, exemptions and approvals
of governmental bodies or other Persons necessary to conduct the businesses in
which they are engaged and to own and use the facilities and properties owned
and used by them (collectively, “Permits”), except where the failure to have
such permits, licenses or similar authority would not have a Material Adverse
Effect on the Company or its Subsidiaries. Each such Permit is valid and in good
standing with the issuer of the Permit and is not subject to any proceedings for
suspension, modification or revocation. Without limiting the generality of the
foregoing: (A) neither the Company nor any of its Subsidiaries has received any
written notice from any governmental body revoking, canceling, rescinding,
materially modifying or refusing to renew any Permit and (B) each of the Company
and its Subsidiaries is in material compliance with the requirements of all
Permits.

(m) Tax Matters. Except as set forth in Section 4(m) of the Disclosure Schedule:

(i) The Subsidiaries have filed all Tax Returns that they were required to file
under applicable laws and regulations and have reported all of their net income,
if any, including their applicable portion of rebates paid to the Company by
Cisco, on their Tax Returns. The Responsible Party has reported all of the net
income, if any, of the Company on his Tax Returns through December 31, 2006. All
such Tax Returns were correct and complete in all material respects and were
prepared in substantial compliance with all applicable laws and regulations. All
Taxes due and owing by the Company and its Subsidiaries (whether or not shown on
any Tax Return) have been paid. Neither the Company nor any of its Subsidiaries
is currently the beneficiary of any extension of time within which to file any
Tax Return. No claim has ever been made by an authority in a jurisdiction where
the Company or any of its Subsidiaries does not file Tax Returns that the
Company or any of its Subsidiaries is or may be subject to taxation by that
jurisdiction. There are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the assets of the Company or its Subsidiaries.

 

25



--------------------------------------------------------------------------------

(ii) The Company and its Subsidiaries have withheld and paid all Taxes required
to have been withheld and paid in connection with any amounts paid or owing to
any employee, independent contractor, creditor, member, or other third party.

(iii) Neither the Responsible Party nor any manager or officer (or employee
responsible for Tax matters) of the Company and its Subsidiaries expects any
authority to assess any additional Taxes for any period for which Tax Returns
have been filed. No foreign, federal, state, or local tax audits or
administrative or judicial Tax proceedings are pending or being conducted with
respect to the Company or its Subsidiaries. Neither the Company nor any of its
Subsidiaries has received from any foreign, federal, state, or local taxing
authority (including jurisdictions where the Company and its Subsidiaries has
not filed Tax Returns) any (i) notice indicating an intent to open an audit or
other review, (ii) request for information related to Tax matters, or
(iii) notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted, or assessed by any taxing authority against the Company or
any of its Subsidiaries. The Company has delivered to Purchaser correct and
complete copies of all income Tax Returns of the Company and its Subsidiaries,
including all examination reports, and statements of deficiencies assessed
against or agreed to by the Company or any of its Subsidiaries, filed or
received since December 31, 2004, and none of such Tax Returns have been audited
or are currently the subject of an audit.

(iv) Neither the Company nor any of its Subsidiaries has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.

(v) Neither the Company nor any of its Subsidiaries is a party to any Contract
or plan that has resulted or could result, separately or in the aggregate, in
the payment of (i) any “excess parachute payment” within the meaning of Code
Section 280G (or any corresponding provision of state, local or foreign Tax law)
and (ii) any amount that will not be fully deductible as a result of Code
Section 162(m) (or any corresponding provision of state, local or foreign Tax
law). Neither the Company nor any of its Subsidiaries has been a United States
real property holding corporation within the meaning of Code Section 897(c)(2)
during the applicable period specified in Code Section 897(c)(1)(A)(ii). The
Company and its Subsidiaries have disclosed on their federal income Tax Returns
all positions taken therein that could give rise to a substantial understatement
of federal income Tax within the meaning of Code Section 6662. Neither the
Company nor any of its Subsidiaries is a party to or bound by any Tax allocation
or sharing agreement. Neither the Company nor any of its Subsidiaries (A) has
been a member of an Affiliated Group filing a consolidated federal income Tax
Return (other than a group the common parent of which was the Company) or
(B) has Liability for the Taxes of any Person (other than the Company or any of
its Subsidiaries) under Reg. Section 1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.

(vi) Intentionally Omitted.

 

26



--------------------------------------------------------------------------------

(vii) The unpaid Taxes of the Company and its Subsidiaries (A) did not, as of
the Most Recent Fiscal Month End, exceed the reserve for Tax Liability (rather
than any reserve for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the face of the Most Recent Balance
Sheet (rather than in any notes thereto) and (B) do not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Company and its Subsidiaries in filing its Tax
Returns. Since the date of the Most Recent Balance Sheet, neither the Company
nor any of its Subsidiaries has incurred any Liability for Taxes arising from
extraordinary gains or losses (as that term is used in GAAP) outside the
Ordinary Course of Business.

(viii) Neither the Company nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any:

(A) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

(B) “closing agreement” as described in Code Section 7121 (or any corresponding
or similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;

(C) intercompany transaction or excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local or foreign income Tax law);

(D) installment sale or open transaction disposition made on or prior to the
Closing Date; or

(E) prepaid amount received on or prior to the Closing Date.

(ix) Neither the Company nor any of its Subsidiaries has distributed stock of
another Person, or has not had its membership or equity interests or any portion
thereof distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Code Section 355 or Code
Section 361.

(n) Real Property.

(i) Neither the Company nor any of its Subsidiaries has any Owned Real Property.

(ii) Section 4(n)(ii) of the Disclosure Schedule sets forth the address of each
parcel of Leased Real Property, and a true and complete list of all Leases for
each such Leased Real Property (including the date and name of the parties to
such Lease document). Each of the Company and its Subsidiaries have delivered to
Purchaser a true and complete copy of each such Lease document, and in the case
of any oral Lease, a written summary of the material terms of such Lease. Except
as set forth in Section 4(n)(ii) of the Disclosure Schedule, with respect to
each of the Leases:

(A) such Lease is legal, valid, binding, enforceable and in full force and
effect;

 

27



--------------------------------------------------------------------------------

(B) the transactions contemplated by this Agreement do not require the consent
of any other party to such Lease, will not result in a breach of or default
under such Lease, and will not otherwise cause such Lease to cease to be legal,
valid, binding, enforceable and in full force and effect on identical terms
following the Closing;

(C) neither the Company’s nor any of its Subsidiaries’ possession and quiet
enjoyment of the Leased Real Property under such Lease has been disturbed and
there are no disputes with respect to such Lease;

(D) neither the Company nor any of its Subsidiaries, nor any other party to the
Lease is in breach of or default under such Lease, and no event has occurred or
circumstance exists that, with the delivery of notice, the passage of time or
both, would constitute such a breach or default, or permit the termination,
modification or acceleration of rent under such Lease;

(E) no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach of or default under such Lease that has
not been redeposited in full;

(F) neither the Company nor any of its Subsidiaries owes, or will owe in the
future, any brokerage commissions or finder’s fees with respect to such Lease;

(G) the other party to such Lease is not an Affiliate of, and otherwise does not
have any economic interest in, the Company or any of its Subsidiaries;

(H) neither the Company nor any of its Subsidiaries has subleased, licensed or
otherwise granted any Person the right to use or occupy the Leased Real Property
or any portion thereof;

(I) neither the Company nor any of its Subsidiaries has collaterally assigned or
granted any other Lien in such Lease or any interest therein; and

(J) there are no Liens on the estate or interest created by such Lease.

(iii) The Leased Real Property identified in Section 4(n)(ii) of the Disclosure
Schedule (collectively, the “Real Property”), comprises all of the real property
used or intended to be used in, or otherwise related to, the Company’s and its
Subsidiaries’ business; and neither the Company nor any of its Subsidiaries is a
party to any agreement or option to purchase any real property or interest
therein.

 

28



--------------------------------------------------------------------------------

(iv) All buildings, structures, and fixtures included in the Real Property (the
“Improvements”) are in good condition and repair and sufficient for the
operation of the Company’s and its Subsidiaries’ business.

(v) All certificates of occupancy, permits, licenses, franchises, approvals and
authorizations (collectively, the “Real Property Permits”) of all governmental
authorities, boards of fire underwriters, associations or any other entity
having jurisdiction over the Real Property that are required or appropriate to
use or occupy the Real Property or operate the Company’s or its Subsidiaries’
business as currently conducted thereon, have been issued and are in full force
and effect. Neither the Company nor any of its Subsidiaries has received any
notice from any governmental authority or other entity having jurisdiction over
the Real Property threatening a suspension, revocation, modification or
cancellation of any Real Property Permit and, to the Company’s Knowledge, there
is no Basis for the issuance of any such notice or the taking of any such
action. No disclosure, filing or other action by the Company or any of its
Subsidiaries is required in connection with the consummation of the transactions
contemplated hereby as it relates to the Real Property Permits.

(o) Intellectual Property.

(i) The Company and its Subsidiaries own or possess or have the right to use
pursuant to a valid and enforceable written license, sublicense, agreement, or
permission all Intellectual Property necessary or desirable for the operation of
the business of the Company and its Subsidiaries as presently conducted. Each
item of Intellectual Property owned or used by the Company or any of its
Subsidiaries immediately prior to the Closing will be owned or available for use
by Purchaser on identical terms and conditions immediately subsequent to the
Closing hereunder.

(ii) Neither the Company nor any of its Subsidiaries has interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of third parties, and no director or officer (or
employee with responsibility for Intellectual Property matters) of the Company
or any of its Subsidiaries has ever received any charge, complaint, claim,
demand, or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that the Company or any of
its Subsidiaries must license or refrain from using any Intellectual Property
rights of any third party). To the Knowledge of any manager, director or officer
(or employee with responsibility for Intellectual Property matters) of the
Company or any of its Subsidiaries, no third party has interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of the Company or any of its Subsidiaries.

(iii) Section 4(o)(iii) of the Disclosure Schedule identifies each patent and/or
registration that has been issued to the Company or any of its Subsidiaries with
respect to any of its Intellectual Property, identifies each pending patent
application and/or application for registration that the Company or any of its
Subsidiaries has made with respect to any of its Intellectual Property, and
identifies each license, sublicense, agreement, or other permission that the
Company or any of its Subsidiaries has granted to any third party with respect
to any of its Intellectual Property (together with any exceptions).

 

29



--------------------------------------------------------------------------------

The Company has delivered to Purchaser correct and complete copies of all such
patents, registrations, applications, licenses, sublicenses, agreements, and
permissions (as amended to date) and has made available to Purchaser correct and
complete copies of all other written documentation evidencing ownership and
prosecution (if applicable) of each such item. Section 4(o)(iii) of the
Disclosure Schedule also identifies each unregistered trademark, service mark,
trade name, corporate name or Internet domain name, computer software item
(other than commercially available off-the-shelf software purchased or licensed
for less than a total cost of $1,000 in the aggregate) and each material
unregistered copyright used by the Company or any of its Subsidiaries in
connection with their respective businesses. With respect to each item of
Intellectual Property required to be identified in Section 4(o)(iii) of the
Disclosure Schedule:

(A) the Company and its Subsidiaries own and possess all right, title, and
interest in and to the item, free and clear of any Lien, license, or other
restriction or limitation regarding use or disclosure;

(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of any manager, director or
officer (or employee with responsibility for Intellectual Property matters) of
the Company or its Subsidiaries, is threatened that challenges the legality,
validity, enforceability, use, or ownership of the item, and there are no
grounds for the same;

(D) neither the Company nor any of its Subsidiaries has ever agreed to indemnify
any Person for or against any interference, infringement, misappropriation, or
other conflict with respect to the item; and

(E) no loss or expiration of the item is threatened, pending, or reasonably
foreseeable, except for patents expiring at the end of their statutory terms
(and not as a result of any act or omission by the Company or its Subsidiaries,
including without limitation, a failure by the Company or its Subsidiaries to
pay any required maintenance fees).

(iv) Section 4(o)(iv) of the Disclosure Schedule identifies each item of
Intellectual Property that any third party owns and that the Company or any of
its Subsidiaries uses pursuant to license, sublicense, agreement, or permission.
The Company has delivered to Purchaser correct and complete copies of all such
licenses, sublicenses, agreements, and permissions (as amended to date). With
respect to each item of Intellectual Property required to be identified in
Section 4(o)(iv) of the Disclosure Schedule:

(A) the license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable, and in full force and effect;

 

30



--------------------------------------------------------------------------------

(B) the license, sublicense, agreement, or permission will continue to be legal,
valid, binding, enforceable, and in full force and effect on identical terms
following consummation of the transactions contemplated hereby;

(C) no party to the license, sublicense, agreement, or permission is in breach
or default, and no event has occurred that with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;

(D) no party to the license, sublicense, agreement, or permission has repudiated
any provision thereof;

(E) with respect to each sublicense, the representations and warranties set
forth in subsections (A) through (D) above are true and correct with respect to
the underlying license;

(F) the underlying item of Intellectual Property is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge;

(G) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of any manager, director or
officer (or employee with responsibility for Intellectual Property matters) of
the Company or its Subsidiaries, is threatened that challenges the legality,
validity, or enforceability of the underlying item of Intellectual Property, and
there are no grounds for the same; and

(H) neither the Company nor any of its Subsidiaries has granted any sublicense
or similar right with respect to the license, sublicense, agreement, or
permission.

(v) To the Knowledge of the Company or its Subsidiaries: (A) neither the Company
nor any of its Subsidiaries has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with, any Intellectual Property
rights of third parties as a result of the continued operation of its business
as presently conducted; (B) there are no facts that indicate a likelihood of any
of the foregoing; and (C) no notices regarding any of the foregoing (including,
without limitation, any demands or offers to license any Intellectual Property
from any third party) have been received.

(vi) To the Knowledge of the Company and its Subsidiaries, the Company and its
Subsidiaries have taken all necessary and desirable actions to maintain and
protect all of the Intellectual Property of the Company and its Subsidiaries and
will continue to maintain and protect all of the Intellectual Property of the
Company and its Subsidiaries prior to Closing so as not to adversely affect the
validity or enforceability thereof. To the Knowledge of the Company and its
Subsidiaries, the owners of any of the Intellectual Property licensed to the
Company and its Subsidiaries have taken all necessary and desirable actions to
maintain and protect the Intellectual Property covered by such license.

 

31



--------------------------------------------------------------------------------

(vii) The Company and its Subsidiaries have complied with and are presently in
compliance with all foreign, federal, state, local, governmental (including, but
not limited to, the Federal Trade Commission and State Attorneys General),
administrative or regulatory laws, regulations, guidelines and rules applicable
to any Intellectual Property and the Company shall take all steps necessary to
ensure such continued compliance.

(p) Tangible Assets. The Company and its Subsidiaries own or lease all
buildings, machinery, equipment, and other tangible assets necessary for the
conduct of their respective businesses as presently conducted. Each such
tangible asset has been maintained in accordance with normal industry practice,
is in good operating condition and repair (subject to normal wear and tear), and
is suitable for the purposes for which it presently is used.

(q) Contracts. Section 4(q) of the Disclosure Schedule lists the following
contracts and other agreements to which the Company or any of its Subsidiaries
is a party:

(i) any agreement with a state, federal or foreign government or any
governmental agency thereof;

(ii) any agreement concerning a partnership or joint venture;

(iii) any Material Contract;

(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation in excess of $50,000 or, or under which it has
imposed a Lien on any of its assets, tangible or intangible;

(v) any confidentiality, non-solicitation or non-competition agreement;

(vi) any agreement with the Responsible Party or any Person related to the
foregoing;

(vii) any profit sharing, stock or unit option, stock or unit purchase, stock or
membership interest appreciation right, deferred compensation, severance, or
other plan or arrangement for the benefit of its current or former managers,
directors, officers, and employees;

(viii) any collective bargaining agreement;

(ix) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation in excess of
$75,000 or providing material severance benefits;

 

32



--------------------------------------------------------------------------------

(x) any agreement under which it has advanced or loaned any amount to any of its
managers, directors, officers, and employees outside the Ordinary Course of
Business;

(xi) any agreement under which the consequences of a default or termination
could have a Material Adverse Effect;

(xii) any agreement under which it has granted any Person any registration
rights (including, without limitation, demand and piggyback registration
rights);

(xiii) any settlement, conciliation or similar agreement, the performance of
which will involve payment after the Most Recent Fiscal Month End of
consideration in excess of $50,000;

(xiv) any agreement under which the Company or any of its Subsidiaries has
advanced or loaned any other Person amounts in the aggregate exceeding $250,000;
or

(xv) any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $250,000.

The Company has delivered to Purchaser a correct and complete copy of each
written agreement (as amended to date) listed in Section 4(q) of the Disclosure
Schedule and a written summary setting forth the terms and conditions of each
oral agreement referred to in Section 4(q) of the Disclosure Schedule. With
respect to each such agreement: (A) the agreement is legal, valid, binding,
enforceable, and in full force and effect; (B) the agreement will continue to be
legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby, unless
otherwise amended at the Closing; (C) no party is in breach or default, and no
event has occurred that with notice or lapse of time would constitute a breach
or default, or permit termination, modification, or acceleration, under the
agreement; and (D) no party has repudiated any provision of the agreement.

(r) Accounts Receivable and other Indebtedness. All accounts receivable and
other indebtedness of the Company and its Subsidiaries are reflected properly in
the Company’s and its Subsidiaries’ books and records. All accounts receivable
have been incurred in the Ordinary Course of Business and represent the valid
and enforceable obligations of the debtors subject to no setoffs or
counterclaims. All such accounts receivable are current and are collectible in
accordance with their terms at their recorded amounts, subject only to the
reserve for bad debts set forth on the face of the Most Recent Balance Sheet
(rather than in any notes thereto), as adjusted for operations and transactions
through the Closing Date in accordance with the past custom and practice of the
Company and its Subsidiaries, and which such reserve is adequate for the
business of the Company and its Subsidiaries as presently conducted and as
presently proposed to be conducted.

(s) Inventory. Section 4(s) of the Disclosure Schedule sets forth a true and
complete list of all of the inventory of the Company and its Subsidiaries as of
the date of this Agreement. The inventory of the Company and its Subsidiaries
consists only of items usable and salable in the Ordinary Course of Business,
all of which is merchantable and fit for the purpose for which it

 

33



--------------------------------------------------------------------------------

was procured or manufactured, and none of which is slow-moving, obsolete,
damaged, or defective, subject only to the reserve for inventory write-down set
forth on the face of the Most Recent Balance Sheet (rather than in any notes
thereto) as adjusted for operations and transactions through the Closing Date in
accordance with the past custom and practice of the Company and its
Subsidiaries. The value of the inventory is based on quantities determined by
physical count or measurement, and has been determined at the lower of cost or
current replacement cost.

(t) Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of the Company or any of the Subsidiaries.

(u) Insurance. Section 4(u) of the Disclosure Schedule sets forth the following
information with respect to each insurance policy (including policies providing
property, casualty, liability, and workers’ compensation coverage and bond and
surety arrangements) to which the Company or any of its Subsidiaries has been a
party, a named insured, or otherwise the beneficiary of coverage at any time
within the past 10 years:

(i) the name, address, and telephone number of the agent;

(ii) the name of the insurer, the name of the policyholder, and the name of each
covered insured;

(iii) the policy number and the period of coverage;

(iv) the scope (including an indication of whether the coverage was on a claims
made, occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and

(v) a description of any retroactive premium adjustments or other loss-sharing
arrangements.

With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect; (B) the policy will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby; (C) neither the Company, nor any of its Subsidiaries, nor any other
party to the policy is in breach or default (including with respect to the
payment of premiums or the giving of notices), and no event has occurred that,
with notice or the lapse of time, would constitute such a breach or default, or
permit termination, modification, or acceleration, under the policy; and (D) no
party to the policy has repudiated any provision thereof. Section 4(u) of the
Disclosure Schedule describes any self-insurance arrangements affecting the
Company or any of its Subsidiaries.

(v) Litigation. Section 4(v) of the Disclosure Schedule sets forth each instance
in which the Company or any of its Subsidiaries (i) is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge or (ii) is a
party or is threatened to be made a party to any action, suit, proceeding,
hearing, or investigation of, in, or before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator. None of the actions,

 

34



--------------------------------------------------------------------------------

suits, proceedings, hearings, and investigations set forth in Section 4(v) of
the Disclosure Schedule could result in any Material Adverse Change. None of the
managers, directors and officers (and employees with responsibility for
litigation matters) of the Company or any of its Subsidiaries has any reason to
believe that any such action, suit, proceeding, hearing, or investigation may be
brought or threatened against the Company or any of its Subsidiaries or that
there is any Basis for the foregoing.

(w) Product Warranty. Each product manufactured, sold, leased, licensed or
delivered by the Company or any of its Subsidiaries has been in conformity with
all applicable contractual commitments and all express and implied warranties,
except where the failure to conform would not have a Material Adverse Effect on
the Company and its Subsidiaries; and neither the Company nor any of its
Subsidiaries has any Liability (and there is no Basis for any present or future
action or proceeding against any of them giving rise to any Liability) for
replacement or repair thereof or other damages in connection therewith, subject
only to the reserve for product warranty claims set forth on the face of the
Most Recent Balance Sheet (rather than in any notes thereto) as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of the Company and its Subsidiaries. Section 4(w) of the Disclosure
Schedule includes copies of the standard terms and conditions of sale, lease or
license for each of the Company and its Subsidiaries (containing applicable
guaranty, warranty, and indemnity provisions). No product manufactured, sold,
leased, licensed or delivered by the Company or any of its Subsidiaries is
subject to any guaranty, warranty, or other indemnity beyond the applicable
standard terms and conditions of sale or lease set forth in Section 4(w) of the
Disclosure Schedule.

(x) Product Standards. The products offered for sale by the Company and its
Subsidiaries are fully compliant with any applicable law (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges thereunder), standards and certifications described in Section 4(x) of
the Disclosure Schedule, except where the failure to comply would not have a
Material Adverse Effect on the Company and its Subsidiaries. There is no action,
suit, proceeding or investigation pending or, to the Knowledge of Purchaser,
threatened, by any governmental authority or other Person, that has resulted or
could reasonably be expected to result in any of the products of the Company or
any of its Subsidiaries being determined not to comply with any of such laws,
standards or certifications or in the revocation, material modification or
termination of any of the certifications described in Section 4(x) of the
Disclosure Schedule. None of the products of the Company or any of its
Subsidiaries is or, has been recalled, withdrawn, suspended or discontinued or
considered for recall, withdrawal, suspension or discontinuation other than for
commercial or other business reasons unrelated to the failure of such products
to comply with applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder),
standards and certifications by the Company or any of its Subsidiaries in the
United States or outside the United States (whether voluntarily or otherwise).

 

35



--------------------------------------------------------------------------------

(y) Employees.

(i) With respect to the business of the Company and its Subsidiaries:

(A) there is no collective bargaining agreement or relationship with any labor
organization;

(B) no labor organization or group of employees has filed any representation
petition or made any written or oral demand for recognition;

(C) no union organizing or decertification efforts are underway or threatened
and no other question concerning representation exists;

(D) no labor strike, work stoppage, slowdown, or other material labor dispute
has occurred, and none is underway or, to the Knowledge of the Company,
threatened;

(E) there is no workers’ compensation liability or matter that could have a
Material Adverse Effect;

(F) there is no employment-related charge, complaint, grievance, investigation,
inquiry or obligation of any kind, pending or, to the Knowledge of the Company,
threatened in any forum, relating to an alleged violation or breach by the
Company or any of its Subsidiaries (or their respective officers or managers) of
any law, regulation or contract;

(G) to the Knowledge of the Company, no employee or agent of the Company or any
of its Subsidiaries has committed any act or omission giving rise to material
liability for any violation or breach identified in subsection (F) above;

(H) each Subsidiary is in compliance with non-U.S. labor laws applicable to it,
except where the failure to comply would not have a Material Adverse Effect on
the Company and its Subsidiaries; and

(I) each of the Company and its Subsidiaries is in compliance with all
applicable federal, state, local and foreign laws, rules, directives and
regulations relating to the employment authorization of their respective
employees, except where the failure to comply would not have a Material Adverse
Effect on the Company and its Subsidiaries, and neither the Company nor any of
its Subsidiaries has employed nor is any such entity currently employing any
unauthorized aliens (as such term is defined under 8 CFR 274a.1(a) and under the
laws of each country in which the Subsidiaries operate).

(ii) There are no (A) employment contracts or severance agreements with any
employees of the Company or any of its Subsidiaries, (B) employment contracts or
severance agreements containing provisions that would become operative upon a
change of ownership or control of the Company or any of its Subsidiaries, or
(C) written personnel policies, rules or procedures applicable to employees of
the Company or any of its Subsidiaries.

 

36



--------------------------------------------------------------------------------

(iii) With respect to this transaction, any notice required under any law or
collective bargaining agreement has been given, and all bargaining obligations
with any employee representative have been, or prior to the Closing Date will
be, satisfied. Within the past three (3) years, neither the Company nor any of
its Subsidiaries has implemented any layoff of employees that could implicate
the Worker Adjustment and Retraining Notification Act of 1988, as amended, or
any similar foreign, state, or local law, regulation, or ordinance
(collectively, the “WARN Act”), and no such action will be implemented without
advance notification to Purchaser.

(z) Employee Benefits.

(i) Section 4(z) of the Disclosure Schedule lists each Employee Benefit Plan
that the Company or any of its Subsidiaries maintains, to which the Company or
any of its Subsidiaries contributes or has any obligation to contribute, or with
respect to which the Company or any of its Subsidiaries has any Liability.

(A) Each such Employee Benefit Plan (and each related trust, insurance contract,
or fund) has been maintained, funded and administered in accordance with the
terms of such Employee Benefit Plan and the terms of any applicable collective
bargaining agreement and complies in form and in operation in all respects with
the applicable requirements of ERISA, the Code, and other applicable laws,
including such laws in the countries of each Subsidiary’s operations.

(B) All required reports and descriptions (including Form 5500 annual reports,
summary annual reports, and summary plan descriptions) have been timely filed
and or distributed in accordance with the applicable requirements of ERISA and
the Code with respect to each such Employee Benefit Plan. The requirements of
COBRA have been met with respect to each such Employee Benefit Plan and each
Employee Benefit Plan maintained by an ERISA Affiliate that is an Employee
Welfare Benefit Plan subject to COBRA.

(C) All contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made within the time periods
prescribed by ERISA, the Code and all applicable laws to each such Employee
Benefit Plan that is an Employee Pension Benefit Plan or similar vehicle in the
countries of each Subsidiary’s operations and all contributions for any period
ending on or before the Closing Date that are not yet due have been made to each
such Employee Pension Benefit Plan or vehicle or accrued in accordance with the
past custom and practice of the Company and reflected on the Most Recent
Balance. Such accruals are adequate for the for the operation of the business of
the Company and its Subsidiaries as presently conducted and as presently
proposed to be conducted. All premiums or other payments for all periods ending
on or before the Closing Date have been paid with respect to each such Employee
Benefit Plan that is an Employee Welfare Benefit Plan.

 

37



--------------------------------------------------------------------------------

(D) Each such Employee Benefit Plan that is intended to meet the requirements of
a “qualified plan” under Code Section 401(a) has received a determination from
the Internal Revenue Service that such Employee Benefit Plan is so qualified,
and nothing has occurred since the date of such determination that could
adversely affect the qualified status of any such Employee Benefit Plan. All
such Employee Benefit Plans have been or will be timely amended for the
requirements of the Tax legislation commonly known as “GUST” and “EGTRRA” and
have been or will be submitted to the Internal Revenue Service for a favorable
determination letter on the GUST requirements within the remedial amendment
period prescribed by GUST.

(E) There have been no Prohibited Transactions with respect to any such Employee
Benefit Plan or any Employee Benefit Plan maintained by an ERISA Affiliate. No
Fiduciary has any Liability for breach of fiduciary duty or any other failure to
act or comply in connection with the administration or investment of the assets
of any such Employee Benefit Plan. No action, suit, proceeding, hearing, or
investigation with respect to the administration or the investment of the assets
of any such Employee Benefit Plan (other than routine claims for benefits) is
pending or threatened. To the Company’s Knowledge, there is no Basis for any
such action, suit, proceeding, hearing, or investigation.

(F) The Company has delivered to Purchaser correct and complete copies of the
plan documents and summary plan descriptions, the most recent determination
letter received from the Internal Revenue Service, the most recent annual report
(Form 5500, with all applicable attachments), and all related trust agreements,
insurance contracts, and other funding arrangements that implement each such
Employee Benefit Plan.

(ii) With respect to each Employee Benefit Plan that any of the Company, its
Subsidiaries or any ERISA Affiliate maintains, to which any of them contributes
or has any obligation to contribute, or with respect to which any of them has
any Liability:

(A) No such Employee Benefit Plan that is an Employee Pension Benefit Plan
(other than any Multiemployer Plan) has been completely or partially terminated
or been the subject of a Reportable Event. No proceeding by the PBGC to
terminate any such Employee Pension Benefit Plan (other than any Multiemployer
Plan) has been instituted or threatened. The market value of assets under each
such Employee Benefit Plan that is an Employee Pension Benefit Plan equals or
exceeds the present value of all vested and non-vested Liabilities thereunder
determined in accordance with PBGC methods, factors, and assumptions applicable
to an Employee Pension Benefit Plan terminating on the date for determination.

(B) Neither the Company nor any of its Subsidiaries has incurred, and neither
any of the managers, directors and officers (and employees with responsibility
for employee benefits matters) of the Company has any reason

 

38



--------------------------------------------------------------------------------

to expect that the Company or any of its Subsidiaries will incur, any Liability
to the PBGC (other than with respect to PBGC premium payments not yet due) or
otherwise under Title IV of ERISA or under the Code with respect to any such
Employee Benefit Plan that is an Employee Pension Benefit Plan.

(iii) Neither the Company, nor any of its Subsidiaries, nor any ERISA Affiliate
contributes to, has any obligation to contribute to, or has any Liability under
or with respect to any Employee Pension Benefit Plan that is a “defined benefit
plan” (as defined in ERISA Section 3(35)). No asset of the Company or any of its
Subsidiaries is subject to any Lien under ERISA or the Code.

(iv) Neither the Company, nor any of its Subsidiaries, nor any ERISA Affiliate
contributes to, has any obligation to contribute to, or has any Liability
(including withdrawal liability as defined in ERISA Section 4201) under or with
respect to any Multiemployer Plan.

(aa) Guaranties. Neither the Company nor any of its Subsidiaries is a guarantor
or otherwise liable for any Liability (including indebtedness) of any other
Person.

(bb) Environmental, Health, and Safety Matters.

(i) Each of the Company, its Subsidiaries and their respective predecessors and
their Affiliates, if any, have complied and are in compliance with all
Environmental, Health, and Safety Requirements.

(ii) Without limiting the generality of the foregoing, each of the Company, its
Subsidiaries and their predecessors and their Affiliates have obtained and
complied with, and are in compliance with, all permits, licenses and other
authorizations that are required pursuant to Environmental, Health, and Safety
Requirements for the occupation of their facilities and the operation of their
respective businesses; and a list of all such permits, licenses and other
authorizations is set forth on Section 4(bb) of the Disclosure Schedule.

(iii) Neither the Company, nor any of its Subsidiaries, nor their respective
predecessors or Affiliates has received any written or oral notice, report or
other information regarding any actual or alleged violation of Environmental,
Health, and Safety Requirements, or any Liabilities, including any
investigatory, remedial or corrective obligations, relating to any of them or
their facilities arising under Environmental, Health, and Safety Requirements.

(iv) To the Company’s Knowledge, none of the following exists at the Real
Property: (A) underground storage tanks, (B) asbestos-containing material in any
form or condition, (C) materials or equipment containing polychlorinated
biphenyls, or (D) landfills, surface impoundments, or disposal areas.

(v) Neither the Company, nor any of its Subsidiaries, nor their respective
predecessors or Affiliates has treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, manufactured, distributed, or
released

 

39



--------------------------------------------------------------------------------

any substance, including, without limitation, any hazardous substance, or owned
or operated any property or facility (and no such property or facility is
contaminated by any such substance) so as to give rise to any current or future
Liabilities, including any Liability for fines, penalties, response costs,
corrective action costs, personal injury, property damage, natural resources
damages or attorney’s fees, pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Solid Waste
Disposal Act, as amended, or any other Environmental, Health, and Safety
Requirements.

(vi) Neither the Company, nor any of its Subsidiaries, nor their respective
predecessors or Affiliates has assumed, or otherwise become subject to, any
Liability, including, without limitation, any obligation for corrective or
remedial action of any other Person relating to Environmental, Health, and
Safety Requirements.

(vii) No facts, events or conditions relating to the past or present facilities,
properties or operations of the Company, its Subsidiaries, or their respective
predecessors or Affiliates will prevent, hinder or limit continued compliance
with Environmental, Health, and Safety Requirements, give rise to any
investigatory, remedial or corrective obligations pursuant to Environmental,
Health, and Safety Requirements, or give rise to any other Liabilities pursuant
to Environmental, Health, and Safety Requirements, including, without
limitation, any relating to on-site or off-site releases or threatened releases
of hazardous materials, substances or wastes, personal injury, property damage
or natural resources damage.

(viii) The Company has furnished to Purchaser all environmental audits, reports
and other material environmental documents relating to the Company’s, its
Subsidiaries’ or their respective predecessors’ or Affiliates’ past or current
properties, facilities, operations or the Real Property that are in their
possession or under their control.

(cc) Indebtedness to Officers, Directors, Managers and Equity Holders. Neither
the Company nor any of its Subsidiaries is indebted to any of the Company’s or
its Subsidiaries’ equity holders, officers, directors or managers, or their
respective Affiliates in any amount whatsoever (including, without limitation,
any deferred compensation, salaries or rent payable).

(dd) Business Continuity. Without limiting the generality of the foregoing, none
of the software, computer hardware (whether general or special purpose),
telecommunications capabilities (including all voice, data and video networks)
and other similar or related items of automated, computerized, and/or software
systems and any other networks or systems and related services that are used by
or relied on by the Company or any of its Subsidiaries in the conduct of their
respective businesses (collectively, the “Systems”) have experienced bugs,
failures, breakdowns, or continued substandard performance in the past 12 months
that has caused any substantial disruption or interruption in or to the use of
any such Systems by the Company or any of its Subsidiaries.

 

40



--------------------------------------------------------------------------------

(ee) Customers and Suppliers.

(i) Section 4(ee)(i) of the Disclosure Schedule contains a complete and accurate
list of each customer of the Company (on a consolidated basis) that accounted
for more than five percent (5%) of revenue on a per country basis of the
Subsidiary operating in such country in each of the last two (2) fiscal years of
the Company and in the last fiscal period included in the Financial Statements,
and sets forth the total revenues derived from each such customer during each of
such fiscal periods (such customers being called “Material Customers”).

(ii) Section 4(ee)(ii) of the Disclosure Schedule contains a complete and
accurate list of each supplier to the Company (on a consolidated basis) to whom
the Company or its Subsidiaries paid an amount equal to or greater than five
percent (5%) of the total revenues on a per country basis of the Subsidiary
operating in such country in each of the last two (2) fiscal years of the
Company and in the last fiscal period included in the Financial Statements, and
sets forth the total amount paid to each such supplier during each of such
fiscal periods (such suppliers being called “Material Suppliers”).

(iii) Since the Balance Sheet Date, neither the Company nor any of its
Subsidiaries has suffered any adverse change in the relationship with any of its
Material Customers or Material Suppliers. None of the Company or any of its
Subsidiaries is involved in any controversy with any of its Material Customers
or Material Suppliers. Neither the Company nor any of its Subsidiaries has been
advised by any Material Customer or Material Supplier that such customer or
supplier was or is intending to terminate or materially reduce its relationship
with either of the Company or any of its Subsidiaries or would not continue to
purchase or supply, as the case may be, goods and services from or to either of
the Company or any of its Subsidiaries for future periods.

(ff) Ethical Practices; Foreign Corrupt Practices and International Trade
Sanctions. Neither the Company nor any of its Subsidiaries has offered or given,
and the Company is not aware of any Person that has offered or given, on the
Company’s or Subsidiaries’ behalf, anything of value to, in violation of any
law, including the Foreign Corrupt Practices Act of 1977, as amended: (i) any
official of a governmental body, any political party or official thereof or any
candidate for political office; (ii) any customer or member of any governmental
body; or (iii) any other Person, for the purpose of any of the following:
(x) influencing any action or decision of such Person in such Person’s official
capacity, including a decision to fail to perform such Person’s official
function; (y) inducing such Person to use such Person’s influence with any
governmental body to affect or influence any act or decision of such
governmental body to assist the Company or any of its Subsidiaries in obtaining
or retaining business for, with, or directing business to, any Person; or
(z) where such payment would constitute a bribe, kickback or illegal or improper
payment to assist the Company or any of its Subsidiaries in obtaining or
retaining business for, with, or directing business to, any Person, except for
an immaterial political contribution (in an amount which was less than $1,000)
by a political action committee which was fully disclosed to the appropriate
governmental body (without any resulting fine or penalty to the Company or any
of its Subsidiaries).

(gg) Relationships with Related Persons. Except as set forth on Section 4(gg) of
the Disclosure Schedule, no officer, director, manager or principal equity
holder of the Company or any of its Subsidiaries nor any Related Person of any
of the foregoing has had, any interest in any property (whether real, personal,
or mixed and whether tangible or intangible)

 

41



--------------------------------------------------------------------------------

used in or pertaining to the business of the Company or any of its Subsidiaries.
Except as set forth on Section 4(gg) of the Disclosure Schedule, no officer,
director, manager or equity holder of the Company or any of its Subsidiaries nor
any Related Person of the any of the foregoing is, or has owned an equity
interest or any other financial or profit interest in, a Person that has (i) had
business dealings or a material financial interest in any transaction with the
Company or any of its Subsidiaries, or (ii) engaged in competition with the
Company or its Subsidiaries with respect to any line of the merchandise or
services of such company (a “Competing Business”) in any market presently served
by such company except for ownership of less than one percent of the outstanding
capital stock of any Competing Business that is publicly traded on any
recognized exchange or in the over-the-counter market. Except as set forth on
Section 4(gg) of the Disclosure Schedule, no officer, director, manager or
equity holder of the Company or any of its Subsidiaries nor any Related Person
of any of the foregoing is a party to any contract with, or has claim or right
against, the Company.

(hh) Private Offering. Subject to the accuracy of Purchaser’s representations
and warranties set forth in Section 3(b) hereof, (i) the offer, sale and
issuance of the Series A Preferred Units and (ii) the issuance of Common Units
pursuant to the conversion of the Series A Preferred Units into Common Units,
are exempt from the registration requirements of the Securities Act and any
applicable state securities laws and are in compliance with all federal and
state securities laws and regulations. Seller agrees that neither Seller nor
anyone acting on its behalf will offer any of the Series A Preferred Units, or
any similar securities for issuance or sale, or solicit any offer to acquire any
of the same from anyone so as to render the issuance and sale of such securities
subject to the registration requirements of the Securities Act. Seller has not
offered or sold the Series A Preferred Units by any form of general solicitation
or general advertising, as such terms are used in Rule 502(c) under the
Securities Act.

Section 5. Pre-Closing Covenants. The Parties agree as follows with respect to
the period between the execution of this Agreement and the Closing:

(a) General. Each of the Parties will use its reasonable best efforts to take
all actions and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including but not limited to satisfaction, but not waiver, of the Closing
conditions set forth in Section 7 below).

(b) Notices and Consents. Each of the Parties will give any notices to third
parties, and will use its reasonable best efforts to obtain any third-party
consents, if any, referred to in Section 3(a)(ii), Section 4(c) and Section 5(b)
of the Disclosure Schedule. Each of the Parties will give any notices to, make
any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters referred to in Section 3(a), Section 4(c) above
and Section 5(b) of the Disclosure Schedule.

(c) Operation of Business. Neither Seller nor the Company will engage in any
practice, take any action, or enter into any transaction outside the Ordinary
Course of Business without the prior written consent of Purchaser. Without
limiting the generality of the foregoing, neither Seller nor the Company will
(i) declare, set aside, or pay any dividend or make any

 

42



--------------------------------------------------------------------------------

distribution with respect to Seller’s, the Company’s or any of its Subsidiaries’
membership or equity interests or redeem, purchase, or otherwise acquire any of
its membership or equity interests, or (ii) otherwise engage in any practice,
take any action, or enter into any transaction of the kind described in
Section 4(i) above.

(d) Preservation of Business. The Company will keep its and its Subsidiaries’
businesses and properties substantially intact, including its present
operations, physical facilities, working conditions, insurance policies, and
relationships with lessors, licensors, suppliers, customers, and employees.

(e) Full Access; Delivery of Company Information. Pending the Closing Date, each
of the Company and the Responsible Party shall:

(i) Ensure that Purchaser and its representatives are given reasonable access
during normal business hours to all of the employees (including appropriate
experts and other knowledgeable personnel), attorneys, accountants, agents,
independent contractors, properties, books and records of the Company and its
Subsidiaries and that Purchaser and its representatives are furnished with such
information concerning the Company and its Subsidiaries as Purchaser may
reasonably require; and

(ii) From time to time, furnish to Purchaser such additional information
(financial or otherwise) concerning the Company and its Subsidiaries as
Purchaser may reasonably request (which right to request information shall not
be exercised in any way which would unreasonably interfere with the normal
operations, business or activities of the Company).

(f) Notice of Developments. The Company will give prompt written notice to
Purchaser of any material adverse development causing a breach of any of the
representations and warranties contained in Section 4 above. Each Party will
give prompt written notice to the others of any material adverse development
causing a breach of any of its own representations and warranties contained in
Section 3 above. No disclosure by any Party pursuant to this Section 5(f),
however, shall be deemed to amend or supplement Annex I, Annex II, or the
Disclosure Schedule or to prevent or cure any misrepresentation, breach of
warranty, or breach of covenant; provided, however, that if a Party discloses a
material adverse development causing a breach of its representations and
warranties in Section 3 or 4 above, and such material adverse development
occurred after the date of this Agreement but prior to Closing, the other
Party’s or Parties’ remedies for such breach shall be to either: (i) terminate
this Agreement pursuant to Section 9, or (ii) waive the breach and proceed to
close; after such a disclosure, the non-breaching Party or Parties many not
close and then sue the breaching party for indemnification after Closing.

(g) Exclusivity. Neither Seller, the Company nor the Responsible Party will (and
the Responsible Party and the Company will not cause or permit any of its
Subsidiaries or Representatives to) (i) solicit, initiate, encourage or
facilitate the initiation, submission, making or announcement of any expression
of interest, inquiry, proposal or offer from or by any Person (other than
Purchaser) relating to a possible Acquisition Transaction, (ii) participate in
any discussions or negotiations or enter into any agreement with, or provide any
non-public information to, any Person (other than Purchaser) relating to or in
connection

 

43



--------------------------------------------------------------------------------

with a possible Acquisition Transaction; or (iii) entertain, consider or accept
any proposal or offer from any Person (other than Purchaser) relating to a
possible Acquisition Transaction. The Responsible Party will not vote his units
in favor of any Acquisition Transaction (other than as contemplated by this
Agreement). Each of the Responsible Party and the Company shall, and shall cause
each of its Representatives to, immediately discontinue any ongoing discussions
or negotiations (other than any ongoing discussions with Purchaser) relating to
a possible Acquisition Transaction, and shall promptly provide the Purchaser
with the identity of the Person and an oral and a written description of any
expression of interest, inquiry, proposal or offer relating to a possible
Acquisition Transaction that is received by the Responsible Party and the
Company or by any of the Responsible Party’s or the Company’s respective
Representatives from any Person (other than Purchaser). This Section 5(g) shall
terminate and be of no further force and effect upon the termination of this
Agreement.

(h) Maintenance of Real Property. The Company and its Subsidiaries will maintain
the Real Property in substantially the same condition as existed on the date of
this Agreement, ordinary wear and tear excepted, and shall not demolish or
remove any of the existing Improvements, or erect new improvements on the Real
Property or any portion thereof, without the prior written consent of Purchaser.

(i) Leases. Neither the Company nor any of its Subsidiaries will cause or permit
any of the Company’s or Subsidiaries’ Leases to be amended, modified, extended,
renewed or terminated, nor shall the Company or any of its Subsidiaries enter
into any new lease, sublease, license or other agreement for the use or
occupancy of any Real Property, without the prior written consent of Purchaser.

(j) Tax Matters. Without the prior written consent of Purchaser, neither Seller,
the Company nor any Subsidiary shall make or change any election, change an
annual accounting period, adopt or change any accounting method, file any
amended Tax Return, enter into any closing agreement, settle any Tax claim or
assessment relating to Seller, the Company or any of its Subsidiaries, surrender
any right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to Seller,
the Company or any of its Subsidiaries, or take any other similar action
relating to the filing of any Tax Return or the payment of any Tax, if such
election, adoption, change, amendment, agreement, settlement, surrender, consent
or other action would have the effect of increasing the Tax liability of Seller,
the Company or any of its Subsidiaries for any period ending after the Closing
Date or decreasing any Tax attribute of Seller, the Company or any of its
Subsidiaries existing on the Closing Date.

(k) Reservation of Common Units. Seller will at all times have authorized and
reserved for the purpose of issuance a sufficient number of Common Units to
provide for the conversion of the Series A Preferred Units.

(l) LLC Agreement. On the Closing Date, Seller, the Responsible Party and
Purchaser shall execute the LLC Agreement.

 

44



--------------------------------------------------------------------------------

(m) Employment Agreement. On the Closing Date, Seller and the Responsible Party
shall execute an employment agreement in the form attached hereto as Exhibit D
(the “Employment Agreement”).

(n) Non-Compete and Non-Solicitation Agreement. On the Closing Date, Seller and
the Responsible Party shall execute a non-compete and non-solicitation agreement
in the form attached hereto as Exhibit E (the “Non-Compete Agreement”).

(o) Intentionally Omitted.

(p) Escrow Agreement. At the Closing, (i) Seller, the Responsible Party and
Purchaser shall execute the Escrow Agreement, and (ii) the Responsible Party
shall deposit all of his Common Units with the Escrow Agent to held pursuant to
the terms of the Escrow Agreement (collectively, the “Escrowed Units”).

(q) Opinion of Counsel of the Company. Purchaser shall have received from
Shutts & Bowen, LLP, counsel to the Company, an opinion dated the Closing Date,
in the form attached hereto as Exhibit G (“Company Legal Opinion”).

(r) Opinion of Counsel of the Subsidiaries. Purchaser shall have received from
each in-country counsel to the Company’s Subsidiaries, an opinion dated the
Closing Date, in the form and substance acceptable to Purchaser.

(s) Purchaser Stock Options. Purchaser shall reserve 400,000 shares of its
common stock under Purchaser’s stock option plan for the purpose of granting
stock options to Seller’s employees in such amounts and upon such terms as
determined by Purchaser’s compensation committee, in its sole and absolute
discretion.

(t) Magna Consult. The Company, as well as some of its Subsidiaries, Affiliates
and officers, owns a minority interest in Magna Consult, a Venezuela-based IT
consulting company. Prior to the Closing, Seller board of managers shall agree
to a schedule of payments under the Company’s consulting agreement with Magna
Consult. Any extension of additional services under this consulting agreement
shall be considered a related party transaction and shall be subject to the
Approval Policy.

(u) Books and Records. The Company and its Subsidiaries shall keep proper books
of record and account in which true and complete entries will be made of all
transactions in accordance with GAAP applied on a basis consistent with prior
periods.

(v) Cisco Estoppel and Waiver Letter. The Company shall obtain an estoppel and
waiver letter (the “Cisco Estoppel and Waiver”), in the form and content
acceptable to Purchaser, from Cisco Systems, Inc. (“Cisco”), which shall include
(i) consent to the transactions contemplated by this Agreement, (ii) a waiver of
Cisco’s right to terminate that certain LATAM Systems Integrator Agreement dated
as of February 14, 2005 by and between Cisco and the Company (the “Cisco
Agreement”) upon the occurrence of a change in control of the Company, and
(iii) a representation that the Company and its Subsidiaries are not in breach
or default of the terms and conditions of the Cisco Agreement.

 

45



--------------------------------------------------------------------------------

(w) Certain Pre-Closing Contributions. At the Closing, the Responsible Party
shall (A) contribute all of his ownership interests in the Company to Seller,
and (B) contribute all of his ownership interests in Desca Colombia to Seller.

(x) Intentionally Omitted.

(y) Updated Financial Statements. If the Closing occurs on or after November 1,
2007, at or prior to the Closing, the Company shall deliver to Purchaser
unaudited consolidated balance sheets and statements of income, changes in
members’ equity, and cash flow as of and for the nine months ended September 30,
2007 for the Company and its Subsidiaries (the “Updated Company Financials”).

Section 6. Post-Closing Covenants. The Parties agree as follows with respect to
the period following the Closing:

(a) General. In case at any time after the Closing any further actions are
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further actions (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 8 below).

(b) Financial Disclosure and Accounting Controls.

(i) The Company shall take such actions as are requested in writing by Purchaser
to establish, prior to the Closing, “disclosure controls and procedures” (as
defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act)
that are reasonably designed to ensure that material information (both financial
and non-financial) relating to the Company and its Subsidiaries, that would be
required to be disclosed by the Company in the reports that it would be required
to file or submit under the Exchange Act if the Company were a reporting company
under the Exchange Act, is communicated to the Company’s Principal Executive
Officer and Principal Financial Officer, or persons performing similar
functions, as appropriate to allow timely decisions regarding
required disclosure.

(ii) The Company shall take such actions as are reasonably requested by
Purchaser to establish, prior to the Closing, a system
of internal accounting controls relating to the Company and its Subsidiaries
designed to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. At Purchaser’s written request, the
Company shall adopt and make available to Purchaser accurate and complete copies
of all material policies, manuals and other documents promulgating such internal
accounting controls. The Company shall use its best efforts to eliminate any
“material weaknesses” (as defined by the PCAOB)) and any “significant
deficiencies” (as defined by the PCAOB) identified by Purchaser that are
reasonably likely to collectively represent a “material weakness” in the design
or operation

 

46



--------------------------------------------------------------------------------

of the Company’s internal controls and procedures. The Company shall use its
best efforts to follow Purchaser’s reasonable directions as necessary to ensure
that there shall be no significant deficiencies in the design or operation of
the Company’s internal controls and procedures.

(iii) All out-of-pocket expenses incurred by the Company in complying with this
subsection (b), and subsection (c) below (including the cost of third party
accountants and consultants) shall be paid by Purchaser.

(c) Audited or Reviewed Financial Statements. To the extent Purchaser requires
audited or reviewed financial statements of the Company and its Subsidiaries in
order to comply with the reporting requirements of the Commission set forth in
Regulations S-K and S-X, the Company shall permit Purchaser to obtain the
required audited or reviewed financial statements of the Company and its
Subsidiaries covering the years ended December 31, 2006, 2005 and 2004 and each
subsequent fiscal quarter, and to the extent the Closing shall not have occurred
prior to the end thereof, the fiscal year ending December 31, 2007 (and each
fiscal quarter thereof), reasonably sufficient and timely enough to permit
Purchaser reasonably to satisfy such obligations, including, without limitation,
providing reasonable access as stated under clause (f)(i) above to any auditors
engaged by Purchaser for such purpose and delivering one or more representation
letters from the Company to any such auditors as may be reasonably requested by
Purchaser to allow such auditors to complete any such audit or review and to
issue an opinion on such financial statements acceptable to the Commission.

(d) Intentionally Omitted.

(e) Transfer Restrictions. Purchaser acknowledges that (i) neither the Series A
Preferred Units, nor the Common Units issuable upon conversion of the Series A
Preferred Units have been registered under the Securities Act, and such
securities may not be transferred unless (A) subsequently registered thereunder
or (B) they are transferred pursuant to an exemption from such registration, and
(ii) any sale of the Securities made in reliance upon Rule 144 may be made only
in accordance with the terms of Rule 144. The provisions of this Section 6,
together with the rights of Purchaser under this Agreement and the other Primary
Company Documents, shall be binding upon any subsequent transferee of the Series
A Preferred Units.

(f) Restrictive Legend. Purchaser acknowledges and agrees that, until such time
as the Securities shall have been registered under the Securities Act or
Purchaser demonstrates to the reasonable satisfaction of Seller and its counsel
that such registration shall no longer be required, such Securities may be
subject to a stop-transfer order placed against the transfer of such Securities,
and such Securities shall bear a restrictive legend in substantially the
following form:

THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN

 

47



--------------------------------------------------------------------------------

EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.

(g) Filings. Seller undertakes and agrees that it will make all required filings
in connection with the sale of the Securities to Purchaser as required by U.S.
federal and state laws and regulations, or by any domestic securities exchange
or trading market, and if applicable, the filing of a notice on Form D (at such
time and in such manner as required by the rules and regulations of the
Commission), and to provide copies thereof to Purchaser promptly after such
filing or filings.

(h) Return of Certificates on Conversion. Upon any conversion by Purchaser of
less than all of the Series A Preferred Units pursuant to the terms of the LLC
Agreement, Seller shall issue and deliver to Purchaser, within seven
(7) Business Days of the date of conversion, a new certificate or certificates
for, as applicable, the total number Series A Preferred Units, which Purchaser
has not yet elected to convert (with the number of and denomination of such new
certificate(s) designated by Purchaser).

(i) Replacement Certificates and Warrants. The certificate(s) representing the
Series A Preferred Units held by Purchaser shall be exchangeable, at the option
of Purchaser at any time and from time to time at the office of Seller, for
certificates with different denominations representing, as applicable, an equal
aggregate number of Series A Preferred Units as requested by Purchaser upon
surrendering the same. No service charge will be made for such registration or
transfer or exchange.

(j) Escrow Fund. The Parties agree that in the event that the Put or Call is
exercised pursuant to Section 11.13 or 11.14, respectively, of the LLC Agreement
during the Put Term or Call Term, as the case may be, and within three (3) years
after the Closing Date, all consideration paid in the form of Elandia Shares to
the Responsible Party in connection therewith, or if the consideration is paid
entirely in the form of cash, 85% of such consideration (“Put/Call
Consideration”), shall be deposited into escrow with the Escrow Agent and held
pursuant to the terms of the Escrow Agreement. If (i) the Responsible Party is
eligible under the Securities Laws (as defined in the LLC Agreement) to transfer
his Common Units, (ii) such transfer is permitted under the LLC Agreement, and
(iii) the transferee or transferees agree in writing to have such units continue
to be held in escrow and subject to the terms of this Agreement, the Escrow
Agreement and the LLC Agreement, then (A) the Escrow Agent will release such
units from escrow in order to effectuate the transfer, (B) the transferee or
transferees will deposit the certificates representing such units into escrow to
be held with the Escrow Agent pursuant to the terms of the Escrow Agreement, and
(C) the Responsible Party may retain all consideration received in connection
with the transfer of such units. The Put/Call Consideration deposited into
escrow with the Escrow Agent, together with the Escrowed Units, shall be
referred to collectively as the “Escrow Fund.”

 

48



--------------------------------------------------------------------------------

(k) General Release. The Responsible Party, for good and valuable consideration
the receipt and sufficiency of which hereby are acknowledged, both in the name
and right of the Responsible Party and also for and on behalf of the Responsible
Party’s predecessors, successors, agents, employees, successors, personal
representatives, heirs and assigns, jointly and severally (collectively,
“Releasor”), does hereby and by these presents, and for anyone claiming by or
through or under Releasor, fully remise, release, acquit, and forever discharge
Seller, the Company and its Subsidiaries and their respective members,
shareholders, employees, agents, representatives, heirs, successors and assigns,
jointly and severally, (collectively, the “Released Parties”) by reason of any
matter, cause, happening, or thing, from the beginning of time, occurring prior
to and including the date of this Agreement. It is intended by Releasor by this
general release to forever remise, acquit, waive, release, and forever discharge
Released Parties of and from all claims, demands, losses, injuries, and damages,
rights known or unknown, direct or indirect, fixed or contingent, it being
understood that all rights which Releasor or any person who claims by, through,
or under Releasor may have against any Released Party, as of the date of the
signing of this Agreement, shall be forever released, remised, and acquitted,
and Releasor and such persons shall be forever barred from bringing or asserting
the same in their own name or names, jointly with or through any person, natural
or corporate, for or upon or by reason of any act, matter, transaction, cause or
thing whatsoever.

(l) Form 8832 Election. Promptly following the Closing, Purchaser and the
Responsible Party will elect to treat the E.T.V.E. as a disregarded entity by
filing, retroactively to a date that precedes the Closing Date, Form 8832 with
the United States Internal Revenue Service.

(m) Certain Post-Closing Contributions. Promptly after Closing, the Company
shall (A) contribute all of its ownership interests in each of its foreign
Subsidiaries (except Desca Panama) to an E.T.V.E. formed in the jurisdiction of
Spain or a similar entity organized in jurisdiction chosen by Purchaser in its
sole discretion and wholly-owned by Seller (“E.T.V.E.”), and (B) contribute all
of its ownership interests in Desca USA and Desca Panama to Seller.

Section 7. Conditions to Obligation to Close.

(a) Conditions to Purchaser’s Obligation. Purchaser’s obligation to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:

(i) the representations and warranties set forth in Section 3(a) and Section 4
above shall be true and correct in all material respects at and as of the
Closing Date, except to the extent that such representations and warranties are
qualified by the term “material,” or contain terms such as “Material Adverse
Effect” or “Material Adverse Change,” in which case such representations and
warranties (as so written, including the term “material” or “Material”) shall be
true and correct in all respects at and as of the Closing Date;

(ii) each of Seller, the Company and the Responsible Party shall have performed
and complied with all of their covenants hereunder in all material respects
through the Closing, except to the extent that such covenants are qualified by
the term “material,” or contain terms such as “Material Adverse Effect” or
“Material Adverse Change,” in which case the Company shall have performed and
complied with all of such covenants (as so written, including the term
“material” or “Material”) in all respects through the Closing;

 

49



--------------------------------------------------------------------------------

(iii) the Company shall have procured all of the third-party consents specified
in Section 5(b) above, including, without limitation, all consents and waivers
from the other shareholders or equity holders of Desca Mexico, Desca Costa Rica,
Desca Colombia, Desca Ecuador and Desca Panama that are required to allow the
Company to transfer its ownership interests in such entities to the E.T.V.E.;

(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement,
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) adversely affect the right of Purchaser to own the
Series A Preferred Units, or (D) adversely affect the right of Seller, the
Company or any of its Subsidiaries to own its respective assets and to operate
its respective business (and no such injunction, judgment, order, decree,
ruling, or charge shall be in effect);

(v) each of Seller, the Company and the Responsible Party shall have delivered
to Purchaser a certificate to the effect that each of the conditions specified
above in Section 7(a)(i)-(iv) is satisfied in all respects;

(vi) all actions to be taken by Seller, the Company and the Responsible Party in
connection with consummation of the transactions contemplated hereby and all
certificates, opinions, instruments, and other documents required to effect the
transactions contemplated hereby shall be satisfactory in form and substance to
Purchaser;

(vii) the Responsible Party shall have contributed all of his ownership
interests in the Company and Desca Colombia to Seller;

(viii) the Company shall have contributed all of its ownership interests in its
Subsidiaries (other than Desca USA and Desca Panama) to the E.T.V.E.;

(ix) the Company shall have contributed all of its ownership interests in Desca
USA and Desca Panama to the Seller;

(x) Seller and the Responsible Party shall have executed and delivered to
Purchaser the LLC Agreement;

(xi) Seller and the Responsible Party shall have executed and delivered to
Purchaser the Escrow Agreement;

(xii) Seller and the Responsible Party shall have executed and delivered to
Purchaser the Employment Agreement;

 

50



--------------------------------------------------------------------------------

(xiii) Seller and the Responsible Party shall have executed and delivered to
Purchaser the Non-Compete Agreement;

(xiv) Intentionally Omitted;

(xv) Seller and the Company shall have delivered to Purchaser the Cisco Estoppel
and Waiver, executed by Cisco;

(xvi) Gerardo Guarino shall have executed and delivered to Seller and Purchaser
the Guarino Stock Purchase Agreement and all deliverables thereunder;

(xvii) Shutts & Bowen, the Company’s legal counsel, shall have executed and
delivered to Purchaser the Company Legal Opinion;

(xviii) each of the in-country counsel to the Company’s Subsidiaries shall have
executed and delivered to Purchaser the legal opinions as set forth in
Section 5(q);

(xix) Intentionally Omitted;

(xx) Purchaser shall have concluded an investigation of a possible violation of
the Foreign Corrupt Practices Act of 1977, as amended (“FCPA”), arising from the
operations of the Honduran Subsidiary of Latin Node, Inc., which is a Subsidiary
of Purchaser (the “FCPA Matter”), and Purchaser shall have disclosed the
completion of the investigation in a Form 8-K filed with the Commission (the
“Completed FCPA Matter Form 8-K”);

(xxi) Purchaser shall have consummated its preferred stock financing transaction
with Stanford International Bank, Ltd., an Antiguan banking corporation (“SIBL”)
and shall have received $29,000,000 (inclusive of the proceeds of the Bridge
Loan) in financing from SIBL (the “SIBL Financing”);

(xxii) Purchaser shall have received a fairness opinion, in form and content
acceptable to Purchaser, on the terms and conditions of the SIBL Financing;

(xxiii) if the Closing occurs on or after November 1, 2007, the Company shall
have delivered to Purchaser the Updated Company Financials;

(xxiv) the Company shall have delivered to Purchaser copies of the certificate
of formation of the Company certified on or within five (5) Business Days before
the Closing Date by the Secretary of State of Delaware;

(xxv) the Company shall have delivered to Purchaser copies of a certificate of
good standing of Seller and the Company issued on or within five (5) Business
Days before the Closing Date by the Secretary of State of Delaware;

(xxvi) the Company shall have delivered to Purchaser copies of certificates of
good standing (or equivalent document) of each Subsidiary issued on or within
five (5) Business Days before the Closing Date by the jurisdiction of such
Subsidiary’s incorporation or organization;

 

51



--------------------------------------------------------------------------------

(xxvii) the Company shall have delivered to Purchaser a certificate of the
manager or managing-member or secretary or an assistant secretary of each of
Seller, the Company and Desca USA, dated the Closing Date, in form and substance
reasonably satisfactory to Purchaser, as to: (i) any amendments to the
certificate of formation of such Person since the date of this Agreement;
(ii) the limited liability company agreement of such Person; and (iii) any
resolutions of the managers and members or other authorizing body (or a duly
authorized committee thereof) of such Person authorizing the execution,
delivery, and performance of this Agreement and the transactions contemplated
hereby; and (iv) incumbency and signatures of the manager or officers of Seller
and the Company executing this Agreement or any other agreement contemplated by
this Agreement; and

(xxviii) the Company shall have delivered to Purchaser a certificate of the
manager or managing-member or secretary or an assistant secretary of each of the
Company’s Subsidiaries, dated the Closing Date, in form and substance reasonably
satisfactory to Purchaser, as to: (i) any amendments to the certificate of
incorporation (or other governing document) of such Person since the date of
this Agreement; and (ii) the bylaws or limited liability company agreement (or
other governing documents) of such Person.

Purchaser may waive any condition specified in this Section 7(a) if it delivers
a writing so stating to the Company at or prior to the Closing.

(b) Conditions to Seller’s, the Company’s and the Responsible Party’s
Obligation. The obligation of Seller, the Company and the Responsible Party to
consummate the transactions to be performed by him or it in connection with the
Closing is subject to satisfaction of the following conditions:

(i) the representations and warranties set forth in Section 3(b) above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case such representations and warranties (as so
written, including the term “material” or “Material”) shall be true and correct
in all respects at and as of the Closing Date;

(ii) Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case
Purchaser shall have performed and complied with all of such covenants (as so
written, including the term “material” or “Material”) in all respects through
the Closing;

 

52



--------------------------------------------------------------------------------

(iii) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (A) prevent consummation of any of the transactions contemplated
by this Agreement or (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);

(iv) Purchaser shall have delivered to the Company a certificate to the effect
that each of the conditions specified above in Section 7(b)(i)-(iii) is
satisfied in all respects;

(v) the Parties shall have received all authorizations, consents, and approvals
of governments and governmental agencies referred to in Section 3(a) and
Section 4(c) above;

(vi) Purchaser shall have executed and delivered to Seller and the Responsible
Party the LLC Agreement;

(vii) Purchaser shall have executed and delivered to Seller and the Responsible
Party the Escrow Agreement;

(viii) Intentionally Omitted;

(ix) all actions to be taken by Purchaser in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be satisfactory in form and substance to the Company; and

(x) subject to the terms of Section 7(c) below, the outcome of the FCPA Matter
(as disclosed in the Completed FCPA Matter Form 8-K) shall not have a Purchaser
Material Adverse Effect (“FCPA Material Adverse Effect”); provided, however,
that each of the Seller, the Company and the Responsible Party acknowledges and
agrees that the occurrence of one or more of the following outcomes arising out
of the FCPA Matter shall not constitute a FCPA Material Adverse Effect: (A) the
termination of employment of one or more employees of Purchaser or any of its
Subsidiaries, (B) the filing of civil or criminal charges, or the imposition of
fines, against one or more employees of Purchaser or any of its Subsidiaries, or
(C) the interruption, shutdown or discontinuation of Latin Node, Inc. and/or the
Honduran operations of Latin Node, Inc., a Subsidiary of Purchaser.

Each of Seller, the Company and the Responsible Party may waive any condition
specified in this Section 7(b) if he or it delivers to Purchaser a writing so
stating at or prior to the Closing.

(c) Provisions Applicable to a FCPA Material Adverse Effect.

(i) If, in the reasonable judgment of the Responsible Party, the outcome of the
FCPA Matter as disclosed in the Completed FCPA Matter Form 8-K has a FCPA
Material Adverse Effect, the Responsible Party promptly (but in any event within
ten (10) days after the filing of the Completed FCPA Matter Form 8-K by
Purchaser) shall provide written notice of

 

53



--------------------------------------------------------------------------------

his determination to Purchaser (the “Responsible Party MAE Notice”). Within ten
(10) days of Purchaser’s receipt of the Responsible Party MAE Notice (the
“Purchaser Election Period”), Purchaser may irrevocably elect to substitute cash
for the Elandia Shares (as defined in the LLC Agreement) required to be issued
to the Responsible Party pursuant to Sections 11.13 or 11.14 of the LLC
Agreement (the “Purchaser Irrevocable Cash Election”) and shall provide written
notice of same to the Responsible Party within such ten (10) day period (the
“Purchaser Irrevocable Cash Election Notice”).

(ii) Notwithstanding anything to the contrary set forth in this Agreement, in
the event that Purchaser receives the Responsible Party MAE Notice and Purchaser
delivers to the Responsible Party the Purchaser Irrevocable Cash Election
Notice, the FCPA Material Adverse Effect shall, for purposes of this Agreement,
be deemed cured and of no further force and effect, and none of Seller, the
Company or the Responsible Party shall seek to terminate this Agreement or be
entitled to fail or refuse to close the transactions contemplated by this
Agreement on the basis that (A) the closing condition set forth in
Section 7(b)(x) above is not satisfied, (B) the existence of, outcomes
(potential or otherwise) arising out of, or resolution of, the FCPA Matter
constitute a Material Adverse Effect for which Seller, the Company and/or the
Responsible Party should be entitled to relief, (C) any of Seller, the Company
or the Responsible Party is entitled to the remedy of rescission or to otherwise
cancel or terminate this Agreement under federal or state securities laws,
(D) any of Seller, the Company or the Responsible Party has been fraudulently
induced to enter into this Agreement and that such party would not have entered
into this Agreement had such party known more about the FCPA Matter or the
outcomes arising out of the investigation thereof and/or the recommendations
related thereto, (E) Purchaser did not provide Seller, the Company or the
Responsible Party accurate or complete information regarding the FCPA Matter
(unless Seller, the Company or the Responsible Party can show that Purchaser’s
disclosure with respect to the FCPA Matter as of the date hereof is, on balance,
materially inaccurate or misleading), or (F) claims or arguments similar to
those set forth in any of the foregoing clauses (A) through (F) exist
(collectively, the “FCPA Matter Claims”).

(iii) If Purchaser (A) receives the Responsible Party MAE Notice, and
(B) (1) fails to deliver the Purchaser Irrevocable Cash Election Notice to the
Responsible Party within the Purchaser Election Period, or (2) delivers written
notice to the Responsible Party that Purchaser does not wish to make any
election with respect to the type of consideration it would deliver pursuant to
Sections 11.13 or 11.14 of the LLC Agreement (the “No Election Notice”), then,
Seller, the Company and the Responsible Party shall be deemed to have waived all
FCPA Matter Claims unless the Responsible Party shall have delivered written
notice to Purchaser, within ten (10) days of the expiration of the Purchaser
Election Period or the date on which the Purchaser is deemed to have delivered
the No Election Notice, that it will not waive the closing condition set forth
in Section 7(b)(x) above.

 

54



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary set forth in this Agreement, any
determination by Seller, the Company or the Responsible Party that the FCPA
Matter or any outcomes related thereto constitute a FCPA Material Adverse Effect
is subject to challenge by Purchaser and the mere determination thereof by
Seller, the Company or the Responsible Party shall not be dispositive.

(v) The provisions of this Section 7(c) supersede any contrary provisions
contained in the LLC Agreement.

Section 8. Remedies for Breaches of this Agreement.

(a) Survival of Representations and Warranties. The representations and
warranties of the Responsible Party, Seller and the Company contained in
Section 3(a) and Section 4 above shall survive the Closing hereunder (even if
Purchaser knew or had reason to know of any misrepresentation or breach of
warranty at the time of Closing) and continue in full force and effect for a
period of three (3) years thereafter; provided, however that the representations
and warranties set forth in Sections 3(a)(i)-(iii) and Section 4(a) shall
survive indefinitely and the representations and warranties set forth in
Sections 4(m), 4(x) and 4(aa) shall survive for the applicable statute of
limitations (after giving effect to any extensions or waivers) plus sixty
(60) calendar days. The representations and warranties of Purchaser contained in
Section 3(b) above shall survive the Closing hereunder (even if the Company knew
or had reason to know of any misrepresentation or breach of warranty at the time
of Closing) and continue in full force and effect for a period of three
(3) years thereafter; provided, however that the representations and warranties
set forth in Sections 3(b)(i), (iii), (viii) and (ix) shall survive
indefinitely.

(b) Indemnification Provisions for Purchaser’s Benefit. Subject to the
limitations on indemnification set forth in this Section 8, the Responsible
Party agrees to indemnify Purchaser and its officers, directors, employees,
agents, partners, stockholders and Affiliates and, following the Closing,
Seller, the Company and its Subsidiaries (collectively, the “Purchaser
Indemnified Parties”) for, and hold each Purchaser Indemnified Party harmless
from and against: (x) any Adverse Consequences (without any rights of
contribution or indemnification from Seller, the Company or any Subsidiary
whether arising under any charter documents, contracts between the Company
and/or Subsidiaries and the Responsible Party or otherwise), in each case,
arising out of or suffered or incurred in connection with any of the following,
whether or not involving a third party claim:

(i) any misrepresentation or any breach of any warranty made by Seller, the
Company or the Responsible Party herein or in any of the other Primary Company
Documents;

(ii) any breach or non-fulfillment of any covenant or agreement made by Seller,
the Company or the Responsible Party herein or in any of the other Primary
Company Documents, including, without limitation, any breach by the Responsible
Party under the Non-Compete Agreement;

(iii) any claim relating to or arising out of a violation of applicable federal
or state securities laws by Seller in connection with the sale or issuance of
the Series A Preferred Units by Seller to Purchaser;

 

55



--------------------------------------------------------------------------------

(iv) except for (1) the Liabilities set forth on the face of the Most Recent
Balance Sheet (rather than in any notes thereto) and (2) the Liabilities that
have arisen after the Most Recent Fiscal Month End in the Ordinary Course of
Business (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, breach of warranty, tort,
infringement, or violation of law):

(A) any Liability of the Company or any of its Subsidiaries under any
Environmental, Health, and Safety Requirements arising prior to the Closing;

(B) any Liability arising out of the ownership or operation of any of the assets
or businesses of the Company or any of its Subsidiaries prior to the Closing;

(C) any Liability of the Company or any of its Subsidiaries arising prior to the
Closing under ERISA or under any Employee Benefit Plan, Employee Pension Benefit
Plan or Employee Welfare Benefit Plan; or

(D) any successor liability attributable to the acts, omissions, business or
operations of the Company, any of its Subsidiaries or any of their respective
managers, officers, employees, agents or independent contractors prior to the
Closing; or

(v) any lawsuit, claim, proceeding or investigation pending or threatened
against Seller, the Company or any of its Subsidiaries prior to the Closing.

To the extent that the foregoing undertaking by the Responsible Party may be
unenforceable for any reason, the Responsible Party shall make the maximum
contribution to the payment and satisfaction of each of Purchaser’s Adverse
Consequences which is permissible under applicable law, subject to the
limitations on indemnification set forth in this Section 8. The Responsible
Party agrees that with respect to the payment of the Purchaser Indemnified
Parties’ Adverse Consequences to the Purchaser Indemnified Parties, Purchaser
shall, in addition to other remedies, be entitled to offset as payment for such
Adverse Consequences any portion or all of any payment due pursuant to the LLC
Agreement.

(c) Indemnification Provisions for the Responsible Party’s Benefit. Subject to
the limitations on indemnification set forth in this Section 8, Purchaser agrees
to indemnify the Responsible Party, Seller, the Company and their respective
officers, directors, employees, agents, partners, shareholders, members and
Affiliates (collectively, the “Company Indemnified Parties”) for, and hold each
Company Indemnified Party harmless from and against any and all Adverse
Consequences (all of which expenses periodically shall be reimbursed as
incurred), in each case, arising out of or suffered or incurred in connection
with any of the following, whether or not involving a third party claim:

(i) any misrepresentation or any breach of any warranty made by Purchaser herein
or in any of the other Primary Company Documents;

 

56



--------------------------------------------------------------------------------

(ii) any breach or non-fulfillment of any covenant or agreement made by
Purchaser herein or in any of the other Primary Company Documents; or

(iii) any claim relating to or arising out of a violation of applicable federal
or state securities laws by Purchaser in connection with the sale or issuance of
the Series A Preferred Units by Seller to Purchaser.

To the extent that the foregoing undertaking by Purchaser may be unenforceable
for any reason, Purchaser shall make the maximum contribution to the payment and
satisfaction of each of the Company’s Adverse Consequences which is permissible
under applicable law, subject to the applicable limitations set forth in this
Section 8.

(d) Matters Involving Third Parties.

(i) If any third party notifies any Party (the “Indemnified Party”) with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 8, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby prejudiced.

(ii) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third-Party Claim with counsel of his or its choice satisfactory to
the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within twenty (20) days after the Indemnified Party
has given notice of the Third-Party Claim that the Indemnifying Party will
indemnify the Indemnified Party from and against the entirety of any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third-Party Claim, (B) the
Indemnifying Party provides the Indemnified Party with evidence acceptable to
the Indemnified Party that the Indemnifying Party will have the financial
resources to defend against the Third-Party Claim and fulfill its
indemnification obligations hereunder, (C) the Third-Party Claim involves only
money damages and does not seek an injunction or other equitable relief,
(D) settlement of, or an adverse judgment with respect to, the Third-Party Claim
is not, in the good faith judgment of the Indemnified Party, likely to establish
a precedential custom or practice adverse to the continuing business interests
or the reputation of the Indemnified Party, and (E) the Indemnifying Party
conducts the defense of the Third-Party Claim actively and diligently.

(iii) So long as the Indemnifying Party is conducting the defense of the
Third-Party Claim in accordance with Section 8(d)(ii) above, (A) the Indemnified
Party may retain separate co-counsel at his or its sole cost and expense and
participate in the defense of the Third-Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment on or enter into any settlement
with respect to the Third-Party Claim without the prior written consent of the
Indemnifying

 

57



--------------------------------------------------------------------------------

Party (not to be unreasonably withheld), and (C) the Indemnifying Party will not
consent to the entry of any judgment on or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnified Party (not to be unreasonably withheld).

(iv) In the event any of the conditions in Section 8(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment on or enter into any settlement with respect to,
the Third-Party Claim in any manner he or it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third-Party Claim (including attorneys’ fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third-Party Claim to the
fullest extent provided in this Section 8.

(e) Limitations on Indemnification Obligations. Notwithstanding anything to the
contrary contained in this Agreement, the obligation of the Parties to indemnify
each other under Sections 8(b) and 8(c), respectively, will be subject to the
following limitations:

(i) Limitation on Responsible Party’s Indemnification Obligations.

(A) The Responsible Party shall not have any obligation to indemnify the
Purchaser Indemnified Parties from or against any Adverse Consequences resulting
from any matter for which indemnification exists as provided in Section 8(b)(i)
and 8(b)(iii) through (v) above, until the Purchaser Indemnified Parties have
suffered Adverse Consequences in excess of US $317,500 in the aggregate (after
which amount the Responsible Party will be obligated to indemnify and hold the
Purchaser Indemnified Parties harmless with respect to only those Adverse
Consequences in excess of US $317,500)(the “Alvarado Indemnification
Deductible”). Further, in determining Adverse Consequences for purposes of the
Alvarado Indemnification Deductible, any qualifications of any representation or
warranty with respect to “materiality,” “material,” “Material Adverse Change,”
“Material Adverse Effect” or any similar qualification, shall be disregarded.
Notwithstanding any of the preceding provisions of this Section 8(e)(i), the
Alvarado Indemnification Deductible shall not apply to any breach (or alleged
breach) of any representation or warranty contained in Sections 3(a)(i),
3(a)(ii), 4(a), 4(b), 4(c) and 4(e) or any fraudulent or intentional
misrepresentation or omission with respect to any of the representations and
warranties contained in Sections 3(a) and 4, and the Responsible Party shall
indemnify and hold the Purchaser Indemnified Parties harmless against all
Adverse Consequences (from the first dollar) that the Purchaser Indemnified
Parties may suffer resulting from, arising out of, relating to, in the nature
of, or caused by any one or more of such breaches.

 

58



--------------------------------------------------------------------------------

(B) The maximum amount for which the Responsible Party shall be required to
indemnify and hold Purchaser harmless for breaches of representations and
warranties under Sections 8(b)(i) and 8(b)(iii) through (v) above (other than
any breach (or alleged breach) of any representation or warranty contained in
Sections 3(a)(i), 3(a)(ii), 4(a), 4(b), 4(c) and 4(e) or any fraudulent or
intentional misrepresentation or omission with respect to any of the
representations and warranties contained in Sections 3 and 4) shall be US
$10,750,000 (the “Alvarado Indemnification Cap”). For the purposes of this
Section 8(e)(i), the Parties agree that the value of the Common Units shall be
$3.53 per Common Unit.

(C) The Parties acknowledge and agree that the neither the Alvarado
Indemnification Deductible nor the Alvarado Indemnification Cap shall apply to
any Adverse Consequences incurred by the Purchaser Indemnified Parties under
Section 8(b)(ii).

(ii) Limitation on Purchaser’s Indemnification Obligations.

(A) Purchaser shall not have any obligation to indemnify the Company Indemnified
Parties from or against any Adverse Consequences resulting from any matter for
which indemnification exists as provided in Sections 8(c)(i) and 8(c)(iii)
above, until the Company Indemnified Parties have suffered Adverse Consequences
in excess of US $57,500 in the aggregate (after which amount Purchaser will be
obligated to indemnify and hold the Company Indemnified Parties harmless with
respect to only those Adverse Consequences in excess of US $57,500)(the
“Purchaser Indemnification Deductible”). Further, in determining Adverse
Consequences for purposes of the Purchaser Indemnification Deductible, any
qualifications of any representation or warranty with respect to “materiality,”
“material,” “material adverse change,” “material adverse effect” or any similar
qualification, shall be disregarded. Notwithstanding any of the preceding
provisions of this Section 8(e)(ii), the Purchaser Indemnification Deductible
shall not apply to any breach (or alleged breach) of any representation or
warranty contained in Sections 3(b)(i), 3(b)(iii), 3(b)(viii) and 3(b)(ix) or
any fraudulent or intentional misrepresentation or omission with respect to any
of the representations and warranties contained in Section 3(b), and Purchaser
shall indemnify and hold the Company Indemnified Parties harmless against all
Adverse Consequences (from the first dollar) that the Company Indemnified
Parties may suffer resulting from, arising out of, relating to, in the nature
of, or caused by any one or more of such breaches.

(B) The maximum amount for which Purchaser shall be required to indemnify and
hold the Company Indemnified Parties harmless for breaches of representations
and warranties under Sections 8(c)(i) and 8(c)(iii) above (other than any breach
(or alleged breach) of any representation or warranty contained in Sections
3(b)(i), 3(b)(iii), 3(b)(viii) and 3(b)(ix) or any fraudulent or intentional
misrepresentation or omission with respect to any of the representations and
warranties contained in Section 3(b)) shall be equal to US $5,750,000 (the
“Purchaser Indemnification Cap”).

 

59



--------------------------------------------------------------------------------

(C) The Parties acknowledge and agree that the neither the Purchaser
Indemnification Deductible nor the Purchaser Indemnification Cap shall apply to
any Adverse Consequences incurred by the Company Indemnified Parties under
Section 8(c)(ii) above.

(f) Purchaser Indemnification Procedure. Subject to the limitations contained in
this Section 8, any claim (a “Claim”) for indemnification by Purchaser under
this Section 8 shall be resolved in the manner set forth in this Section 8(f),
as follows:

(i) Promptly on becoming aware of any circumstances which have given or could
give rise to a Claim, Purchaser shall provide the Responsible Party and the
Escrow Agent with a certificate in writing (a “Claim Certificate”) setting forth
in reasonable detail the basis of such Claim in respect of which payment
pursuant to this Section 8 is then being sought and the amount to be paid in
respect thereof.

(ii) Following receipt of the Claim Certificate, the Responsible Party shall
have 30 days to make such investigation of the Claim as is considered necessary
or desirable. For the purpose of that investigation, Purchaser shall make
available to the Responsible Party the information relied on by Purchaser to
substantiate the Claim, together with such information as the Responsible Party
may reasonably request.

(iii) If the Parties agree at or prior to the expiration of such 30-day period
(or agree to any extension of this period) to the validity and amount of the
Claim, then the Parties will instruct the Escrow Agent to disburse the agreed
amount to be paid with respect to such Claim (the “Agreed Amount”) from the
Escrow Fund in the priority set forth in Section 8(g).

(iv) In the event the Responsible Party does not dispute a Claim within 30 days
after the delivery of the Claim Certificate, then the Claim will be deemed to be
accepted by each of the Responsible Party. In such event the Escrow Agreement
will provide that the Escrow Agent is authorized to disburse the amount of such
Claim from the Escrow Fund, in the priority set forth in Section 8(g).

(v) In the event the Responsible Party disputes all or a portion of a Claim and
the Parties are unable to reach an agreement regarding within 30 days after the
Responsible Party’s receipt of the Claim Certificate, then the Claim will be
submitted to binding arbitration as provided in Section 10(t) of this Agreement.
Upon receipt by either the Responsible Party or Purchaser of the final written
determination of such claim by the arbitrator (the “Final Decision”), the
Responsible Party or Purchaser (as the case may be) shall deliver the Final
Decision to Escrow Agent, with instructions to disburse the amount specified in
the Final Decision from the Escrow Fund, in the priority set forth in
Section 8(g). In any arbitration, the arbiters will take into consideration the
amount of any limitations on indemnification set forth in this Section 8.

 

60



--------------------------------------------------------------------------------

(g) Payment of Purchaser Claims.

(i) In the event that Purchaser is entitled to any payment with respect to any
Claim pursuant to the provisions of Section 8(f) (a “Required Payment”) then
such payment will be made from the Escrow Fund in the following order of
priority:

(A) First, by either (1) delivering to Purchaser certificates evidencing such
number of Elandia Shares constituting the Put/Call Consideration as are equal in
value to the amount of the Required Payment, or (2) pursuant to and in
accordance with Section 11.4 of the LLC Agreement, offsetting the amount of the
Required Payment against the 1,150,000 Elandia Shares required to be issued to
the Responsible Party under the LLC Agreement. For the purpose of this
Section 8(g)(i)(A), the value of an Elandia Share shall be the fair market value
of the Elandia Shares as of the date hereof, which the Parties agree is $5.00 on
a per Elandia Share basis;

(B) Second, by delivering to Purchaser certificates evidencing such number of
Common Units beneficially owned by the Responsible Party or his transferees as
are equal in value to the amount of the Required Payment, less the amounts paid
to Purchaser for any Claims under Section 8(g)(i)(A) above. For the purpose of
this Section 8(g)(i)(B), the value of a Common Unit shall be the fair market
value of the Common Units as of the date hereof, which the Parties agree is
$3.53 on a per Common Unit basis; provided, that if any of the Common Units has
been sold in a manner permitted by the terms of the Escrow Agreement, then the
Required Payment will be paid from the Common Units evidenced by the unit
certificates issued in the name of the transferee or transferees and held by the
Escrow Agent as required under Section 6(j) hereof; and

(C) Third, by delivering to Purchaser cash in the amount of the Required
Payment, less the amounts paid to Purchaser for any Claims under
Section 8(g)(i)(A) and (B) above.

(ii) In the event that the Escrow Fund is insufficient to cover the full amount
of any Required Payment, and subject to the limitations set forth in
Section 8(e) above, the Responsible Party shall be liable for, and obligated to
pay, the balance of the Required Payment.

(iii) Notwithstanding the foregoing, (i) if all or any portion of the Escrowed
Units have been transferred to a third party in violation of the terms of the
Escrow Agreement, the portion of the Required Payment exceeding the value of the
Common Units shall be paid by the Responsible Party in cash, and
(ii) notwithstanding Section 8(g) to the contrary, the Responsible Party shall
be entitled (at his option) to pay any Required Payment hereunder in cash.

(h) Release of Escrow Fund. Notwithstanding anything to the contrary contained
herein, the Escrow Agreement will provide that the Escrow Agent shall release
from escrow the Escrow Fund (including all Common Units and all cash
consideration held in connection with the sale of such units), which is not
subject to any pending Claims by Purchaser, on the third anniversary of the
Closing Date.

 

61



--------------------------------------------------------------------------------

(i) Exclusive Remedies; Other Indemnification Provisions. Notwithstanding
anything to the contrary contained in this Agreement:

(i) The remedies provided in this Article 8 constitute the sole and exclusive
remedies available to each Party hereto for recoveries against another Party
hereto for breaches or failures to comply with or non-fulfillment of the
representations, warranties, covenants and agreements in this Agreement, except
that nothing in this Agreement shall limit the right of any Party to pursue any
appropriate remedy at equity (including, without limitation, specific
performance pursuant to Section 10(o)) or any appropriate remedy based upon
allegations of fraud in connection with this Agreement.

(ii) The Responsible Party agrees that he will not make any claim for
indemnification against the Company by reason of the fact that he was a manager
or managing-member of the Company or any of its Subsidiaries or was serving at
the request of the Company or any of its Subsidiaries as a partner, trustee,
manager or agent of another entity (whether such claim is for judgments,
damages, penalties, fines, costs, amounts paid in settlement, losses, expenses,
or otherwise and whether such claim is pursuant to any statute, charter
document, operating agreement, bylaw, agreement, or otherwise) with respect to
any action, suit, proceeding, complaint, claim, or demand brought by Purchaser
against Seller, the Company or the Responsible Party (whether such action, suit,
proceeding, complaint, claim, or demand is pursuant to this Agreement,
applicable law, or otherwise). Any indemnification payable in accordance with
this Section 8 shall be net of cash amounts actually recovered (after deducting
related costs and expenses) by the indemnified party for Adverse Consequences
for which such indemnification payment is made under any insurance policy,
warranty or indemnity from any person other than a party to this Agreement.

(iii) Each Party agrees to use, and to cause Seller, Purchaser, the Company and
its Subsidiaries to use, commercially reasonable efforts to obtain the benefits
of any insurance coverage, warranty or indemnity from any other party with
respect to any matter that might give rise to a claim for indemnification under
this Agreement, and all costs and expenses incurred by the indemnified party in
connection therewith, whether or not such claim is ultimately paid by any such
third party pursuant to insurance, warranty or indemnity, shall be added to the
indemnification claim.

Section 9. Termination.

(a) Termination of Agreement. Certain of the Parties may terminate this
Agreement as provided below:

(i) Purchaser and the Company may terminate this Agreement by mutual written
consent at any time prior to the Closing;

(ii) Purchaser may terminate this Agreement by giving written notice to the
Company at any time prior to the Closing: (A) in the event the Company or the
Responsible Party has breached any material representation, warranty, or
covenant contained in this Agreement in any material respect, Purchaser has
notified the Company of the breach, and the breach has

 

62



--------------------------------------------------------------------------------

continued without cure for a period of 30 days after the notice of breach, or
(B) if the Closing shall not have occurred on or before December 15, 2007, by
reason of the failure of any condition precedent under Section 7(a) hereof
(unless the failure results primarily from Purchaser itself breaching any
representation, warranty, or covenant contained in this Agreement); and

(iii) the Company may terminate this Agreement by the Company giving written
notice to Purchaser at any time prior to the Closing: (A) in the event Purchaser
has breached any material representation, warranty, or covenant contained in
this Agreement in any material respect, the Company has notified Purchaser of
the breach, and the breach has continued without cure for a period of 30 days
after the notice of breach, or (B) if the Closing shall not have occurred on or
before December 15, 2007, by reason of the failure of any condition precedent
under Section 7(b) hereof (unless the failure results primarily from the Company
or the Responsible Party breaching any representation, warranty, or covenant
contained in this Agreement).

(b) Effect of Termination. If any Party terminates this Agreement pursuant to
Section 9(a) above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party, except for any
Liability of any Party then in breach and for the rights set forth in Sections
9(c) and (d) below.

(c) Purchaser’s Right of First Refusal.

(i) If (A) this Agreement fails to close by December 15, 2007, and is terminated
under Section 9(a)(iii)(B) above, as a result of Seller, the Company and the
Responsible Party choosing not to close the transactions contemplated by this
Agreement as a result of the FCPA Material Adverse Effect, and (B) during the
Purchaser ROFR Period, the Company, the Company’s Subsidiaries, the Responsible
Party or any of their respective Representatives entertain, solicit or consider
any proposal or offer from or to any Person relating to a possible Acquisition
Transaction, and decide to accept such offer or proposal, then Purchaser shall
have a right of first refusal (the “Purchaser ROFR”) to enter into such
Acquisition Transaction with the Company, the Company’s Subsidiaries or the
Responsible Party upon the same economic terms and conditions set forth in the
Purchaser ROFR Notice (as defined below).

(ii) If the Company, the Company’s Subsidiaries, the Responsible Party or any of
their respective Representatives entertain, solicit or consider any proposal or
offer from or to any Person relating to a possible Acquisition Transaction
during the Purchaser ROFR Period, and determine to accept any such proposal or
offer, the Company shall deliver to Purchaser a written notice containing the
exact terms of such offer or proposal (the “Purchaser ROFR Notice”). If
Purchaser desires to exercise its Purchaser ROFR, Purchaser shall send written
notice to the Company and the Responsible Party (the “Purchaser ROFR Exercise
Notice”) within twenty (20) days following Purchaser’s receipt of the Purchaser
ROFR Notice.

 

63



--------------------------------------------------------------------------------

(iii) The closing of the proposed Acquisition Transaction between Purchaser and
the Company, the Company’s Subsidiaries and/or the Responsible Party pursuant to
the terms of the Purchaser ROFR Notice shall be subject to the completion of due
diligence by Purchaser and the negotiation and execution of a definitive
agreement in form and content acceptable to Purchaser and the Company and/or the
Responsible Party; provided, however, that all such due diligence and
negotiations shall be completed, and such closing shall take place, no later
than ninety (90) days following the Company’s or the Responsible Party’s receipt
of the Purchaser ROFR Exercise Notice.

(iv) If Purchaser notifies the Company or the Responsible Party of its election
not to proceed with the Acquisition Transaction, or Purchaser fails to deliver
to the Company and the Responsible Party the Purchaser ROFR Exercise Notice
within the required 45-day period, the Company and the Responsible Party shall
be entitled to enter into the Acquisition Transaction with the Person that made
or received such original offer or proposal. If for any reason the Acquisition
Transaction with such Person fails to close within ninety (90) days following
such 45-day period, then the Company and the Responsible Party shall remain
subject to this Section 9(c) and the Purchaser ROFR shall attach to any further
proposal or offer related to an Acquisition Transaction which the Company and/or
the Responsible Party decides to accept. This Section 9(c) shall survive the
termination of this Agreement.

(d) Termination Fee.

(i) If (A) Seller, the Company and the Responsible Party have fulfilled (or are
ready, able and willing to fulfill at Closing) all of their respective
conditions precedent under Section 7(a), except for Section 7(a)(xx), (xxi) or
(xxii), and (B) Purchaser terminates this Agreement under Section 9(a)(ii)(B)
above as a result of the non-fulfillment of one or more of the conditions
precedent set forth in Section 7(a)(xx), (xxi) or (xxii), then Purchaser shall
pay to the Company on the Maturity Date the non-refundable amount of Two Hundred
Fifty Thousand Dollars (US $250,000), payable at the sole option of Purchaser,
(i) in cash by wire transfer of immediately available funds, or (ii) as an
offset against the interest that has accrued and is payable to Purchaser under
the Bridge Loan.

(ii) Purchaser acknowledges and agrees that, solely for purposes of this
Section 9(d), Seller, the Company and the Responsible Party shall be deemed to
have satisfied all of their respective conditions precedent unless they (or any
of them) shall have breached, in any material respect, any material
representation, warranty or covenant, or failed to satisfy any material
condition precedent.

(e) Confidentiality.

(i) Neither Party will at any time on or after the date hereof, directly or
indirectly, without the prior written consent of the other Party, disclose any
Confidential Information involving or relating to the other Party or the other
Party’s Subsidiaries or business, or use such Confidential Information for any
purpose other than the evaluation of the transaction contemplated by this
Agreement. Notwithstanding anything to the contrary contained herein, the
obligations set forth in this Section 9(d) shall (a) automatically terminate and
become null and void with respect to both Parties upon the

 

64



--------------------------------------------------------------------------------

consummation of the Closing, and (b) survive and remain in effect after the
termination of this Agreement. As used herein, “Confidential Information” means
all confidential or proprietary information of either Party and its
Subsidiaries, including: (1) customer and supplier information, including lists
of names and addresses of customers and suppliers of such Party, its
Subsidiaries or its Affiliates, (2) business plans and strategies, compensation
plans, compensation information, sales plans and strategies, pricing and other
terms applicable to transactions between existing and prospective customers,
suppliers or business associates, (3) market research and data bases, sources of
leads and methods of obtaining new business, and methods of purchasing,
marketing, selling, performing and pricing products and services employed by
such Party or any of its Affiliates or Subsidiaries, (4) information concerning
the configuration and architecture, technical data, networks, methods,
practices, standards and capacities, software or technology of such Party and
(5) information identified as confidential and/or proprietary in internal
documents of such Party; provided, however, that Confidential Information shall
not include any information generally available to, or known by, the public
(other than as a result of disclosure in violation hereof).

Section 10. General Provisions.

(a) Investigation. All of the representations, warranties, covenants and
agreements of Seller, the Company and the Responsible Party, on the one hand,
and Purchaser, on the other hand, contained or incorporated herein shall remain
effective in accordance with their respective terms notwithstanding any
investigation at any time made by or on behalf of Purchaser or the Company (as
the case may be) or of any information or facts discovered by or on behalf of
Purchaser or the Company (as the case may be) in connection with such
investigation. Any such investigation shall not constitute a waiver or
relinquishment on the part of any Party of such Party’s right to rely on any of
the warranties, representations, covenants and agreements of the Company or
Purchaser (as the case may be) in or pursuant to this Agreement.

(b) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of Purchaser and the Company.

(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

(d) Entire Agreement. This Agreement (including the Primary Company Documents,
any certificate, schedule, exhibit or other document delivered pursuant to its
terms herein) constitutes the entire agreement among the Parties and supersedes
any prior understandings, agreements, or representations by or among the
Parties, written or oral, to the extent they relate in any way to the subject
matter hereof.

(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of Purchaser and the Company; provided, however, that Purchaser

 

65



--------------------------------------------------------------------------------

may (i) assign any or all of its rights and interests hereunder to one or more
of its Affiliates, and (ii) designate one or more of its Affiliates to perform
its obligations hereunder (in any or all of which cases Purchaser nonetheless
shall remain responsible for the performance of all of its obligations
hereunder), without the consent of the other Parties hereto.

(f) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile and electronic transmission), each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(h) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) two (2) Business Days after being sent to the recipient
by a reputable internationally recognized overnight courier service (charges
prepaid), (iii) upon receipt of confirmation of an error-free facsimile
transmission after being sent to the recipient by facsimile; provided, that a
copy of such confirmation is mailed by certified mail, return receipt requested
(postage prepaid), or (iv) upon receipt of electronic mail; provided, that a
copy thereof is sent by mail (as aforesaid) within 24 hours of such electronic
mail, and addressed to the intended recipient as set forth below:

(i)       If to Seller or the Company:

Bella Durmiente, LLC

8200 N.W. 52nd Terrace, Suite 110

Miami, Florida 33166

Attn: Jorge Alvarado, Chief Executive Officer

Telephone: (305) 406-1091 Ext. 58923

Facsimile: (305) 402-3128

Email: jalvarado@desca.com

with a copy to:

Shutts & Bowen LLP

1500 Miami Center

201 South Biscayne Boulevard

Miami, Florida 33131

Attn: Luis de Armas, Esq.

Telephone: (305) 379-9114

Facsimile: (305) 347-7814

Email: ldearmas@shutts.com

 

66



--------------------------------------------------------------------------------

(ii)       If to the Responsible Party, to:

Jorge Alvarado

13601 SW 84th Court

Miami, Florida 33158

Telephone: (786) 201-2421

Email: jalvarado@desca.com

with a copy to:

Shutts & Bowen LLP

1500 Miami Center

201 South Biscayne Boulevard

Miami, Florida 33131

Attn: Luis de Armas, Esq.

Telephone: (305) 379-9114

Facsimile: (305) 347-7814

Email: ldearmas@shutts.com

(iii)     if to Purchaser, to

Elandia, Inc.

1500 Cordova Road, Suite 312

Ft. Lauderdale, Florida 33316

Attn: Harry Hobbs, Chief Executive Officer

Telephone: (954) 728-9090 Ext. 225

Facsimile: (954) 728-9090

Email: hghobbs@elandiainc.com

with a copy to:

Elandia, Inc.

1500 Cordova Road, Suite 312

Ft. Lauderdale, Florida 33316

Attn: Laura Janke Jaeger, General Counsel

Telephone: (954) 728-9090

Facsimile: (954) 728-9090

Email: ljjaeger@elandiainc.com

 

67



--------------------------------------------------------------------------------

and

Carlton Fields, P.A.

4000 International Place

100 Southeast Second Street

Miami, Florida 33131

Attn: Seth P. Joseph, Esq.

Telephone: (305) 530-0050

Facsimile: (305) 530-0055

Email: sjoseph@carltonfields.com

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Purchaser, the
Company and the Responsible Party. No waiver by any Party of any provision of
this Agreement or any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be valid unless the same
shall be in writing and signed by the Party making such waiver nor shall such
waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such default,
misrepresentation, or breach of warranty or covenant.

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(l) Fees, Costs and Expenses. Each of the Company and Purchaser shall bear its
own costs, including attorney’s fees, incurred in the negotiation of this
Agreement and consummating of the transactions contemplated herein and the
corporate proceedings of the Company in contemplation hereof and thereof.

(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

 

68



--------------------------------------------------------------------------------

The Parties intend that each representation, warranty, and covenant contained
herein shall have independent significance. If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) that the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant. Words of
any gender shall include each other gender. Words in the singular shall include
the plural and words in the plural shall include the singular.

(n) Incorporation of Exhibits, Annexes, and Disclosure Schedule. The Exhibits,
Annexes, and Disclosure Schedule identified in this Agreement are incorporated
herein by reference and made a part hereof.

(o) Specific Performance. Each Party acknowledges and agrees that the other
Parties would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party shall be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in addition to any other remedy to which such Party
may be entitled, at law or in equity. In particular, the Parties acknowledge
that the business of the Company is unique and recognize and affirm that in the
event the Company or the Responsible Party breaches this Agreement, money
damages would be inadequate and Purchaser would have no adequate remedy at law,
so that Purchaser shall have the right, in addition to any other rights and
remedies existing in its favor, to enforce its rights and the other Parties’
obligations hereunder not only by action for damages but also by action for
specific performance, injunctive, and/or other equitable relief.

(p) Submission to Jurisdiction. Each of the Parties irrevocably consents to the
non-exclusive jurisdiction of the courts of the State of Florida located in the
County of Miami-Dade, and of the United States District Courts for the Southern
District of Florida for the purposes of any suit, action, or proceeding relating
to or arising out of this Agreement (a “Related Proceeding”) and irrevocably
waives, to the fullest extent it may effectively do so, (i) any objection it may
have to the laying of venue of any Related Proceeding in any such court, and
(ii) the defense of forum nonconveniens to the maintenance of any Related
Proceeding in any such court. Each of the Parties acknowledge that Stanford does
not agree to submit to jurisdiction hereunder and each Party agrees and
acknowledges that Stanford is not and shall not be a necessary or indispensable
party to any Related Proceeding. Each Party further agrees not to join Stanford
in any Related Proceeding and hereby waives the right to file any action or
proceeding against Stanford arising out of, related to or in connection with the
Agreement or any transaction arising from this Agreement.

(q) Recordation. This Agreement may not be recorded by any Party hereto without
the prior written consent of the other Party hereto, which such consent may be
withheld by any Party in its sole and absolute discretion.

(r) Attorneys’ Fees. If any action should arise between the Parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.

 

69



--------------------------------------------------------------------------------

(s) Waiver of Jury Trial. THE PARTIES, BY THEIR EXECUTION OF THIS AGREEMENT,
WAIVE TRIAL BY JURY IN ANY RELATED PROCEEDING. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY THE PARTIES, AND THE PARTIES HEREBY REPRESENT
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.

(t) Arbitration.

(i) Except as otherwise specifically provided in this Agreement, if any
controversy or dispute arises under, out of or in relation to any of the
provisions hereof which cannot be settled by the Parties within sixty
(60) calendar days after the same shall arise (the Parties hereby agreeing to
use best efforts to communicate in person, by telephone or by letter to discuss
any such controversy or dispute) such controversy or dispute shall be resolved
solely and exclusively by binding arbitration to be conducted before the
American Arbitration Association or its successor (“AAA”). The arbitration shall
be held in Miami, Florida before a panel of three arbitrators with each Party
selecting one and the two selected arbitrators selecting the third and shall be
conducted in accordance with the rules and regulations promulgated by AAA unless
specifically modified therein.

(ii) The Parties covenant and agree that the arbitration shall commence within
one hundred eighty (180) calendar days of the date on which a written demand for
arbitration is filed by any Party hereto. In connection with the arbitration
proceeding, the arbitrator shall have the power to order the production
documents by each Party and any third-party witnesses. In addition, each Party
may take up to three depositions as of right, and the arbitrator may in his or
her discretion allow additional depositions upon good cause shown by the moving
Party. However, the arbitrator shall not have the power to order the answering
of interrogatories or the response to requests for admission. In connection with
any arbitration, each Party shall provide to the other, no later than seven
(7) Business Days before the date of the arbitration, the identity of all
persons that may testify at the arbitration and a copy of all documents that may
be introduced at the arbitration or considered or used by a Party’s witness or
expert. The arbitrator’s decisions and award shall be made and delivered within
six (6) months of the selection of the arbitrator.

(iii) The arbitrator’s decisions shall set forth a reasoned basis for any award
of damages or finding of liability. The arbitrator shall not have power to award
damages in excess of actual compensatory damages and shall not multiply actual
damages or award punitive damages or any other damages that are specifically
excluded under this Agreement, and each Party hereby irrevocably waives any
claim to such damages.

 

70



--------------------------------------------------------------------------------

(iv) The Parties covenant and agree that they will participate in the
arbitration in good faith. The arbitrator shall assess costs and expenses
(including the reasonable legal fees and expenses of the prevailing party)
against the non-prevailing party to any proceeding. Any Party unsuccessfully
refusing to comply with an order of the arbitrators shall be liable for costs
and expenses, including attorneys’ fees, incurred by the other Party in
enforcing the award. This Section 10(t) applies equally to requests for
temporary, preliminary or permanent injunctive relief, except that in the case
of temporary or preliminary injunctive relief of any Party may proceed in court
without prior arbitration for the limited purposes of avoiding immediate and
irreparable harm.

(v) The provisions of this Section 10(t) shall be enforceable in any court of
competent jurisdiction. Each of the Parties hereto irrevocably and
unconditionally consents to the exclusive jurisdiction of AAA to resolve all
disputes, claims or controversies arising out of or relating to this Agreement
or the negotiation, validity or performance hereof, and further consents to the
jurisdiction of the courts of the State of Florida for the purposes of enforcing
the arbitration provisions of this Section 10(t). Each Party further irrevocably
waives any objection to proceeding before AAA based upon lack of personal
jurisdiction or to the laying of venue and further irrevocably and
unconditionally waives and agrees not to make a claim in any court that
arbitration before AAA has been brought in an inconvenient forum. Each of the
Parties hereto hereby consents to service of process by registered mail at the
address to which notices are to be given. Each of the Parties hereto agrees that
its or his submission to jurisdiction and its or his consent to service of
process by mail is made.

[Signature Page Follows]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SELLER:

BELLA DURMIENTE, LLC,

a Delaware limited liability company

By:   /s/ Jorge Alvarado Name:   Jorge Alvarado Title:   Managing Member

 

THE COMPANY:

DESCA HOLDING, LLC,

a Delaware limited liability company

By:   /s/ Jorge Alvarado Name:   Jorge Alvarado Title:   Managing Member

 

PURCHASER: ELANDIA, INC., a Delaware corporation By:   /s/ Harley L. Rollins
Name:   Harley L. Rollins Title:   Chief Financial Officer

 

THE RESPONSIBLE PARTY: /s/ Jorge Alvarado Jorge Alvarado, an individual

 

72



--------------------------------------------------------------------------------

EXHIBIT LIST

 

Exhibits    Exhibit A    LLC Agreement Exhibit B    Escrow Agreement Exhibit C
   Company Financial Statements Exhibit D    Employment Agreement Exhibit E   
Non-Compete Agreement Exhibit F    Intentionally Omitted Exhibit G    Form of
Company Legal Opinion



--------------------------------------------------------------------------------

Exhibit A – Execution Copy

BELLA DURMIENTE, LLC

LIMITED LIABILITY COMPANY AGREEMENT

This Limited Liability Company Agreement (the “Agreement”) is made and entered
into as of the [        ] day of [                    ], 2007 (the “Effective
Date”) by and among Bella Durmiente, LLC, a Delaware limited liability company
(the “Company”), Jorge Enrique Alvarado Amado, an individual (“Alvarado”), and
Elandia, Inc. a Delaware corporation (“Elandia”).

RECITALS

A. The Company, Alvarado and Elandia has entered into a certain Preferred Unit
Purchase Agreement as of October 2, 2007 (the “Purchase Agreement”), whereby
Elandia will purchase, and the Company will sell, 7,000,000 newly issued Series
A Convertible Preferred Units pursuant to the terms and conditions thereof.
Capitalized terms used herein and not defined shall have the meanings assigned
to them in the Purchase Agreement.

B. Contemporaneously upon the execution of this Agreement, the Company will
redeem, and Alvarado will sell, 1,274,788 Common Units held in his name, thereby
reducing Alvarado’s holdings in the Company to 3,000,000 Common Units.

C. The Members wish to enter into this Agreement to set forth the terms and
conditions that will govern their relationship.

NOW THEREFORE, in consideration of the following promises and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

ORGANIZATION

1.1 Formation. The Company was formed as a limited liability company under and
pursuant to the provisions of the Act by filing a certificate of formation (the
“Certificate of Formation”) with the Secretary of State of Delaware, in
accordance with and pursuant to the provisions of the Act, effective as of
September 24, 2007 (the “Formation Date”).

1.2 Purpose. The purpose of the Company is to engage in any activity or business
permitted under the laws of the United States and the State of Delaware and to
engage in such additional activities as the Board of Managers may approve.

1.3 Name. The name of the Company is Bella Durmiente, LLC and all Company
business must be conducted in that name or such other names as the Board of
Managers may select from time to time, subject to applicable law.

 

A-1



--------------------------------------------------------------------------------

1.4 Registered Office; Registered Agent; Principal Office in the United States;
Other Offices. The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the initial
registered agent named in the Certificate of Formation or such other office
(which need not be a place of business of the Company) as the Board of Managers
may designate from time to time in the manner provided by law. The registered
agent of the Company in the State of Delaware shall be the initial registered
agent named in the Certificate of Formation or such other Person or Persons as
the Board of Managers may designate from time to time in the manner provided by
law. The principal office of the Company in the United States shall be at such
place as the Board of Managers may designate from time to time, which need not
be in the State of Delaware, and the Company shall maintain records there as
required by the Act and shall keep the street address of such principal office
at the registered office of the Company in the State of Delaware. The Company
may have such other offices as the Board of Managers may designate from time to
time.

1.5 Foreign Qualification. Prior to or within a reasonable time after the
Company’s conducting business in any jurisdiction other than Delaware, the Board
of Managers shall use reasonable efforts to cause the Company to comply, to the
extent procedures are available and those matters are reasonably within the
control of the Board of Managers, with all requirements necessary to qualify the
Company as a foreign limited liability company in that jurisdiction. At the
request of the Board of Managers, each Member shall execute, acknowledge, swear
to, and deliver all certificates and other instruments conforming with this
Agreement that are necessary or appropriate to qualify, continue, and terminate
the Company as a foreign limited liability company in all such jurisdictions in
which the Company may conduct business.

1.6 Term. The term of the Company shall commence on the Formation Date and be
perpetual, unless the Company is sooner terminated in accordance with the terms
of this Agreement or as otherwise provided by the Act.

ARTICLE 2

DEFINITIONS

2.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Accrued Contingent Redemption Price” means the cumulative sum of Contingent
Redemption Price payments as set forth on Schedule 3.8(d).

“Act” means the Delaware Limited Liability Company Act, as amended from time to
time (or any corresponding provisions of succeeding law).

“Additional Common Units” means all Common Units issued or deemed issued by the
Company after the Original Issue Date, whether or not subsequently reacquired or
retired by the Company, other than:

(a) Common Units issued upon conversion of the Series A Preferred Units;

 

A-2



--------------------------------------------------------------------------------

(b) Common Units issued to employees, consultants or other persons performing
services for the Company (if issued solely because of any such person’s status
as an employee, consultant or other person performing services for the Company
and not as part of any offering of the Company’s securities) pursuant to any
Unit option plan, Unit purchase plan, management incentive plan, consulting
agreement or arrangement or other contract or undertaking approved by the Board
of Managers;

(c) Common Units issued in connection with a merger, consolidation, acquisition
or similar business combination approved by the Board of Managers;

(d) Common Units issued pursuant to any equipment leasing or loan arrangement,
or debt financing from a bank or similar financial institution approved by the
Board of Managers; and

(e) Common Units issued in connection with strategic transactions involving the
Company and other entities, including joint venture, marketing or distribution
arrangements or technology transfer or development arrangements, provided that
such strategic transactions and the issuance of securities therein have been
approved by the Board of Managers.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Allocation Year, after giving effect to the following adjustments:
(a) credit to such Capital Account any amounts which such Member is obligated to
restore or is deemed to be obligated to restore pursuant to Section 1.704
1(b)(2)(ii)(c), Section 1.704-2(g)(1)(i) and Section 1.704-2(i)(5) of the
Regulations; and (b) debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) of the Regulations. The foregoing definition of Adjusted
Capital Account Deficit is intended to comply with the provisions of
Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted
consistently therewith.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act, 17 C.F.R. 240.12b-2 (2006).

“Aggregate Applicable Revenue” means, for any fiscal quarter, (i) the actual
revenue of the Company and its Subsidiaries for the Measurement Period, less
(ii) any Disallowed Revenue.

“Aggregate Forecasted EBITDA” has the meaning set forth in Schedule 3.8(d).

“Aggregate Forecasted Revenue” has the meaning set forth in Schedule 3.8(d).

“Aggregate Tax Rate” means the top marginal individual federal income tax rate
plus the Members’ effective combined individual state income tax rate from the
Company’s income as such combined rate is determined by the Company’s
accountants. In determining the foregoing tax rates, the rates applicable to the
ultimate owners that are taxpayers for U.S. federal income tax purposes shall
apply.

 

A-3



--------------------------------------------------------------------------------

“Agreement” means this Limited Liability Company Agreement, as amended from time
to time. Words such as “herein,” “hereinafter,” “hereof,” “hereto,” and
“hereunder,” refer to this Agreement as a whole, unless the context otherwise
requires.

“Allocation Year” means (i) the period commencing on the Effective Date, and
ending on December 31, 2007; (ii) any subsequent twelve (12) month period
commencing on January 1 and ending on December 31; (iii) any portion of the
period described in clauses (i) or (ii) for which the Company is required to
allocate Profits, Losses and other items of Company income, gain, loss or
deduction pursuant to this Agreement.

“Alvarado” has the meaning set forth in the preface.

“Alvarado Appointment Right” has the meaning set forth in Section 6.1(b).

“Applicable Payment Percentage” means the percentage figure set forth on
Schedule 3.8(d) which corresponds to the Threshold Percentage determined by the
Company at the end of each fiscal quarter during the Contingent Redemption Price
Period.

“Approval Policy” has the meaning set forth in Section 6.1(a).

“Approved Sale” has the meaning set forth in Section 11.5.

“Board of Managers” has the meaning set forth in Section 6.1(a).

“Bona Fide Offer” means a written offer by a Qualified Purchaser to buy Units
accompanied by a cash deposit of a sum not less than ten percent (10%) of the
total proposed purchase price.

“Borrowed Money Indebtedness” means, with respect to any Person, without
duplication, (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments evidencing borrowed money, (iii) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person, (iv) all obligations of such Person issued or assumed
as the deferred purchase price of property or services (excluding trade debt and
obligations of such Person to creditors for raw materials, inventory, services
and supplies and deferred payments for services to employees and former
employees incurred in the ordinary course of such Person’s business), (v) all
lease obligations of such Person which have been capitalized on the balance
sheet of such Person in accordance with GAAP, (vi) all obligations of others
secured by any Liens on property owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed, equal to the lesser of
the amount of such obligation or the fair market value of such Property,
(vii) Interest Rate Risk Indebtedness of such Person, (viii) all obligations of
such Person in respect of outstanding letters of credit issued for the account
of such Person and (ix) all guarantees of such Person.

 

A-4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of Delaware are closed.

“Buyback Consideration” has the meaning set forth in Section 11.17.

“Buyback Date” has the meaning set forth in Section 11.17.

“Buyback Notice” has the meaning set forth in Section 11.17.

“Buyback Right” has the meaning set forth in Section 11.17.

“Buyback Units” has the meaning set forth in Section 11.17.

“Call” has the meaning set forth in Section 11.14(a).

“Call Closing” has the meaning set forth in Section 11.14(a).

“Call Consideration” has the meaning set forth in Section 11.14(a).

“Call Exchange Consideration” has the meaning set forth in Section 11.14(a).

“Call Notice” has the meaning set forth in Section 11.14(a).

“Call Term” means the period commencing on the twenty-fourth (24th) month
anniversary of the date of this Agreement and expiring on the sixtieth
(60th) month anniversary of the date of this Agreement.

“Call Units” has the meaning set forth in Section 11.14(a).

“Call Valuation Date” has the meaning set forth in Section 11.14(a).

“Call Valuation Notice” has the meaning set forth in Section 11.14(a).

“Call Withdrawal Notice” has the meaning set forth in Section 11.14(a).

“Call Withdrawal Period” has the meaning set forth in Section 11.14(a).

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:

(i) To each Member’s Capital Account there shall be credited (A) such Member’s
Capital Contributions, (B) such Member’s distributive share of Profits and any
items in the nature of income or gain that are specially allocated pursuant to
Sections 5.3 or 5.4 hereof, and (C) the amount of any Company liabilities
assumed by such Member or that are secured by any Company property distributed
to such Member;

 

A-5



--------------------------------------------------------------------------------

(ii) To each Member’s Capital Account there shall be debited (A) the amount of
money and the Gross Asset Value of any Company property distributed to such
Member pursuant to any provision of this Agreement, (B) such Member’s
distributive share of Losses and any items in the nature of expenses or losses
that are specially allocated pursuant to Sections 5.3 or 5.4 hereof, and (C) the
amount of any liabilities of such Member assumed by the Company or that are
secured by any Company property contributed by such Member to the Company;

(iii) In the event Units are transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred Units; and

(iv) In determining the amount of any liability for purposes of subparagraphs
(i) and (ii) above there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with
Section 1.704-1(b) of the Regulations, and shall be interpreted and applied in a
manner consistent with such Regulations. In the event the Members shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto (including, without limitation, debits or
credits relating to liabilities that are secured by contributed or distributed
property or that are assumed by the Company or any Members, are computed in
order to comply with such Regulations), the Members may make such modification,
provided that it is not likely to have a material effect on the amounts
distributed to any Person pursuant to Article 12 upon the dissolution of the
Company. The Members also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Members and
the amount of capital reflected on the Company’s balance sheet, as computed for
book purposes, in accordance with Section 1.704-1(b)(2)(iv)(q) of the
Regulations, and (ii) make any appropriate modifications in the event
unanticipated events might otherwise cause this Agreement not to comply with
Section 1.704-1(b) of the Regulations.

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Company with respect to the Units held by such Member in the Company,
including a Member’s Capital Contribution made pursuant to Section 4.1.

“Cause” has the meaning set forth in that certain employment agreement between
the Company and the CEO.

“CEO” has the meaning set forth in Section 6.4(e)(i).

“Certificate of Formation” has the meaning set forth in Section 1.1.

“Change of Control” or “Change of Control Transaction” means any of the
following: (a) a sale of all or substantially all of the assets of the Company;
(b) the acquisition of more than 50% of the common stock of the Company (with
all classes or series thereof treated as a single class) by any person or group
of persons; provided, that, the acquisition of 50% or more of the

 

A-6



--------------------------------------------------------------------------------

common stock of the Company by Elandia or any of its Affiliates shall not be
deemed a “Change of Control” hereunder; (c) a reorganization of the Company
whereby the holders of Units of the Company receive stock in another company
(other than a subsidiary of the Company), a merger of the Company with another
company whereby there is a 50% or greater change in the ownership of the Units
of the Company as a result of such merger, or any other transaction in which the
Company (other than as the parent entity) is consolidated for federal income tax
purposes or is eligible to be consolidated for federal income tax purposes with
another corporation; or (d) in the event that the Units of the Company are
traded on an established securities market, a public announcement that any
person (other than Elandia) has acquired or has the right to acquire beneficial
ownership of more than 50% of the then-outstanding Units (for purposes hereof
the terms “person” and “beneficial ownership” shall have the meanings provided
in Section 13(d) of the Exchange Act or related rules promulgated by the
Commission) or the commencement of or public announcement of an intention to
make a tender offer or exchange offer for more than 50% of the then outstanding
Units; provided, however, that a Change of Control shall expressly not include
any consolidation or merger effected exclusively to change the domicile of the
Company.

“Closing” has the meaning set forth in Section 11.4(d).

“Closing Date” has the meaning set forth in Section 11.4(d).

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” has the meaning set forth in Section 3.7.

“Company” has the meaning set forth in the preface.

“Company Distress Sale Exercise Notice” has the meaning set forth in
Section 11.8(b).

“Company Property” means all real and personal property acquired by the Company
and any improvements thereto, and shall include both tangible and intangible
property.

“Contingent Redemption Price” has the meaning set forth in Section 3.8(d)(i).

“Contingent Redemption Price Period” has the meaning set forth in
Section 3.8(d)(i).

“Conversion Price” means, for any Series A Preferred Unit, the price equal to
the Original Issue Price.

“Defaulting Notice” has the meaning set forth in Section 11.16(a).

 

A-7



--------------------------------------------------------------------------------

“Defaulting Party” has the meaning set forth in Section 11.16.

“Depreciation” means, for each Allocation Year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction allowed or
allowable with respect to an asset for such Allocation Year, except that if the
Gross Asset Value of an asset differs from its adjusted basis for federal income
tax purposes at the beginning of such Allocation Year, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
allowed or allowable with respect to such asset for such year or other period
bears to such beginning adjusted tax basis; provided, however, that if the
federal income tax depreciation, amortization, or other cost recovery deduction
allowed or allowable with respect to such asset for such Allocation Year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Board of Managers.

“Disallowed EBITDA” shall have the meaning set forth on Schedule 3.8(d).

“Disallowed Revenue” shall have the meaning set forth on Schedule 3.8(d).

“Disposed,” “Disposing,” or “Disposition” means a sale, assignment, transfer,
exchange, devise, gift, donation, mortgage, pledge, grant of a security
interest, or other disposition or encumbrance (including, without limitation, by
operation of law) or the acts thereof.

“Distress Notice” has the meaning set forth in Section 11.8(a).

“EBITDA” means, without duplication, for any period the consolidated net
earnings (excluding any extraordinary gains) of the Company and its Subsidiaries
plus, to the extent deducted in calculating consolidated net income,
depreciation, amortization, other non-cash items, Interest Expense, and federal,
state and foreign income tax expense.

“Effective Date” has the meaning set forth in preface.

“Elandia” has the meaning set forth in the preface.

“Elandia Appointment Right” has the meaning set forth in Section 6.1(b).

“Elandia Change of Control” means any of the following: (a) a sale of all or
substantially all of the assets of Elandia; (b) the acquisition of more than 50%
of the common stock of Elandia (with all classes or series thereof treated as a
single class) by any person or group of persons; provided, that, the acquisition
of 50% or more of the common stock of Elandia by Stanford International Bank
Ltd. or any of its affiliates (collectively, “Stanford”) shall not be deemed a
“Change of Control” hereunder; (c) a reorganization of Elandia whereby the
holders of common stock of Elandia receive stock in another company (other than
a subsidiary of Elandia), a merger of Elandia with another company whereby there
is a 50% or greater change in the ownership of the common stock of Elandia as a
result of such merger, or any other transaction in which Elandia (other than as
the parent corporation) is consolidated for federal income tax purposes or is
eligible to be consolidated for federal income tax purposes

 

A-8



--------------------------------------------------------------------------------

with another corporation; or (d) in the event that the common stock of Elandia
is traded on an established securities market, a public announcement that any
person (other than Stanford) has acquired or has the right to acquire beneficial
ownership of more than 50% of the then-outstanding common stock; for purposes
hereof the terms “person” and “beneficial ownership” shall have the meanings
provided in Section 13(d) of the Exchange Act or related rules promulgated by
the Commission, or the commencement of or public announcement of an intention to
make a tender offer or exchange offer for more than 50% of the then outstanding
shares of common stock; provided, however, that a Change of Control shall
expressly not include (x) any consolidation or merger effected exclusively to
change the domicile of Elandia, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes.

“Elandia Issuance” has the meaning set forth in Section 8.9.

“Elandia Shares” has the meaning set forth in Section 11.13(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Securities” has the meaning set forth in Section 7.3(b)(v).

“Failed Member” has the meaning set forth in Section 11.8(a).

“Fair Market Value Per Elandia Share” means the fair market value per Elandia
Share, as determined by an Independent Appraiser.

“Fair Market Value Per Unit” means the fair market value per Unit, as determined
by an Independent Appraiser.

“First Put” has the meaning set forth in Section 11.13(a).

“First Put Closing” has the meaning set forth in Section 11.13(a).

“First Put Consideration” has the meaning set forth in Section 11.13(a).

“First Put Notice” has the meaning set forth in Section 11.13(a).

“First Put Valuation Date” has the meaning set forth in Section 11.13(a).

“First Put Valuation Notice” has the meaning set forth in Section 11.13(a).

“First Put Withdrawal Notice” has the meaning set forth in Section 11.13(a).

“First Put Withdrawal Period” has the meaning set forth in Section 11.13(a).

“First Put Units” has the meaning set forth in Section 11.13(a).

 

A-9



--------------------------------------------------------------------------------

“Force Majeure Event” means any one of the following: (i) the inability of the
Company or any of its Subsidiaries to operate, or the performance of its
operations are materially affected during any period due to the following
circumstances beyond its control: fire, flood, acts of God, war, embargo,
strike, riot, terrorist acts, or the intervention of any governmental authority;
provided that each party gives the other parties written notice thereof, or
(ii) the death or permanent disability of the CEO.

“Formation Date” has the meaning set forth in Section 1.1.

“GAAP” has the meaning set forth in the Purchase Agreement.

“Gross Asset Value” means, with respect to any asset, the Company’s adjusted
basis for such asset for federal income tax purposes, except as follows: (a) the
initial Gross Asset Value of any asset contributed by a Member to the Company
shall be the gross fair market value of such asset, as determined by the
contributing Member and the Board of Managers; (b) the Gross Asset Values of all
Company Property shall be adjusted to equal their respective gross fair market
values, as determined by the Board of Managers, as of the following times:
(i) the acquisition of an additional interest in the Company by any new or
existing Members in exchange for more than a de minimis Capital Contribution;
(ii) the distribution by the Company to a Member of more than a de minimis
amount of Company Property if the Board of Managers reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company; and (iii) the liquidation of the
Company within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations;
provided, however, that adjustments pursuant to clauses (i) and (ii) shall be
made only if the Board of Managers reasonably determines that such adjustments
are necessary or appropriate to reflect the relative economic interests of the
Members in the Company; (c) the Gross Asset Value of any Company Property
distributed to any Member shall be the gross fair market value of such asset on
the date of distribution as determined by the Board of Managers; and (d) the
Gross Asset Values of Company Property shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or 743(b), but only to the extent that such adjustments are taken
into account in determining Capital Accounts pursuant to
Section 1.704-1(b)(2)(iv) of the Regulations and Section 5.2(c) or (e) hereof;
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph to the extent the Board of Managers determines that an adjustment
is not necessary or appropriate in connection with a transaction that would
otherwise result in an adjustment pursuant to this paragraph. If the Gross Asset
Value of an asset has been determined or adjusted pursuant to this paragraph,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits and
Losses.

“Immediate Family Member” means, with respect to an individual Member, the
spouse, parents, issue, brothers, sisters, natural or adoptive lineal ancestors
or descendants of such Member, or a trust for the benefit of such Member or any
one or more individuals within such Member’s immediate family as described
above.

“Independent Appraiser” means an independent valuation firm that is not
affiliated with Elandia, Alvarado or the Company, which is certified by the
National Association of Certified Valuation Analysts (NACVA), the International
Association of Consultants, Valuers and Analysts (IACVA) or other comparable
business valuation organization and selected by Elandia.

 

A-10



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, total interest expense accruing on
Borrowed Money Indebtedness of the Company and its Subsidiaries during such
period (including interest expense attributable to capitalized leases and
interest incurred under interest rate swap, collar, cap or similar agreements
providing interest rate protection), determined in accordance with GAAP.

“Interest Rate Risk Agreement” means an interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or similar arrangement
entered into by the Company or any of its Subsidiaries for the purpose of
reducing the Company or such Subsidiary’s exposure to interest rate fluctuations
and not for speculative purposes, as it may from time to time be amended,
modified, restated or supplemented.

“Interest Rate Risk Indebtedness” means all obligations of the Company or any of
its Subsidiaries with respect to the program for the hedging of interest rate
risk provided for in any Interest Rate Risk Agreement.

“IRS” has the meaning set forth in Section 8.9.

“Issuance Items” has the meaning set forth in Section 5.3(h).

“Liens” has the meaning set forth in Section 11.13(b).

“Majority Vote of the Members” means, with respect to any vote required or
permitted to be taken by the Members, the vote of more than fifty percent
(50%) of the outstanding Units or other voting securities of the Company
entitled to vote on a particular matter. The Units or other securities held by a
Person who is not permitted to vote by reason of a conflict of interest or for
other reasons specified in this Agreement or the Act, shall not be counted as
outstanding securities entitled to vote for these purposes.

“Manager” or “Managers” means any natural person elected as a Manager of the
Company to serve on the Board of Managers as provided in this Agreement, but
does not include any natural person who has ceased to be a Manager of the
Company.

“Mandatory Conversion Date” has the meaning set forth in Section 13.4.

“Market Capitalization” means the closing sales price of Elandia common stock on
a Principal Market multiplied by the number of fully diluted shares of Elandia
common stock as determined in accordance with GAAP; provided, that a minimum of
2,500 shares of Elandia common stock is traded on such Principal Market each day
during the 30-day period immediately preceding the date the Market
Capitalization figure is determined.

“Market Price” means the volume-weighted closing sales price of the Elandia
Shares on the Principal Market for the most recent thirty (30) Trading Days on
such Principal Market ending three (3) Trading Days prior to the date of the
closing of the Put, Call or Buyback Right, as applicable (or, if such date is
not a Trading Day or if trading has not closed for the day on such date, the
next preceding Trading Day).

 

A-11



--------------------------------------------------------------------------------

“Measurement Period” means, for any fiscal quarter of the Company, the period
commencing on October 1, 2007 and ending on the last day of such fiscal quarter.

“Member” or “Members” means Alvarado and Elandia and any Person hereafter
admitted to the Company as a Member as provided in this Agreement, but does not
include any Person who has ceased to be a Member of the Company.

“Member Distress Sale Exercise Notice” has the meaning set forth in
Section 11.8(b).

“Net Cash Flow” means the gross cash proceeds of the Company less the portion
thereof used to pay or establish reserves for all Company expenses, debt
payments, capital improvements, replacements, and contingencies, all as
determined by the Board of Managers. “Net Cash Flow” shall not be reduced by
Depreciation, amortization, cost recovery deductions, or similar allowances, but
shall be increased by any reductions of reserves previously established pursuant
to the first sentence of this definition.

“Net Income” means for each Member, all Profits less all Losses that are
allocated to a Member in accordance with Code Section 703(a) since the Effective
Date.

“Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
the Regulations.

“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

“Notice” has the meaning set forth in Section 11.3.

“Notice of Acceptance” has the meaning set forth in Section 7.3(b)(ii).

“Offer” has the meaning set forth in Section 7.3(b)(i).

“Offered Securities” has the meaning set forth in Section 7.3(b)(i).

“Offered Units” has the meaning set forth in Section 11.3.

“Offeree” has the meaning set forth in Section 7.3(b)(i).

“Original Issue Date” for any Series A Preferred Unit means the date on which
such Series A Preferred Unit was originally issued.

“Original Issue Price” means $3.71 per Series A Preferred Unit.

“Partner (Member) Nonrecourse Debt” has the meaning set forth in
Section 1.704-2(b)(4) of the Regulations.

 

A-12



--------------------------------------------------------------------------------

“Partner (Member) Nonrecourse Debt Minimum Gain” means an amount with respect to
each Partner (Member) Nonrecourse Debt equal to the Partnership (Company)
Minimum Gain that would result if such Partner (Member) Nonrecourse Debt were
treated as a Nonrecourse Liability, determined in accordance with
Section 1.704-2(i)(3) of the Regulations.

“Partner (Member) Nonrecourse Deductions” has the meaning set forth in
Section 1.704-2(i)(1) of the Regulations.

“Partnership (Company) Minimum Gain” has the meaning set forth in
Section 1.704-2(b)(2) and 1.704 2(d) of the Regulations.

“Partnership (Company) Nonrecourse Deductions” has the meaning set forth in
Section 1.704-2(b)(1) of the Regulations.

“Percentage Interest” means, with respect to one or more classes or groups of
Units of any Person, as of any date, the ratio of the number of Units held by
such Person to the aggregate number of Units outstanding (exclusive of any Units
held in the treasury of the Company). A Percentage Interest shall be represented
by a fraction (expressed as a percentage), the numerator of which is the number
of outstanding Units owned of record by such Person and the denominator of which
is the aggregate number of all outstanding Units.

“Performance Targets” has the meaning set forth in Section 3.8(d)(i).

“Permitted Transfer” has the meaning set forth in Section 11.7.

“Person” means any individual, partnership, limited partnership, limited
liability company, trust, corporation, estate or other entity.

“Preferred Units” has the meaning set forth in Section 3.7.

“Principal Market” means, with respect to Elandia, The NASDAQ Stock Market, the
New York Stock Exchange, the American Stock Exchange, or any other national
securities exchange registered under Section 6 of the Exchange Act, whichever is
at the time the principal trading exchange, market or inter-dealer or automated
quotation system for the Elandia Shares.

“Proceeding” has the meaning set forth in Section 8.1.

“Profits” and “Losses” means, for each Allocation Year, an amount equal to the
Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments: (a) any income of the Company that is exempt from federal
income tax and not otherwise taken into account in computing Profits or Losses
pursuant to this paragraph shall be added to such taxable income or loss;
(b) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures

 

A-13



--------------------------------------------------------------------------------

pursuant to Section 1.704-1(b)(2)(iv)(b) of the Regulations, and not otherwise
taken into account in computing Profits or Losses pursuant to this paragraph
shall be subtracted from such taxable income or loss; (c) in the event the Gross
Asset Value of any Company Property is adjusted, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits or Losses; (d) gain or loss resulting from any
disposition of Company Property with respect to which gain or loss is recognized
for federal income tax purposes shall be computed by reference to the Gross
Asset Value of the property disposed of, notwithstanding that the adjusted tax
basis of such property differs from its Gross Asset Value; (e) in lieu of the
depreciation, amortization and other cost recovery deductions taken into account
in computing such taxable income or loss, there shall be taken into account
Depreciation for such Allocation Year; and (f) notwithstanding any other
provision of this paragraph, any items which are specially allocated pursuant to
Section 5.3 or Section 5.4 hereof shall not be taken into account in computing
Profits or Losses.

“Proportionate Percentage” means, as to any Member, the percentage figure which
expresses the ratio between (a) the number of outstanding Units then owned by
such Member, and (b) the aggregate number of Units then outstanding.

“Purchase Agreement” has the meaning set forth in Recital C.

“Put Exchange Consideration” has the meaning set forth in Section 11.13(d).

“Put Term” means the period commencing on the twenty-four (24th) month
anniversary of the date of this Agreement and expiring on the sixtieth (60th
) month anniversary of the date of this Agreement.

“Qualified Purchaser” has the meaning set forth in Section 11.4(a).

“Redeemed Units” has the meaning set forth in Section 3.8(a).

“Refused Securities” has the meaning set forth in Section 7.3(b)(iii).

“Regulations” means the treasury regulations, including temporary regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 5.4.

“Related Proceeding” has the meaning set forth in Section 14.15.

“Remaining Members” has the meaning set forth in Section 11.4(a).

“Right of First Refusal” has the meaning set forth in Section 11.4(a).

“ROFR” has the meaning set forth in Section 11.4(a).

 

A-14



--------------------------------------------------------------------------------

“Sale Notice” has the meaning set forth in Section 11.5.

“Second Put” has the meaning set forth in Section 11.13(b).

“Second Put Closing” has the meaning set forth in Section 11.13(b).

“Second Put Consideration” has the meaning set forth in Section 11.13(b).

“Second Put Notice” has the meaning set forth in Section 11.13(b).

“Second Put Valuation Date” has the meaning set forth in Section 11.13(b).

“Second Put Valuation Notice” has the meaning set forth in Section 11.13(b).

“Second Put Withdrawal Notice” has the meaning set forth in Section 11.13(b).

“Second Put Withdrawal Period” has the meaning set forth in Section 11.13(b).

“Second Put Units” has the meaning set forth in Section 11.13(b).

“Securities Laws” means the Securities Act, the Exchange Act and any other
federal or state securities laws, or the securities laws of any other country or
jurisdiction.

“Selling Member” has the meaning set forth in Section 11.4(a).

“Series A Liquidation Preference” has the meaning set forth in
Section 12.2(b)(iv)(A).

“Series A Preferred Units” has the meaning set forth in Section 3.7.

“Stanford” has the meaning set forth in the Elandia Change of Control
definition.

“Subsidiary” or “Subsidiaries” has the meaning set forth in the Purchase
Agreement.

“Tag-Along Right” has the meaning set forth in Section 11.6.

“Tax Distribution Amount” means for each Member, at any given time, an amount
equal to the Aggregate Tax Rate multiplied by the total Net Income of the
Company allocated to that Member since the Effective Date.

“Tax Matters Partner” has the meaning set forth in Section 9.3.

“Threshold Percentage” means the percentage figure set forth on Schedule 3.8(d)
as calculated by the Company at the end of each fiscal quarter during the
Contingent Redemption Price Period in the following manner: (i) (A) the actual
EBITDA of the Company and its Subsidiaries during the Measurement Period, less
(B) Disallowed EBITDA, divided by (ii) the Aggregate Forecasted EBITDA of the
Company and its Subsidiaries for the Measurement Period listed on Schedule
3.8(d).

 

A-15



--------------------------------------------------------------------------------

“Triggering Event” has the meaning set forth in Section 11.8(a).

“Unit Certificates” has the meaning set forth in Section 3.6.

“Units” means the Preferred Units, Common Units and all future limited liability
company units issued by the Company.

“Unreturned Capital” shall mean, at any given time, with respect to each Member,
the amount of Capital Contributions such Member has made to the Company, less
the amount, if any, of Capital Contributions which have been returned to such
Member pursuant to Section 5.8.

Other terms defined herein have the meanings so given them.

2.2 Construction. Whenever the context requires, the gender of all words used in
this Agreement includes the masculine, feminine and neuter. All references to
specific articles and sections refer to articles and sections of this Agreement,
and all references to Exhibits and Schedules are to Exhibits and Schedules
attached hereto, each of which is made a part hereof for all purposes.

ARTICLE 3

MEMBERSHIP

3.1 Members. The Members of the Company are the Persons executing this Agreement
as of the date of this Agreement as Members, each of which is admitted to the
Company as a member effective contemporaneously with the execution by such
Person of this Agreement and as listed in Schedule 1 attached hereto.

3.2 Representations and Warranties. Each Member hereby represents and warrants
to the Company and each other Member, which representations and warranties shall
survive the execution of this Agreement.

(a) Due Incorporation or Formation Authorization of Agreement. That (i) if that
Member is a corporation, it is duly organized, validly existing, and in good
standing under the law of the state of its incorporation and is duly qualified
and in good standing as a foreign corporation in the jurisdiction of its
principal place of business (if not incorporated therein); (ii) if that Member
is a limited liability company, it is duly organized, validly existing, and in
good standing under the law of the state of its organization and is duly
qualified and in good standing as a foreign limited liability company in the
jurisdiction of its principal place of business (if not organized therein);
(iii) if that Member is a partnership, trust, or other entity, it is duly
formed, validly existing, and in good standing under the law of the state of its
formation, and if required by law is duly qualified to do business and in good
standing in the jurisdiction of its principal place of business (if not formed
therein), and the representations and warranties in clause (i), (ii) or (iii),
as applicable, are true and correct with respect to each partner, trustee, or
other member thereof; (iv) it has full corporate, limited liability company,
partnership, trust, or other applicable power and authority to execute and agree
to this Agreement and to perform its obligations hereunder and all necessary
actions by the board of directors, shareholders, managers, members, partners,
trustees, beneficiaries, or other Persons necessary for the due authorization,

 

A-16



--------------------------------------------------------------------------------

execution, delivery, and performance of this Agreement by that Member have been
duly taken; (v) it has duly executed and delivered this Agreement; and (vi) its
authorization, execution, delivery, and performance of this Agreement does not
conflict with any other agreement or arrangement to which it is a party or by
which it is bound.

(b) Investigation. It is acquiring his or its Units in the Company based upon
its own investigation, and the exercise by such Member of its rights and the
performance of its obligations under this Agreement will be based upon its own
investigation, analysis, and expertise. Its acquisition of Units in the Company
is being made for its own account for investment, and not with a view to the
sale or distribution thereof. In the case of each Member, such Member is a
sophisticated investor possessing an expertise in analyzing the benefits and
risks associated with acquiring investments that are similar to the acquisition
of his or its Units in the Company.

3.3 Liability to Third Parties. No Member or Manager shall be liable for the
obligations or liabilities of the Company, including under a judgment decree or
order of a court.

3.4 Resignation. Except as otherwise provided herein, no Member shall resign
from the Company without the unanimous consent of the other Members. Except as
otherwise provided in the Act, upon resignation, the resigning Member is
entitled to receive any distribution to which he is entitled under this
Agreement through the date of resignation. Any resigning Member shall not be
entitled to the return of any Capital Contributions or the balance of its
Capital Account.

3.5 Lack of Authority. No Member (other than a duly elected Manager or officer)
has the authority or power to act for or on behalf of the Company, to do any act
that would be binding on the Company, or to incur any expenditures on behalf of
the Company.

3.6 Certificates of Membership. The Company shall have the power to issue
certificates of membership representing the number of Units owned by the Members
(“Unit Certificates”). The Unit Certificates representing all Units issued by
the Company to all Members shall have endorsed upon the face or reverse thereof
the following legends:

“THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.”

 

A-17



--------------------------------------------------------------------------------

“THIS CERTIFICATE AND THE UNITS REPRESENTED THEREBY ARE HELD SUBJECT TO THE
TERMS AND RESTRICTIONS OF A CERTAIN LIMITED LIABILITY COMPANY AGREEMENT,
EFFECTIVE AS OF [            ], 2007, BY AND AMONG THE COMPANY AND ITS MEMBERS,
AND ALL AMENDMENTS AND SUPPLEMENTS THERETO. A COPY OF SAID AGREEMENT IS ON FILE
IN THE OFFICE OF THE COMPANY”

The Company shall replace any mutilated, lost, stolen or destroyed Unit
Certificate upon proper identification, indemnity satisfaction to the Company
and payment of any charges incurred in such replacement.

3.7 Units. The ownership interests of the members in the Company shall be
represented by limited liability company units. The total number of Units which
this Company is authorized to issue is forty million (40,000,000), of which
(i) twenty-five million (25,000,000) shall be designated as Common Units
(“Common Units”) and (ii) fifteen million (15,000,000) shall be designated as
Preferred Units (“Preferred Units”), of which seven million shall be designated
as Series A Convertible Preferred Units (“Series A Preferred Units”). The Board
of Managers shall fix the consideration to be received for each Unit. Such
consideration shall consist of any tangible or intangible property or benefit to
the Company, including cash, promissory notes, services performed or written
promises to perform services and shall have a value, in the judgment of the
directors, equivalent to or greater than the full value of the Units. The number
of authorized Units may be increased or decreased by the Board of Managers. The
relative rights, preferences and limitations of the Series A Preferred Units and
Common Units are set forth in Section 7.3 hereof.

3.8 Redemption of Units.

(a) Redemption. Upon the execution of this Agreement, the Company hereby
redeems, and Alvarado hereby agrees to sell, assign, transfer and convey to the
Company 1,274,788 Common Units currently held by Alvarado (the “Redeemed
Units”), free and clear of all liens, liabilities, encumbrances, claims,
security interests, charges or restrictions of any kind, nature or description,
and Alvarado hereby evidences such transaction by delivering to the Company Unit
Certificates evidencing the Redeemed Units along with a Unit assignment or Unit
assignments separate from certificate, duly endorsed in blank.

(b) Redemption Consideration. In consideration for the redemption of the
Redeemed Units by the Company, the Company shall pay to Alvarado an amount equal
to Four Million Five Hundred Thousand Dollars (US $4,500,000) in immediately
available funds.

(c) Condition to Redemption. The Company’s obligation to consummate the
redemption contemplated by this Section 3.8 is contingent upon (i) Alvarado
entering into the Escrow Agreement (as defined in the Purchase Agreement),
(ii) Alvarado depositing his Common Units into escrow pursuant to Section 3.9
hereof.

(d) Contingent Additional Redemption Price.

(i) The Company will pay an additional redemption price for the Redeemed Units
of up to US $4,000,000 (the “Contingent Redemption Price”), payable in eight
quarterly installments as set forth herein over a two (2) year period commencing
on the date hereof (“Contingent Redemption Price Period”); provided, that the
conditions set forth herein are

 

A-18



--------------------------------------------------------------------------------

met and the Company achieves the performance targets set forth in Schedule
3.8(d) (“Performance Targets”). The Contingent Redemption Price payment due and
payable to Alvarado for any particular fiscal quarter shall be equal to (A) the
Applicable Payment Percentage multiplied by the Accrued Contingent Redemption
Price for the Measurement Period as set forth on Schedule 3.8(d), less (B) any
amounts previously paid to Alvarado for any prior quarter under this
Section 3.8(d). Except as otherwise provided herein, all Contingent Redemption
Price payments shall be paid to Alvarado in cash within 45 days after the end of
the fiscal quarter for which such payment is due.

(ii) In the event that (A) the Board of Managers takes any action in accordance
with the Approval Policy and with respect to the operations of the Company,
(B) Alvarado votes against such action, and (C) such action is the proximate
cause of a negative effect on EBITDA, then such negative effect shall be
calculated by the Board of Managers and an appropriate adjustment will be made
to EBITDA and the Performance Targets. In the event there is a dispute between
Alvarado and the Company under this Section 3.8(d)(ii), Alvarado and the Company
shall submit the dispute to arbitration in accordance with to the terms and
conditions set forth in Section 10(t) of the Purchase Agreement.

(iii) Notwithstanding anything to the contrary contained herein, (A) the Company
shall not make a Contingent Redemption Price payment for any fiscal quarter if
the Aggregate Applicable Revenue for such fiscal quarter is less than 75% of the
Aggregate Forecasted Revenue for such fiscal quarter, (B) the Company shall be
relieved of making any further Contingent Redemption Price payments under this
Agreement, and this Section shall be considered null and void and of no further
force and effect, if (1) Alvarado’s employment with the Company is terminated by
the Company with Cause or voluntarily terminated by Alvarado, or (2) Alvarado
breaches the terms of his Non-Compete Agreement (as defined in the Purchase
Agreement), and (C) if Alvarado’s employment with the Company is terminated by
the Company without Cause, then the Company shall pay to Alvarado the full
amount of the Contingent Redemption Price (i.e., $4,000,000) less the aggregate
amount of all Contingent Redemption Price payments previously paid to Alvarado.
For the avoidance of doubt, if a Force Majeure Event occurs but the Company
nevertheless achieves the relevant Performance Targets, Alvarado or his estate
shall receive the applicable payments required by this Section 3.8(d).

(e) Further Acts. The Company and Alvarado hereby agree to do and perform all
such further acts and to execute and deliver all such other documents as may be
reasonably required or necessary to effectuate the redemption contemplated by
this Section 3.8.

3.9 Escrow of Common Units. Alvarado agrees that all of his Common Units shall
be held in escrow pursuant to the terms of the Escrow Agreement (as defined in
the Purchase Agreement) until such time the Escrow Agreement is terminated or
all of the Members consent in writing to the release of such Common Units prior
thereto.

 

A-19



--------------------------------------------------------------------------------

ARTICLE 4

CONTRIBUTIONS

4.1 Capital Contributions. The Company acknowledges receipt of each Member’s
Capital Contribution to the Company. Schedule 1 sets forth the number of Units
of each class held of record and the agreed to Gross Asset Value of each
Member’s Capital Account.

4.2 Additional Contributions. No Member will be required to make any
contributions to the capital of the Company in excess of such Member’s Capital
Contribution made pursuant to Section 4.1.

4.3 Return of Capital Contributions. A Member is not entitled to the return of
any part of its Capital Contributions or to be paid interest in respect of
either its Capital Account or its Capital Contributions. An unrepaid Capital
Contribution is not a liability of the Company or of any Member. A Member is not
required to contribute or to lend any cash or property to the Company to enable
the Company to return any Member’s Capital Contributions.

4.4 Capital Accounts. A Capital Account shall be established and maintained for
each Member. In the event the Board of Managers determines that it is prudent to
modify the manner in which the Capital Accounts, or any debits or credits
thereto, are computed in order to comply with Section 1.704-1(b)(2)(iv) of the
Regulations, the Board of Managers may make such modification. The Board of
Managers shall adjust the amounts debited or credited to Capital Accounts with
respect to (i) any property contributed to the Company or distributed to the
Members, and (ii) any liabilities which are secured by such contributed or
distributed property or which are assumed by the Company or the Members, in the
event the Board of Managers determines such adjustments are necessary or
appropriate pursuant to Section 1.704-1(b)(2)(iv) of the Regulations. The Board
of Managers shall make appropriate modifications in the event unanticipated
events might otherwise cause this Agreement not to comply with
Section 1.704-1(b) of the Regulations.

ARTICLE 5

ALLOCATIONS AND DISTRIBUTIONS

5.1 Allocations of Profits. After giving effect to the special allocations set
forth in Sections 5.3 and 5.4 hereof, Profits for any Fiscal Year shall be
allocated to the Members in proportion to their Percentage Interests.

5.2 Allocations of Losses. After giving effect to the special allocations set
forth in Sections 5.3 and 5.4 hereof, Losses for any Fiscal Year shall be
allocated to the Members in proportion to their Percentage Interests.

5.3 Special Allocations.

(a) Minimum Gain Chargeback. Except as provided in Section 1.704-2(f) of the
Regulations and notwithstanding any other provision of this Article 5, if there
is a net decrease in Company Minimum Gain during any Allocation Year, the
Members shall be specially allocated items of Company income and gain for such
year (and, if necessary, subsequent years) in an amount equal to the portion of
such Member’s share of the net decrease in the Partnership (Company) Minimum
Gain for the year, as determined in accordance with Section 1.704-2(g)(2).
Allocations pursuant to the previous sentence shall be made in proportion

 

A-20



--------------------------------------------------------------------------------

to the respective amounts required to be allocated to each Member pursuant
thereto. The items to be allocated shall be determined in accordance with
Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Regulations. This Section is
intended to comply with the minimum gain chargeback requirement in
Section 1.704-2(f) of the Regulations and shall be interpreted consistently
therewith.

(b) Member Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Regulations, notwithstanding any other provision of
this Agreement, if there is a net decrease in Partner (Member) Nonrecourse Debt
Minimum Gain attributable to a Partner (Member) Nonrecourse Debt during any
Allocation Year, each Member who has a share of the Nonrecourse Debt, determined
in accordance with Section 1.704-2(i)(5) of the Regulations, shall be specially
allocated items of Company income and gain for such Allocation Year (and, if
necessary, subsequent Allocation Years) in an amount equal to such Member’s
share of the net decrease in Partner (Member) Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2)
of the Regulations. This Section is intended to comply with the minimum gain
chargeback requirement in Section 1.704-2(i)(4) of the Regulations and shall be
interpreted consistently therewith.

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in
Section 1.704-1(b)(2)(ii)(d)(4), or (5) or (6) of the Regulations, items of
Company income and gain shall be specially allocated to each such Member in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, the Adjusted Capital Account Deficit of such Member as quickly as
possible, and provided that an allocation pursuant to this Section shall be made
only if and to the extent that such Member would have an Adjusted Capital
Account Deficit after all allocations provided for in this Section had been
tentatively made as if this Section were not in this Agreement.

(d) Gross Income Allocation. In the event any Member has an Adjusted Capital
Account Deficit at the end of any Company fiscal year which is in excess of the
sum of (i) the amount such Member is obligated to restore pursuant to this
Agreement, and (ii) the amount such Member is deemed to be obligated to restore
pursuant to Section 1.704-2 of the Regulations, each such Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided, that an allocation pursuant to this
Section shall be made only if and to the extent that such Member would have an
Adjusted Capital Account Deficit in excess of such sum after all other
allocations provided for in this Section had been made as if this paragraph and
this Section were not in this Agreement.

(e) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) or 743(b) is
required, pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations, to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.

 

A-21



--------------------------------------------------------------------------------

(f) Nonrecourse Deductions. In order to identify the Members who are to be
allocated the Partnership’s (Company’s) Nonrecourse Deductions, the Partnership
(Company) Nonrecourse Deductions shall be specifically allocated to and among
the Members in proportion to their respective Percentage Interests (whether or
not the Company has net losses for the taxable year). Notwithstanding the
foregoing provisions, the separate allocation of Nonrecourse Deductions to the
Members shall be limited to an amount equal to the sum of: (i) the amount of
Losses to which such Members would be entitled under Section 5.2 if the separate
allocations under this Section had not been made, and (ii) the amount of
distributions of Net Cash Flow, or distributions or liquidation of the Company
made to such Members during the year. Likewise, allocations of Profit set forth
in Section 5.1 shall be modified, where appropriate.

(g) Member Nonrecourse Deductions. Any Partner (Member) Nonrecourse Deductions
for any Allocation Year or other period shall be specially allocated to the
Members who bear the economic risk of loss with respect to the Partner (Member)
Nonrecourse Debt to which such Partner (Member) Nonrecourse Deductions are
attributable in accordance with Section 1.704-2(i)(1) of the Regulations.

(h) Allocations Relating to Taxable Issuance of Units. Any income, gain, loss or
deduction realized as a direct or indirect result of the issuance of Units by
the Company to a Member (the “Issuance Items”) shall be allocated among the
Members so that, to the extent possible, the net amount of such Issuance Items,
together with all other allocations under this Agreement to each Member shall be
equal to the net amount that would have been allocated to each such Member if
the Issuance Items had not been realized.

5.4 Curative Allocations. The allocations set forth in Section 5.3 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
Sections 1.704-1(b) and 1.704-2 of the Regulations. The Regulatory Allocations
may not be consistent with the manner in which the Members intend to divide
Company distributions. Accordingly, the Board of Managers is hereby authorized,
to the extent possible, to offset all Regulatory Allocations with other
Regulatory Allocations or with other items of Company income, gain, loss, and
deduction among the Members so that the net effect of the Regulatory
Allocations, pursuant to this Section 5.4, and such special allocations to each
such Member is zero. The Board of Managers shall have discretion to accomplish
this result in any reasonable manner. Notwithstanding the foregoing, Regulatory
Allocations relating to Nonrecourse Debt shall not be taken into account except
to the extent that there has been a reduction in Partnership (Company) Minimum
Gain or a reduction in Partner (Member) Nonrecourse Minimum Gain attributable to
Partner (Member) Nonrecourse Debt.

5.5 Loss Limitation. Losses allocated pursuant to Section 5.2 hereof shall not
exceed the maximum amount of Losses that can be allocated without causing any
Member to have an Adjusted Capital Account Deficit at the end of any Allocation
Year. In the event some but not all of the Members would have Adjusted Capital
Account Deficits as a consequence of an allocation of Losses pursuant to
Section 5.2 hereof, the limitation set forth in this Section shall be applied on
a Member by Member basis and Losses not allocable to any Member as a result of
such limitation shall be allocated to the other Members in accordance with the
positive balances in such Member’s Capital Accounts so as to allocate the
maximum permissible Losses to each Member under Section 1.704-1(b)(2)(ii)(d) of
the Regulations.

 

A-22



--------------------------------------------------------------------------------

5.6 Other Allocations Rules.

(a) For purposes of determining the Profits, Losses or any other items allocable
to any period, Profits, Losses and such other items shall be determined on a
daily, monthly, or other basis, as determined by the Board of Managers using any
permissible method under Code Section 706 and the Regulations thereunder.

(b) Except as otherwise provided in this Agreement, all items of Company income,
gain, loss, deduction and any other allocations not otherwise provided for shall
be divided among the Members in the same proportions as they share Profits or
Losses, as the case may be, for the year.

(c) The Members are aware of the income tax consequences of the allocations made
by this Article 5 and hereby agree to be bound by the provisions of this Article
5 in reporting their Units of Company income, gain, loss, deduction and any
other items for income tax purposes.

(d) For the fiscal year during which the termination date occurs for a resigning
Member or for a terminating Member, Profits, Losses, and any other items shall
be allocated to such Member by taking such Member’s pro rata part of the amount
of such items that would have been allocated to such Member had the Company’s
Allocation Year ended and the Company’s books been closed immediately after such
resignation or termination. Such allocation shall be determined by the Board of
Managers no later than the 15th day of the third month of the Allocation Year
following the termination date.

(e) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of
Section 1.752-3(a)(3) of the Regulations, the Members’ interests in Company
profits are in proportion to their Percentage Interests.

To the extent permitted by Section 1.704-2(h)(3) of the Regulations, the Board
of Managers shall endeavor to treat distributions of Net Cash Flow as having
been made from the proceeds of a Nonrecourse Liability or a Member Nonrecourse
Debt only to the extent that such distributions would cause or increase an
Adjusted Capital Account Deficit for any Member.

5.7 Tax Allocations.

(a) In accordance with Code Section 704(c) and the traditional method authorized
under Section 1.704-3(b) of the Regulations thereunder, income gain, loss and
deductions with respect to any property contributed to the capital of the
Company shall, solely for tax purposes, be allocated among the Members so as to
take account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its initial Gross Asset Value.

 

A-23



--------------------------------------------------------------------------------

(b) In the event the Gross Asset Value of any Company asset is adjusted,
subsequent allocations of income, gain, loss and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c) and the Regulations thereunder.

(c) Any elections or other decisions relating to such allocations shall be made
by the Board of Managers in any manner that reasonably reflects the purpose and
intention of this Agreement.

(d) Notwithstanding the foregoing provisions of this Section 5.6, and for
purposes of determining the nature (as ordinary or capital) of the income or
gain allocable under such provisions, gain, if any, recognized as ordinary
income pursuant to Code Sections 1245 and 1250, shall be deemed to be allocated
to the Members in proportion to their accumulated depreciation allocations.

(e) Pursuant to Treasury Regulations Section 1.704-3(a)(7), if a contributing
Member contributes property with a built-in gain or loss as described in Code
Section 704(c) and such Member transfers any Units, built-in gain or loss shall
be allocated to the transferring Member as it would have been allocated to the
transferor Member. If the contributing Member transfers a portion of his or its
Units, the share built-in gain or loss proportionate to the number of Units
transferred shall be allocated to the transferee Member.

5.8 Distributions.

(a) Net Cash Flow. The Board of Managers shall determine in its sole and
absolute judgment to what extent, if any, the Company has Net Cash Flow. If such
Net Cash Flow exists, the Board of Managers shall in its sole judgment cause the
Company to distribute Net Cash Flow to the Members in accordance with their
Percentage Interests. Notwithstanding the foregoing, the Company shall make a
minimum distribution to the Members in an amount equal to the Tax Distribution
Amount less amounts previously distributed to such Member.

(b) Property Distributions. From time to time the Board of Managers also may in
its sole and absolute judgment cause property of the Company other than cash to
be distributed to the Members, which distributions shall be made in proportion
with their Percentage Interests, and may be made subject to existing liabilities
and obligations. Immediately prior to such a distribution, the Capital Accounts
of the Members shall be adjusted as provided in Section 1.704-1(b)(2)(iv)(f) of
the Regulations.

ARTICLE 6

MANAGEMENT

6.1 Managers; Board of Managers.

(a) Managers. The management of the Company is vested in the Managers, who shall
make all decisions in accordance with this Article 6, subject to the approval
policy set forth on Exhibit A hereto (“Approval Policy”). All determinations and
decisions required or permitted to be made by the Managers shall be made by a
board of managers consisting of all of the

 

A-24



--------------------------------------------------------------------------------

Managers (the “Board of Managers”). The purpose of the Approval Policy is to set
forth those actions for which the CEO must seek the approval of the Board of
Manager prior to taking such action. In the event that there is a conflict
between the terms of this Agreement and the terms of the Approval Policy, the
terms of this Agreement shall control. Subject to Section 6.4(c)(i), the
Approval Policy may only be amended upon the unanimous consent of the Board of
Managers.

(b) Number; Tenure; Qualifications. The Company shall initially have three
(3) Managers on the Board of Managers. The initial Managers shall be Jorge
Alvarado, Harry G. Hobbs and Harley L. Rollins. Notwithstanding any other
provision of this Agreement to the contrary, Managers shall be elected by the
Members at an annual or special meeting of the Members in accordance with this
Section, provided, that a majority of the Managers sitting on the Board of
Managers shall, at all times, consist of Managers appointed by Elandia, in its
sole discretion (the “Elandia Appointment Right”). So long as Alvarado owns any
Units, Alvarado shall be entitled to appoint one member to the Board of Managers
(“Alvarado Appointment Right”). All Managers shall be natural persons. The
number of Managers may be increased or decreased from time to time by the Board
of Managers. Each Manager shall hold office for the term for which he is elected
and thereafter until his successor has been elected and qualified, or until his
death, resignation or removal. Unless otherwise provided in the Certificate of
Formation, Managers need not be Members or residents of the State of Delaware.

(c) Vacancy; Removal; Resignation. Subject to the Elandia and Alvarado
Appointment Rights set forth in Section 6.1(b) above, in the event any Manager
dies or is unwilling or unable to serve as such or is removed from office, a
successor Manager shall be elected or appointed in accordance with this Section.
Any Manager position to be filled by reason of an increase in the number of
Managers may be filled by election at an annual or special meeting of the
Members called for that purpose. A Manager elected to fill a vacancy occurring
other than by reason of an increase in the number of Managers shall be elected
for the unexpired term of his predecessor in office. Subject to the Alvarado
Appointment Right, any Manager may be removed, with or without cause, by a
Majority Vote of the Members represented at any meeting of Members at which a
quorum of Members is present and is called expressly for that purpose, or by
unanimous written consent adopted pursuant to this Agreement. Any Manager may
resign at any time. Such resignation shall be made in writing and shall take
effect at the time specified therein, or if no time be specified, at the time of
its receipt by the Board of Managers. The acceptance of a resignation shall not
be necessary to make it effective, unless expressly so provided in the
resignation.

(d) Duties. Each Manager shall perform his duties as a Manager in good faith, in
a manner he reasonably believes to be in the best interests of the Company, and
with such care as an ordinarily prudent person in a like position would use
under similar circumstances. A person who so performs his duties shall not have
any liability by reason of being or having been a Manager of the Company.

(e) Delegation of Authority. The Board of Managers shall have the power to
delegate authority to such committees of Managers, officers, employees, agents
and representatives of the Company as it may from time to time deem appropriate.
Any delegation of authority to take any action must be approved in the same
manner as would be required for the Board of Managers to approve such action
hereby.

 

A-25



--------------------------------------------------------------------------------

(f) Compensation. The Managers shall receive such compensation, if any, for
their services as may be designated from time to time by the Board of Managers
and approved by a Majority Vote of the Members present at any meeting of Members
which a quorum of Members is present. In addition, the Managers shall be
entitled to be reimbursed for out-of-pocket costs and expenses incurred in the
course of their service hereunder, including the portion of their overhead
reasonably allocable to Company activities.

(g) No Liability. A Manager shall not be liable under a judgment, decree or
order of court, or in any other manner, for a debt, obligation or liability of
the Company.

6.2 Meetings of the Board of Managers.

(a) Regular Meetings. The Board of Managers shall hold regular meetings no less
frequently than once every calendar year and shall establish meeting times,
dates and places and requisite notice requirements (not shorter than those
provided in Section 6.2(b)) and adopt rules or procedures consistent with the
terms of this Agreement. The Board of Managers shall determine the location of
each regular meeting of the Board of Managers. At such meetings the Board of
Managers shall transact such business as may properly be brought before the
meeting, whether or not notice of such meeting referenced the action taken at
such meeting.

(b) Special Meetings; Notice. Special meetings of the Board of Managers may be
called by any Manager. Notice of each such meeting shall be given to each
Manager on the Board of Managers by telephone, telecopy, telegram or similar
method (in each case, notice shall be given at least seventy-two (72) hours
before the time of the meeting) or sent by first-class mail (in which case
notice shall be given at least five (5) days before the meeting), unless a
longer notice period is established by the Board of Managers. Each such notice
shall state (i) the time, date, place (which shall be at the principal office of
the Company unless otherwise agreed to by all Managers) or other means of
conducting such meeting and (ii) the purpose of the meeting to be so held. No
actions other than those specified in the notice may be considered at any
special meeting unless unanimously approved by the Managers. Any Manager may
waive notice of any meeting in writing before, at, or after such meeting. The
attendance of a Manager at a meeting shall constitute a waiver of notice of such
meeting, except when a Manager attends a meeting for the express purpose of
objecting to the transaction of any business because the meeting was not
properly called.

(c) Quorum; Voting; Manner of Acting. A majority of the required number of
Managers, as specified in the Certificate of Formation or specified in
accordance with this Agreement, shall constitute a quorum for the transaction of
business unless a greater number is required by the Certificate of Formation for
a quorum. Each Manager shall have one (1) vote. Notwithstanding the foregoing
and except as otherwise provided in this Agreement, the Board of Managers shall
act by the affirmative vote of a majority of the total number of Managers on the
Board of Managers.

 

A-26



--------------------------------------------------------------------------------

(d) Telephone Meetings. Any action required to be taken at a meeting of the
Board of Managers, or any action that may be taken at a meeting of the Board of
Managers, may be taken at a meeting held by means of conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other. Participation in such a meeting shall
constitute presence in person at such meeting.

(e) Action by the Board of Managers without a Meeting. Notwithstanding anything
to the contrary in this Section 6.2, the Board of Managers may take without a
meeting any action that may be taken by the Board of Managers under this
Agreement if such action is approved by all of the Managers on the Board of
Managers in the form of a written consent.

6.3 Board of Managers’ Powers.

(a) Except for situations in which the approval of the Members is required by
this Agreement or by nonwaivable provisions of applicable law, (i) the powers of
the Company shall be exercised by or under the authority of, and the business
and affairs of the Company shall be managed under the direction of, the Board of
Managers, and (ii) the Board of Managers shall make all decisions and take all
actions for the Company not otherwise provided for in this Agreement.

(b) Notwithstanding the provisions of Section 6.3(a), no action may be taken by
the Company (whether by the Board of Managers or otherwise) in connection with
any of the following matters without the unanimous consent of the Members
(unless applicable provisions of the Act require approval by Members holding a
greater percentage interest):

(i) A material change in the nature of the Company’s business;

(ii) Commingling of any Company monies with monies of any Member or maintaining
any Company funds in other account in the Company;

(iii) Public offerings of securities by the Company or its Subsidiaries;

(iv) Admission of any Person as a Member;

(v) The amendment or restatement of this Agreement or the Certificate of
Formation; or

(vi) Any act in contravention of this Agreement.

6.4 Officers.

(a) Designation; Tenure; Compensation. The Board of Managers may, from time to
time, designate one or more natural persons to be officers of the Company. An
officer must be a natural person, but need not be a resident of the State of
Delaware, a Member or a Manager. Any officers so designated shall have such
authority and perform such duties as the Board of Managers may, from time to
time, delegate to them. The Board of Managers may assign titles to particular
officers which may include, without limitation, Chairman, Managing Director,
Director, President, Chief Executive Officer (See Section 6.4(b) below), Chief
Legal Officer, Chief Financial Officer, Chief Operating Officer, Executive Vice
President, Senior Vice President, Vice

 

A-27



--------------------------------------------------------------------------------

President, Secretary, Assistant Secretary, Treasurer and Assistant Treasurer.
Unless the Board of Managers decides otherwise, if the title is one commonly
used for officers of a business corporation formed under the Act, the assignment
of such title shall constitute the delegation to such officer of the authority
and duties that are normally associated with that office, subject to (i) any
specific delegation of authority and duties made to such officer by the Board of
Managers pursuant to the third sentence of this Section 6.4(a), or (ii) any
delegation of authority and duties made to one or more Managers pursuant to
Section 6.1(c). Each officer shall hold office until his successor shall be duly
designated and shall qualify or until his death or until he shall resign or
shall have been removed in the manner hereinafter provided. Any number of
offices may be held by the same person. The salaries or other compensation, if
any, of the officers and agents of the Company shall be fixed from time to time
by the Board of Managers.

(b) Resignation. Any officer may resign at any time. Such resignation shall be
made in writing and shall take effect at the time specified therein, or if no
time be specified, at the time of its receipt by the Board of Managers. The
acceptance of a resignation shall not be necessary to make it effective, unless
expressly so provided in the resignation. Any officer may be removed as such,
either with or without cause, by the Board of Managers whenever in its judgment
the best interests of the Company will be served thereby, but without prejudice
to the officer’s rights (if any) under any employment agreement with the
Company. Any vacancy occurring in any office of the Company may be filled by the
Board of Managers.

(c) Delegation of Authority. Notwithstanding anything to the contrary contained
herein, the officers of the Company are specifically delegated the authority to
manage the day-to-day operations of the Company and, in furtherance thereof, the
CEO and other authorized officers of the Company are authorized to take all such
actions as may be necessary, appropriate or advisable within the scope of their
respective authority.

(d) Key Man Insurance. The Company shall be the applicant, owner and beneficiary
of an insurance policy on the life of the CEO in the amount of US $5,000,000.
The Company agrees to pay the premiums on the above insurance policy and shall
give proof of payment of premiums to the CEO whenever he so requests such proof.
If a premium is not paid within ten 10 days after its due date, the CEO shall
have the right to pay such premiums and be reimbursed therefor by the Company.
The Company shall have the right to purchase additional insurance on the life of
the CEO. If the Company decides to purchase additional life insurance on the
CEO, the CEO hereby agrees to cooperate fully by performing all the requirements
of the insurer that are necessary conditions precedent to the issuance of such
policies. The Company shall be the sole owner of the policies issued to it, and
it may apply any dividends toward the payment of premiums. At the sole
discretion of Elandia, Elandia may at any time direct that the key man insurance
policy be modified to designate Elandia as the beneficiary of the key man life
insurance policy instead of the Company in an amount equal to the amount of the
Series A Liquidation Preference on the then outstanding Series A Preferred
Units. To the extent that proceeds of such insurance policy are paid to Elandia,
such payments shall be applied against any payments of the Series A Liquidation
Preference under Section 12.2(b)(iv) hereof. If Alvarado’s employment as CEO is
terminated by the Company without Cause, the Company shall (at Alvarado’s
option) assign the foregoing policies to Alvarado free of charge.

 

A-28



--------------------------------------------------------------------------------

(e) Chief Executive Officer.

(i) The Chief Executive Officer of the Company (the “CEO”), who shall be
responsible for the day-to-day operations of the Company, shall be Jorge
Alvarado. The CEO shall have the authority to hire and fire the officers listed
in Section 6.4(a) above; provided, however, that any decision to hire or fire
the Chief Financial Officer or Chief Legal Officer (or General Counsel) of the
Company shall be made unanimously by the members of the Board of Managers. In
the event that Jorge Alvarado no longer serves as the CEO, the unanimity
requirement for (i) amending the Approval Policy in Section 6.1(a), (ii) hiring
or firing of the Company’s Chief Financial Officer and Chief Legal Officer, and
(iii) approving the loan from Elandia to the Company under Section 11.17(c),
shall be extinguished and of no further force and effect.

(ii) The CEO and Elandia shall mutually agree to the following:

(A) Elandia and the CEO shall jointly establish the Company’s overall business
strategy and operating guidelines on an annual review basis;

(B) Subject to Section 6.4(e)(i), all hiring and firing decisions, as well as
the setting objectives and responsibilities for new and existing employees shall
be made by the CEO; provided, that Elandia shall approve the person hired as the
Chief Legal Officer and Chief Financial Officer;

(C) Elandia and the CEO will establish mutually agreed upon “objectives” to
reward the Company’s senior management team performance; and

(D) All financial, capital expenditure and operating plans of the Company shall
be reviewed and approved jointly by Elandia and the CEO.

6.5 Duties and Obligations of the Board of Managers.

(a) The Board of Managers shall cause the Company to conduct its business and
operations separate and apart from that of any Member or Manager or any of its
Affiliates, including, without limitation, (i) segregating Company assets and
not allowing funds or other assets of the Company to be commingled with the
funds or other assets or, held by, or registered in the name of, any Member or
Manager or any of its Affiliates, (ii) maintaining books and financial records
of the Company separate from the books and financial records of any Member or
Manager and its Affiliates, and observing all Company procedures and
formalities, including, without limitation, maintaining minutes of Company
meetings and action on behalf of the Company only pursuant to due authorization
of the Members, (iii) causing the Company to pay its liabilities from assets of
the Company, and (iv) causing the Company to conduct its dealings with third
parties in its own name and as a separate and independent entity.

(b) The Board of Managers shall take all actions which may be necessary or
appropriate (i) for the continuation of the Company’s valid existence as a
limited liability company under the laws of the State of Delaware and of each
other jurisdiction in which such existence is necessary to protect the limited
liability of the Members or to enable the Company to conduct the business in
which it is engaged and (ii) for the accomplishment of the Company’s purposes in
accordance with the provisions of this Agreement and applicable law.

 

A-29



--------------------------------------------------------------------------------

6.6 Insurance. The Company and its Subsidiaries shall maintain insurance on its
properties, assets, business and personnel (on commercially reasonable terms and
subject to reasonable deductibles) sufficient and adequate, in the reasonable
discretion of management of the Company, for the business in which the Company
and its Subsidiaries is engaged in amounts customary for companies similarly
situated.

ARTICLE 7

MEMBERS

7.1 Meetings.

(a) Member Quorum and Voting. A quorum shall be present at a meeting of Members
if the holders of a majority of the outstanding Units of the Members entitled to
vote are represented at the meeting in person or by proxy. With respect to any
matter, the affirmative vote of a majority of the Units represented at a meeting
of Members at which a quorum is present shall be the act of the Members, unless
a greater number of affirmative votes are required by this Agreement, the
Certificate of Formation or the Act.

(b) Place of Meeting. All meetings of the Members shall be held at the principal
place of business of the Company or at such other place within or without the
State of Delaware as shall be specified or fixed in the notices or waivers of
notice thereof; provided, that any or all Members may participate in any such
meeting by means of conference telephone or similar communications equipment
pursuant to Section 7.6.

(c) Meetings Adjourned by Members. Notwithstanding anything to the contrary
contained in the Certificate of Formation or this Agreement, the chairman of the
meeting or the holders of a majority of the outstanding Units shall have the
power to adjourn such meeting from time to time, without any notice other than
announcement at the meeting of the time and place of the holding of the
adjourned meeting. If such meeting is adjourned by the Members, such time and
place shall be determined by a Majority Vote of the Members. Upon the resumption
of such adjourned meeting, any business may be transacted that might have been
transacted at the meeting as originally called.

(d) Annual Meetings of Members. An annual meeting of the Members for the
selection of the Managers and for the transaction of such other business as may
properly come before the meeting, shall be held at such place, within or without
the State of Delaware, on such date and at such time as the Board of Managers
shall fix and set forth in the notice of the meeting, which date shall be within
thirteen (13) months subsequent to the date of organization of the Company or
the last annual meeting of Members, whichever most recently occurred.

(e) Special Meetings of Members. Special meetings of the Members for any proper
purpose or purposes may be called at any time by the Board of Managers or the
holders of at least twenty-five percent (25%) of the Percentage Interests of all
Members. If not otherwise stated in or fixed in accordance with the remaining
provisions hereof, the record date for determining

 

A-30



--------------------------------------------------------------------------------

Members entitled to call a special meeting is the date any Member first signs
the notice of that meeting. Only business within the purpose or purposes
described in the notice (or waiver thereof) required by this Agreement may be
conducted at a special meeting of the Members.

(f) Notice of Meetings. Written or printed notice stating the place, day and
hour of the meeting and, in the case of a special meeting, the purpose or
purposes for which the meeting is called, shall be delivered not less than ten
(10) nor more than sixty (60) days before the date of the meeting, either
personally or by mail, by or at the direction of the Board of Managers or
Members calling the meeting, to each Member entitled to vote at such meeting. If
mailed, any such notice shall be deemed to be delivered when deposited in the
United States mail, addressed to the Member at its most recent address on file
at the principal office of the Company, with postage thereon prepaid.

(g) Members Entitled to Notice. The date on which notice of a meeting of Members
is mailed or the date on which the resolution of the Board of Managers declaring
a distribution is adopted, as the case may be, shall be the record date for the
determination of the Members entitled to notice of or to vote at such meeting,
including any adjournment thereof, or the Members entitled to receive such
distribution.

(h) Cumulative Voting. The right of Members to cumulative voting is expressly
prohibited.

7.2 Voting List. The Board of Managers shall prepare, at least ten (10) days
before each meeting of Members, an alphabetical list of all the Members entitled
to vote at such meeting or any adjournment thereof, with the address of, and the
number of Units held by, each Member. Such list shall for a period of ten
(10) days prior to such meeting, shall be kept on file at the registered office
or principal place of business of the Company and shall be subject to inspection
by any Member at any time during usual business hours. Such list shall also be
produced and kept open at the time and place of the meeting and shall be subject
to the inspection of any Member during the whole time of the meeting. The
original membership records shall be prima-facie evidence as to who are the
Members entitled to examine such list or transfer records or to vote at any
meeting of Members. Failure to comply with the requirements of this Section
shall not affect the validity of any action taken at the meeting.

7.3 Rights, Preferences and Voting of the Members.

(a) General. Being a holder of any class of Units does not entitle a Person to
become a Member of the Company or to exercise any rights or powers as a Member.
A Person may only become a Member of the Company pursuant to the provisions set
forth in this Agreement. The rights of Members who hold Units, together with any
qualifications, limitations and restrictions with respect thereto, are set forth
in this Agreement and the Act. Any Person holding Units who is not a Member of
the Company shall be entitled to share in the Profits and Losses of the Company,
to receive distributions, allocations of income, gain, loss deduction or credit
to the extent authorized by this Agreement and the Act and as shall be
applicable to the number of Units held by such Person. Subject to the provisions
of this Agreement, there shall be no limit of the number of Units which may be
issued by the Company.

 

A-31



--------------------------------------------------------------------------------

(b) Preemptive Rights.

(i) The Company shall not issue, sell or exchange, agree to issue, sell or
exchange, or reserve or set aside for issuance, sale or exchange, (A) any Units,
(B) any other equity securities of the Company, including, without limitation,
any securities convertible into or exercisable or exchangeable for Units or such
equity securities, or (C) any option, warrant or other right to subscribe for,
purchase or otherwise acquire any equity securities of the Company, other than
the Excluded Securities, unless in each case the Company shall have first
offered to sell to each Member (the “Offeree”) such Offeree’s Proportionate
Percentage of such securities (the “Offered Securities”) (and to sell thereto
such Offered Securities not subscribed for by the other Offerees as hereinafter
provided), at a price and on such other terms as shall have been specified by
the Company in writing delivered to such Offeree (the “Offer”), which Offer by
its terms shall remain open and irrevocable for a period of thirty (30) days
from the date it is delivered by the Company to the Offerees.

(ii) Notice of each Offeree’s intention to accept, in whole or in part, an Offer
shall be evidenced by a writing (the “Notice of Acceptance”) signed by such
Offeree and delivered to the Company prior to the end of the 30-day period of
such Offer, setting forth such portion of the Offered Securities as such Offeree
elects to purchase.

(iii) In the event that Notices of Acceptance are not given by the Offerees in
respect of all the Offered Securities, the Company shall have ninety (90) days
from the expiration of the foregoing 30-day period to sell all or any part of
such Offered Securities as to which Notices of Acceptance have not been given by
the Offerees (the “Refused Securities”) to any other Person or Persons, but only
for cash and otherwise in all respects upon terms and conditions, including,
without limitation, share price and interest rates, which are not more
favorable, in the aggregate to such other Person or Persons or less favorable to
the Company than those set forth in the Offer. Upon the closing, which shall
include full payment to the Company, of the sale to such other Person or Persons
of all the Refused Securities, the Offerees shall purchase from the Company, and
the Company shall sell to the Offerees, the Offered Securities in respect of
which Notices of Acceptance were delivered to the Company by the Offerees, on
the terms specified in the Offer.

(iv) In each case, any Offered Securities not purchased by the Offerees or other
Person or Persons in accordance with this Section 7.3(b) may not be sold or
otherwise disposed of until they are again offered to the Offerees under the
procedures specified in subsections (i), (ii) and (iii) above.

(v) The rights of the Offerees under this Section 7.3(b) shall not apply to the
following securities (the “Excluded Securities”):

(A) securities issued pursuant to the acquisition of another company,
partnership or other business organization by the Company by merger, purchase of
substantially all of the assets, or other reorganization;

 

A-32



--------------------------------------------------------------------------------

(B) securities (or related options) issued to employees, officers, directors or
consultants of the Company pursuant to any employee unit offering, unit option
plan, agreement or arrangements approved by the Board;

(C) securities issued in connection with any Unit split, Unit conversion, Unit
dividend or recapitalization by the Company;

(D) securities not issued for cash or cash equivalents; or

(E) securities offered to the public pursuant to an underwritten public offering
registered under the Securities Act.

(c) Additional Classes. The Company is not prohibited from creating additional
classes of Units or issuing units of such classes which may have or provide to
holders thereof rights, powers and/or preferences senior or superior in any
respect to those rights, powers and preferences granted to Members or other
Persons holding Units.

(d) Voting Rights and Meetings. Except as otherwise expressly provided herein or
as required by law, the holders of Series A Preferred Units shall be entitled to
vote on all matters upon which holders of Common Units have the right to vote,
and with respect to such vote shall be entitled to notice of any Members’
meeting in accordance with this Agreement, and shall be entitled to a number of
votes equal to the largest number of Common Units into which such Series A
Preferred Units could be converted, pursuant to the provisions of Article 13
below, at the record date for the determination of Members entitled to vote on
such matters or, if no such record date is established, at the date such vote is
taken or any written consent of Members is solicited. Members holding Common
Units on an as-converted basis are entitled to one (1) vote per Unit (including
fractional units). Persons who hold Units but who are not Members of the Company
are not entitled to vote such Units with respect to any matters.

7.4 Proxies. A Member may vote either in person or by proxy executed in writing
by the Member. A telegram, telex, cablegram or similar transmission by the
Member, or a photographic, photostatic, facsimile or similar reproduction of a
writing executed by the Member shall be treated as an execution in writing for
purposes of this Section. Proxies for use at any meeting of Members or in
connection with the taking of any action by written consent shall be filed with
the Board of Managers, before or at the time of the meeting or execution of the
written consent, as the case may be. All proxies shall be received and taken
charge of and all ballots shall be received and canvassed by the Board of
Managers, who shall decide all questions touching upon the qualification of
voters, the validity of the proxies, and the acceptance or rejection of votes,
unless an inspector or inspectors shall have been appointed by the chairman of
the meeting, in which event such inspector or inspectors shall decide all such
questions. No proxy shall be valid after eleven (11) months from the date of its
execution unless otherwise provided in the proxy. A proxy shall be revocable
unless the proxy form conspicuously states that the proxy is irrevocable and the
proxy is coupled with an interest. Should a proxy designate two or more Persons
to act as proxies, unless that instrument shall provide to the contrary, a
majority of such Persons present at any meeting at which their powers thereunder
are to be exercised shall have and may exercise all the powers of voting or
giving consents thereby conferred, or if only one be present, then such powers
may be exercised by that one or, if an even number attend and a majority do not
agree on any particular issue, the Company shall not be required to recognize
such proxy with respect to such issue if such proxy does not specify how the
Percentage Interests that are the subject of such proxy are to be voted with
respect to such issue.

 

A-33



--------------------------------------------------------------------------------

7.5 Conduct of Meetings. All meetings of the Members shall be presided over by
the chairman of the meeting, who shall be designated by the Board of Managers.
The chairman of any meeting of Members shall determine the order of business and
the procedure at the meeting, including such regulation of the manner of voting
and the conduct of discussion as seem to him in order.

7.6 Action by Written Consent or Telephone Conference.

(a) Any action required or permitted to be taken at any annual or special
meeting of Members may be taken without a meeting, without prior notice, and
without a vote, if a consent or consents in writing, setting forth the action so
taken, shall be signed by the holder or holders of not less than the minimum
number of votes that would be necessary to take such action at a meeting at
which the holders of a majority of the outstanding Units entitled to vote on the
action were present and voted. Every written consent shall bear the date of
signature of each Member who signs the consent. No written consent shall be
effective to take the action that is referred to therein unless, within sixty
(60) days after the date of the earliest dated consent delivered to the Company
in the manner required by this Section, written consents signed by the number of
holders of Units required to take action are delivered to the Company. Delivery
shall be by hand or certified or registered mail return receipt requested.
Delivery to the Company’s principal place of business shall be addressed to the
Board of Managers. A telegram, telex, cablegram or similar transmission by a
Member, or a photographic, photostatic, facsimile or similar reproduction of a
writing signed by a Member, shall be regarded as signed by the Member for
purposes of this Section. After obtaining such authorization by written consent,
written notice must be promptly given to those Members who have not consented in
writing or who are not entitled to vote on the action. The notice shall fairly
summarize the material features of the authorized action and, if the action is a
merger, consolidation, sale or exchange of assets, or other action for which
dissenter’s rights are provided by law, the notice shall contain a clear
statement of the right of dissenting Members to be paid the fair value of their
Units upon compliance with further provisions of law regarding the rights of
dissenting Members.

(b) The record date for determining Members entitled to consent to action in
writing without a meeting shall be the first date on which a signed written
consent setting forth the action taken or proposed to be taken is delivered to
the Company by delivery to its registered office or its principal place of
business. Delivery shall be by hand or by certified or registered mail, return
receipt requested. Delivery to the Company’s principal place of business shall
be addressed to the Board of Managers.

(c) If any action by Members is taken by written consent, any certificate or
documents filed with the Delaware Secretary of State as a result of the taking
of the action shall state in lieu of any statement required by the Act
concerning any vote of Members that written consent has been given in accordance
with the provisions of the Act and that any written notice required by the Act
has been given.

 

A-34



--------------------------------------------------------------------------------

(d) Members may participate in and hold a meeting by means of conference
telephone or similar communications equipment by means of which all Persons
participating in the meeting can hear each other, and participation in such
meeting shall constitute attendance and presence of person at such meeting,
except where a Person participates in the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened.

ARTICLE 8

INDEMNIFICATION

8.1 Right to Indemnification. Subject to the limitations and conditions as
provided in this Article 8, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative or investigative (hereinafter a “Proceeding”), or any appeal in such
a Proceeding or any inquiry or investigation that could lead to such a
Proceeding by reason of the fact that he, or a Person of whom he is the legal
representative, is or was a Manager of the Company or while a Manager of the
Company is or was serving at the request of the Company as a manager, director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise shall be indemnified by the Company to the
fullest extent permitted by the Act, as the same exists or may hereafter be
amended (but in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
said law permitted the Company to provide prior to such amendment) against
judgments, penalties (including excise and similar taxes and punitive damages),
fines, settlements and reasonable expenses (including, without limitation,
attorneys’ fees) actually incurred by such Person in connection with such
Proceeding, and indemnification under this Article 8 shall continue as to a
Person who has ceased to serve in the capacity which initially entitled such
Person to indemnity hereunder. The rights granted pursuant to this Article 8
shall be deemed contract rights, and no amendment, modification or repeal of
this Article 8 shall have the effect of limiting or denying any such rights with
respect to actions taken or Proceedings arising prior to any such amendment,
modification or repeal. It is expressly acknowledged that the indemnification
provided in this Article 8 could involve indemnification for negligence or under
theories of strict liability.

8.2 Advance Payment. The right to indemnification conferred in this Article 8
shall include the right to be paid or reimbursed by the Company the reasonable
expenses incurred by a Person of the type entitled to be indemnified under
Section 8.1 who was, is or is threatened to be made a named defendant or
respondent in a Proceeding in advance of the final disposition of the Proceeding
and without any determination as to the Person’s ultimate entitlement to
indemnification; provided, however, that the payment of such expenses incurred
by any such Person in advance of the final disposition of a Proceeding, shall be
made only upon delivery to the Company of a written affirmation by such Person
of his good faith belief that he has met the standard of conduct necessary for
indemnification under this Article 8 and a written undertaking by or on behalf
of such Person to repay all amounts so advanced if it shall ultimately be
determined that such indemnified Person is not entitled to be indemnified under
this Article 8 or otherwise.

 

A-35



--------------------------------------------------------------------------------

8.3 Indemnification of Officers, Employees and Agents. The Company by adoption
of a resolution of the Board of Managers, may indemnify and advance expenses to
an officer, employee or agent of the Company to the same extent and subject to
the same conditions under which it may indemnify and advance expenses to
Managers under this Article 8 and the Company may indemnify and advance expenses
to Persons who are not or were not Managers, officers, representatives,
employees or agents of the Company but who are or were serving at the request of
the Company as a manager, director, officer, partner, venturer, proprietor,
trustee, employee, agent or similar functionary of another foreign or domestic
limited liability company, corporation, partnership, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise against any
liability asserted against him and incurred by him in such a capacity or arising
out of his status as such a Person to the same extent that it may indemnify and
advance expenses to Managers under this Article 8.

8.4 Appearance as a Witness. Notwithstanding any other provision of this Article
8, the Company may pay or reimburse expenses incurred by a Manager in connection
with his appearance as a witness or other participation in a Proceeding at a
time when he is not a named defendant or respondent in the Proceeding.

8.5 Nonexclusivity of Rights. The right to indemnification and the advancement
and payment of expenses conferred in this Article 8 shall not be exclusive of
any other right which a Manager or other Person indemnified pursuant to
Section 8.3 may have or hereafter acquire under any law (common or statutory),
provision of the Certificate of Formation or this Agreement, agreement, vote of
Members or disinterested Managers or otherwise.

8.6 Insurance. The Company may purchase and maintain insurance, at its expense,
to protect itself and any Person who is or was serving as a Manager, officer,
employee or agent of the Company or is or was serving at the request of the
Company as a manager, director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another foreign or domestic limited
liability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise against any expense, liability
or loss, whether or not the Company would have the power to indemnify such
Person against such expense, liability or loss under this Article 8.

8.7 Member Notification. To the extent required by law, any indemnification of
or advance of expenses to a Manager or any other Person in accordance with this
Article 8 shall be reported in writing to the Members with or before the notice
or waiver of notice of the next Members’ meeting or with or before the next
submission to Members of a consent to action without a meeting and, in any case,
within the 12-month period immediately following the date of the indemnification
or advance.

8.8 Savings Clause. If this Article 8 or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Manager or any other Person
indemnified pursuant to this Article 8 as to costs, charges and expenses
(including attorneys’ fees), judgments, fines and amounts paid in

 

A-36



--------------------------------------------------------------------------------

settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative to the full extent permitted by any
applicable portion of this Article 8 that shall not have been invalidated and to
the fullest extent permitted by applicable law.

8.9 Additional Indemnification Provision. Elandia shall indemnify and hold
Alvarado harmless for (i) any interest and penalties that Alvarado shall pay to
the United States Treasury in connection with a final determination that the
issuance of the 1,150,000 Elandia Shares to Alvarado under Sections 11.13, 11.14
or 11.15 of this Agreement (the “Elandia Issuance”) was taxable to Alvarado upon
the closing of the transactions contemplated by the Purchase Agreement, and
(ii) any taxes due upon any amount to be indemnified under this Section 8.9;
provided, however, that the maximum amount for which Elandia shall be required
to indemnify and hold Alvarado harmless under this Section 8.9 shall be equal to
US $300,000. Alvarado shall not enter into any settlement agreement with the
United States Internal Revenue Service (“IRS”) regarding the taxability of the
Elandia Issuance without the prior written consent of Elandia, which consent
shall not be unreasonably withheld. Furthermore, Elandia shall have the right to
defend Alvarado, at its sole and absolute discretion and at its sole expense,
against the levy of such interest and penalties by the IRS; provided however,
that upon any assessment by the IRS in connection with the Elandia Issuance,
Elandia shall place in escrow within ninety (90) days after the receipt of
written notice of such IRS assessment, for the benefit of Alvarado (x) the
amount of any interest and penalties assessed, and (y) any taxes due upon any
amount to be indemnified under this Section 8.9.

ARTICLE 9

TAXES

9.1 Tax Returns. The Board of Managers shall cause to be prepared and filed all
necessary federal and state income tax returns for the Company, including making
the elections described in Section 9.2. Each Member shall furnish to the Board
of Managers all pertinent information in its possession relating to Company
operations that is necessary to enable the Company’s income tax returns to be
prepared and filed.

9.2 Tax Elections. The Company shall adopt the calendar year as the Company’s
fiscal year on the appropriate tax returns and make any and all such other
elections deemed necessary or appropriate. The Company may choose to adopt any
acceptable fiscal year other than the calendar year as its fiscal year should it
deem such election appropriate and permissible for tax and/or for book purposes.
Notwithstanding the foregoing, neither the Company nor any Member may make an
election for the Company to be excluded from the application of the provisions
of subchapter K of Chapter I of subtitle A of the Code or any similar provisions
of applicable state law, and no provision of this Agreement shall be construed
to sanction or approve such an election, without the approval of a Majority Vote
of the Members.

9.3 Tax Matters Partner. The Board of Managers shall designate one Member to be
the “tax matters partner” of the Company pursuant to Section 6231(a)(7) of the
Code (the “Tax Matters Partner”). Elandia shall be designated as the initial Tax
Matters Partner. Any Member who is designated Tax Matters Partner shall take
such action as may be necessary to cause each Other Member to become a “notice
partner” within the meaning of Section 6223 of the Code.

 

A-37



--------------------------------------------------------------------------------

Any Member who is designated Tax Matters Partner shall inform each other Member
of all significant matters that may come to its attention in its capacity as Tax
Matters Partner by giving notice thereof on or before fifteen (15) Business Days
after becoming aware thereof and, within that time, shall forward to each other
member copies of all significant written communications it may receive in that
capacity. Any Member who is designated Tax Matters Partner may not take any
action contemplated by Sections 6222 through 6231 of the Code without the
consent of a Majority Vote of the Members, but this sentence does not authorize
such Member take any action left to the determination of an individual Member
under Sections 6222 through 6231 of the Code.

ARTICLE 10

BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

10.1 Maintenance of Books. The Company shall keep books and records of accounts
and shall keep minutes of the proceedings of its Members, the Board of Managers
and each other committee of the Managers. The calendar year, or any other fiscal
year as elected by the Company pursuant to Section 9.2, shall be the accounting
year of the Company.

10.2 Records. At the expense of the Company, the Board of Managers shall
maintain or cause to be maintained records and accounts of all operations and
expenditures of the Company. At a minimum the Company shall keep at its
principal place of business the following records:

(a) A current list of the full name and last known business address of each
Member and Manager, both past and present;

(b) A copy of the Certificate of Formation of the Company and all certificates
of amendments thereto, together with executed copies of any powers of attorney
pursuant to which any certificate was executed;

(c) Copies of the Company’s federal, state, and local income tax returns and
reports, if any, for the three (3) most recent years;

(d) Copies of the Company’s currently effective Limited Liability Company
Agreement, copies of any writings permitted or required with respect to a
Member’s obligation to contribute cash, property, or services, and copies of any
financial statements of the Company for the three (3) most recent years;

(e) Minutes of every meeting;

(f) Any written consents obtained from Members for actions taken by Members
without a meeting; and

(g) All items required by the Act.

 

A-38



--------------------------------------------------------------------------------

10.3 Reports. Unless waived by a Majority Vote of the Members, on or before the
fifteenth (15th) day of the third (3rd) month of each year during the term of
the Company, the Board of Managers shall cause each Member to be furnished with
the Company’s financial statements listing the receipts and disbursements of the
Company for the preceding year. The Company’s financial statements may or may
not be audited by a firm of certified public accountants at the option of the
Board of Managers.

10.4 Accounts. The Board of Managers shall establish and maintain one or more
separate bank and investment accounts and arrangements for Company funds in the
Company name with financial institutions and firms that the Board of Managers
determines. The Board of Managers may not commingle the Company’s funds with the
funds of any Member, however, Company funds may be invested in a manner the same
as or similar to the Managers’ investment of their own funds or investments by
their Affiliates.

ARTICLE 11

TRANSFER OF UNITS

11.1 Disposition by Members. Except as otherwise provided herein and so long as
this Agreement shall remain in full force and effect, no Member shall Dispose of
all or any portion of such Member’s Units. Any attempted Disposition by a Member
of his or its Units, or any part thereof, other than in accordance with this
Agreement shall be, and is hereby declared, null and void ab initio.

11.2 Disposition by the Company. This Company shall not cause or permit the
transfer of any Unit Certificate representing any Units to be made on its books
unless the transfer is permitted by and made in accordance with the terms of
this Agreement. Any purported Disposition of Units by the Company in violation
of this Agreement shall be null and void, and shall not operate to transfer any
right, title or interest in such Units to the purported transferee.

11.3 Intentionally Omitted.

11.4 Right of First Refusal.

(a) Third Party Offer. If a Member (the “Selling Member”) has received a Bona
Fide Offer from an independent third party prospective purchaser (“Qualified
Purchaser”) to purchase all or any portion of his or its Units, before selling
his or its Units, the Selling Member shall first offer the sale thereof to the
Company upon the same terms and conditions stated in such Bona Fide Offer
(“Right of First Refusal”). Such offer will be made by written notice (“ROFR
Notice”) to the Company and to the other Members (the “Remaining Members”).

(b) Company’s Acceptance of Offer. The Board of Managers shall determine whether
the Company will accept the Selling Member’s offer described in Section 11.4(a)
above. In the event that the Company does not accept said offer by written
notice forwarded no later than thirty (30) days following receipt of such offer,
then the Selling Member shall offer such Units to the Remaining Members upon the
same terms and conditions stipulated in the Bona Fide Offer.

 

A-39



--------------------------------------------------------------------------------

(c) Remaining Members’ Right to Purchase. The Remaining Members shall have the
right to purchase all, but not part, of the offered Units in such portions as
they shall agree upon; but if they fail to agree, then each of them shall be
entitled to purchase a fraction thereof, the numerator of which is the total
number of Units owned by such Remaining Members and the denominator of which is
the total number of Units owned by all of the Remaining Members. If the
Remaining Members do not exercise their rights by written notice forwarded to
the Company and the Selling Member no later than forty-five (45) days after
receipt of the ROFR Notice, then the Selling Member may sell all of the offered
Units to the Qualified Purchaser under the same terms and conditions as are set
forth in the original Bona Fide Offer. The sale to the Qualified Purchaser must
be consummated within thirty (30) days from the last date on which the Remaining
Members had the right to accept the offer to purchase. Evidence that the sale
has been so consummated shall be supplied in writing by the Selling Member and
the Qualified Purchaser to the Company and the Remaining Members. If the sale
has not been consummated within said thirty (30) day period, the rights of the
Company and the Remaining Members to purchase shall again attach to the Units
held in the Selling Member’s name and no sale may be made to any purchaser
without again complying with the provisions of this Section 11.4.

(d) Closing. The purchase referred to in this Section shall be closed (the
“Closing”) within thirty (30) days following acceptance by the Company or the
Remaining Members, as the case may be (the “Closing Date”). The Closing shall be
held at the offices of the Company at 10:00 a.m. on the Closing Date, or at such
other time or place as parties may agree. At the Closing: (i) the Selling Member
shall deliver (A) Unit Certificates representing the Units sold by the Selling
Member subject to no Liens, (B) appropriate blank Unit, properly endorsed, and
(C) any and all other documents that may be reasonably required by the purchaser
thereof, and (ii) the Company or the Remaining Members, as the case may be,
shall pay the agreed upon consideration.

(e) Termination of Right of First Refusal. The Right of First Refusal under this
Section 11.4 shall terminate upon the earlier of (i) the fifth (5th) anniversary
of the Effective Date, (ii) delivery of the Put Notice as provided under
Section 11.13 below, or (iii) delivery of the Call Notice as provided under
Section 11.14 below.

11.5 Drag-Along Rights. If Elandia proposes to sell, in a single transaction or
a series of transactions, any Units now or hereafter owned by Elandia in a bona
fide transaction to a Qualified Purchaser, or any interest in such Units,
whether voluntarily or by operation of law, to an unaffiliated third party (the
“Approved Sale”), Elandia shall give prompt written notice (the “Sale Notice”)
to the Remaining Members setting forth: (i) the name and address of the party to
which Elandia proposes to sell the Units, (ii) the number of Units Elandia
proposes to sell, (iii) the consideration per Unit to be delivered to Elandia
for the proposed sale, and (iv) all other material terms and conditions of the
proposed sale, which must be bona fide. Subject to the Remaining Members’ Right
of First Refusal under Section 11.4 above, by so indicating in the Sale Notice,
Elandia shall be entitled to require the Remaining Members to sell to the
Qualified Purchaser in the same transaction all of their Units and rights to
acquire Units (or, if Elandia is selling less than all of its Units, a
percentage of the Remaining Members’ Units and rights to acquire Units
equivalent to the percentage of Units and rights to acquire Units to be sold by
Elandia), on the same terms and conditions set forth in the Sale Notice. Each of
the Members

 

A-40



--------------------------------------------------------------------------------

agrees that the consideration payable to the Remaining Members for his or its
Units will be the same amount to be received by Elandia for its Units
(calculated as though all of the Series A Preferred Units held by Elandia had
been converted into Common Units). Without limiting the generality of the
foregoing, and assuming the Remaining Members do not exercise their Right of
First Refusal, the Remaining Members (i) will consent to, and raise no
objections against, the Approved Sale, (ii) shall vote in favor of such
transaction and enter into all agreements deemed necessary by the Board to
effectuate the same and act in all other respects requested by the Board in
order to effectuate the same, and (iii) will take all necessary and desirable
actions in connection with the consummation of any Approved Sale.

11.6 Tag-Along Rights. Subject to the Right of First Refusal under Section 11.4:

(a) If Elandia issues a Sale Notice with respect to an Approved Sale, the
Remaining Members, by written notice to Elandia delivered within forty-five
(45) days after the date of such Sale Notice, shall be entitled to require that
Elandia include in the proposed sale to the Qualified Purchaser in the same
transaction all of their Units and rights to acquire Units (or, if Elandia is
selling less than all of its Units, a percentage of the Remaining Members’ Units
and rights to acquire Units equivalent to the percentage of Units and rights to
acquire Units to be sold by Elandia), on the same terms and conditions set forth
in the Sale Notice.

(b) If Alvarado sells all, or any portion, of his Units pursuant to Section 11.4
above, Elandia shall, by written notice to Alvarado delivered within forty-five
(45) days after the date of Alvarado’s ROFR Notice, be entitled to require that
Alvarado include in the proposed sale to the Qualified Purchaser in the same
transaction all of its Units and rights to acquire Units (or, if Alvarado is
selling less than all of his Units, a percentage of Elandia’s Units and rights
to acquire Units equivalent to the percentage of Units and rights to acquire
Units to be sold by Alvarado), on the same terms and conditions set forth in the
Bona Fide Offer.

11.7 Permitted Transfers. Notwithstanding anything to the contrary contained
herein, the following transfers of Units shall be expressly permitted without
complying with Sections 11.1, 11.3, 11.4, 11.5 or 11.6 hereof (“Permitted
Transfer”); provided, that (i) the transferee has agreed in writing to be bound
by the terms of this Agreement, (ii) the transfer complies with the Securities
Laws, unless the transfer is exempt from the registration requirements of these
laws, and (iii) the Company has received an opinion of counsel in form and
substance satisfactory to the Company to the effect that the transfer is in
compliance with such laws or is exempt therefrom:

(a) Transfer of Units by a Member with the prior written consent of all of the
other Members;

(b) Transfers of Units by a Member to an Affiliate or an Immediate Family
Member.

(c) Transfers of Units by a Member pursuant to a Change of Control;

(d) Transfers of Units pursuant to rights of repurchase in favor of the Company
upon termination of services pursuant to any unit option agreement or other
agreement approved by the Board of Managers

 

A-41



--------------------------------------------------------------------------------

(e) Transfers of Units by a Member to other Members or employees of the Company
with the approval of the Board of Managers, which shall not be unreasonably
withheld; or

(f) Transfers of Units that are expressly permitted by the provisions of this
Agreement.

11.8 Option Upon an Involuntary Transfer.

(a) If any Member (a “Failed Member”) (i) files a voluntary petition under any
bankruptcy or insolvency law or a petition for the appointment of a receiver or
makes an assignment for the benefit of creditors, (ii) is subjected
involuntarily to such a petition or assignment or to an attachment or other
legal or equitable interest with respect to his Units and such involuntary
petition, assignment or attachment is not discharged within thirty (30) days
after its effective date, or (iii) is subjected to any other possible
involuntary transfer of his or its Units by legal process (any of the events
described in clauses (i), (ii) and (iii) referred to as a “Triggering Event”),
such Failed Member must immediately give the Company and the Remaining Members
written notice of the Triggering Event (the “Distress Notice”). The Company and
the Remaining Members have an option to purchase all or a portion of the Failed
Member’s Units subject to the involuntary transfer for a set purchase price of
$3.53 per Common Unit and $3.71 per Series A Preferred Unit, payable at the
closing of such distress sale. If the Failed Member transfers all or any of his
or its Units to a Permitted Transferee, a Triggering Event relating to such
Failed Member will also constitute a Triggering Event with respect to the Units
held by the Failed Member and its Permitted Transferees.

(b) If the Company desires to exercise its option, it has a period of 30 days
after the Distress Notice to give its written notice (the “Company Distress Sale
Exercise Notice”) to that effect to the Failed Member and the Remaining Members.
The Company Distress Sale Exercise Notice must set forth a closing, not later
than 30 days from the date of the Company Distress Sale Exercise Notice. The
Company’s failure to give a timely Company Distress Sale Exercise Notice (or its
refusal to purchase) gives rise to an identical option to the Remaining Members.
If the Remaining Members desire to exercise their option, the Remaining Members
have a period of thirty (30) days after the earlier to occur of: (a) the
expiration of the time period to give the Company Distress Sale Exercise Notice;
or (b) the date that the Company gave notice of its refusal to purchase, to give
notice (the “Member Distress Sale Exercise Notice”) to the Failed Member and the
Company. The Member Distress Sale Exercise Notice must set forth a closing date
not later than thirty (30) days from the date of the Member Distress Sale
Exercise Notice. To the extent the Failed Member’s Units are not purchased by
the Company or any of the Remaining Members, the Failed Member’s Units not
purchased will continue to be subject to this Agreement.

(c) The Closing for the purchase of the Failed Member’s Units pursuant to this
Section 11.8, shall take place at the office of the Company within 15 days after
the exercise of the last option to purchase the Units by the Company or the
Remaining Members.

 

A-42



--------------------------------------------------------------------------------

11.9 Rights of Unadmitted Assignees. A Person who acquires Units but who is not
admitted as a Member pursuant to Section 11.10 shall be entitled only to
allocations and distributions with respect to such Units in accordance with this
Agreement, and shall have no right to any information or accounting of the
affairs of the Company, shall not be entitled to inspect the books or records of
the Company, and shall not have any of the rights of a Member under the Act or
this Agreement.

11.10 Admission of Substituted Members. Subject to the other provisions of this
Article 11, a transferee of Units may be admitted to the Company as a Member
only upon satisfaction of the conditions set forth in this Section 11.10:

(a) Consent is given by the Board of Managers to such admission, which consent
may be given or withheld in its sole and absolute discretion;

(b) The transferee of Units (other than, with respect to clause (i) below, a
transferee that was a Member prior to the Disposition) shall, by written
instrument in form and substance reasonably satisfactory to the Board of
Managers (and, in the case of clause (ii) below, the transferor Member),
(i) accept and adopt the terms and provisions of this Agreement, including this
Article 11, and (ii) assume the obligations of the transferor Member under this
Agreement with respect to the transferred Units. The transferor Member shall be
released from all such assumed obligations except (iii) those obligations or
liabilities of the transferor Member arising out of a breach of this Agreement,
and (iv) in the case of a Disposition to any Person other than a Member, those
obligations or liabilities of the transferor Member based on events occurring,
arising, or maturing prior to the date of such Disposition;

(c) The transferee pays or reimburses the Company for all reasonable legal,
filing, and publication costs that the Company incurs in connection with the
admission of the transferee as a Member with respect to the transferred Units;
and

(d) Except in the case of a Disposition involuntarily by operation of law, if
required by the other Members, the transferee (other than a transferee that was
a Member prior to the Disposition) shall deliver to the Company evidence of the
authority of such Person to become a Member and to be bound by all of the terms
and conditions of this Agreement, and the transferee and transferor shall each
execute and deliver such other instruments as the Board of Managers reasonably
deem necessary or appropriate to effect, and as a condition to, such
Disposition, including amendments to the Certificate of Formation or any other
instrument filed with the State of Delaware or any other state or governmental
authority.

11.11 Status After Disposition. No Disposition by a Member shall release such
Member from any of its obligations under this Agreement without the approval of
the Board of Managers (which consent may be granted or withheld in the sole
discretion of the Board of Managers). A Person who received Units but who is not
admitted to the Company as a substituted or additional Member shall not be
entitled to vote the Units of such Person. In addition, such Person shall not be
entitled to Dispose of the Units without fulfilling the conditions of this
Article 11 in the same extent and in the same manner as any Member which desires
to effect a Disposition of Units.

 

A-43



--------------------------------------------------------------------------------

11.12 Disposition Documents. The Company shall not recognize for any purpose any
purported Disposition of all or any portion of any Member’s Units unless and
until the provisions of this Article 11 shall have been satisfied and there
shall have been delivered to the Board of Managers a dated notification of such
Disposition (a) executed, acknowledged, and sworn to by both the Member
effecting such Disposition and the Person to whom such Units are Disposed,
(b) if the assignee is to become a substituted or additional Member, containing
the requirements set forth in Section 11.10 hereof.

11.13 Put Rights.

(a) First Put Right. During the Put Term, Alvarado shall have the right to
obligate Elandia (the “First Put”) to issue shares of Elandia common stock
(“Elandia Shares”), in the amount set forth herein, in exchange for, at
Alvarado’s option, (i) twenty-five (25%) of the Common Units held by or for the
benefit of Alvarado, or (ii) all (but not less than all) of the Common Units
held by or for the benefit of Alvarado (the “First Put Units”). If Alvarado
elects to exchange only 25% of his Common Units in the First Put, the number of
Elandia Shares to be issued to Alvarado shall be equal to (i) the product of the
number of First Put Units and the Fair Market Value per Unit divided by (ii) the
Market Price of the Elandia Shares. If Alvarado elects to exchange all of his
Common Units in the First Put, the number of Elandia Shares to be issued to
Alvarado shall be equal to the sum of (A) (1) the product of the number of First
Put Units and the Fair Market Value per Unit divided by (2) the Market Price of
the Elandia Shares, and (B) 1,150,000 Elandia Shares (the consideration payable
in this sentence and the preceding sentence shall be referred to herein
collectively as the “First Put Consideration”). Notwithstanding the foregoing,
if upon exercise of the First Put the Elandia Shares are not then listed on a
Principal Market, the Fair Market Value per Elandia Share shall be used in lieu
of the Market Price for purposes of the above formulas. In order to exercise the
First Put, Alvarado must deliver written notice to Elandia and the Company
during the Put Term, which shall contain the number of Common Units Alvarado
elects to exchange in the First Put (the “First Put Notice”). Upon receipt of
the First Put Notice, (i) the Board of Managers of the Company, acting
unanimously, shall have ninety (90) days to select an Independent Appraiser and
(ii) Elandia shall have ninety (90) days to prospectively designate a date
within such 90-day period that shall be used by the Independent Appraiser to
measure and establish the value of the Units (the “First Put Valuation Date”).
The Company shall notify Alvarado and Elandia in writing of its selection of the
Independent Appraiser. Elandia shall notify Alvarado in writing of its
designation of the First Put Valuation Date within five (5) days from making
such determination (the “First Put Valuation Notice”). The Company shall be
responsible for all fees and expenses of the Independent Appraiser as a result
of Alvarado exercising his First Put. Alvarado may, in his sole discretion,
elect to withdraw his First Put at anytime during the period commencing on the
date Alvarado receives the First Put Valuation Notice and expiring one day prior
to the First Put Valuation Date (the “First Put Withdrawal Period”) by notifying
Elandia in writing of such election (the “First Put Withdrawal Notice”). If
Elandia does not receive a First Put Withdrawal Notice during the First Put
Withdrawal Period, the consummation of the First Put shall occur within ten
(10) days after Elandia receives a written appraisal report of the Units from
the Independent Appraiser (the “First Put Closing”).

(b) Second Put Right. During the Put Term, and only in the event that Alvarado
exercised the First Put with respect to twenty-five (25%) of his Common Units,
Alvarado shall have the right to obligate Elandia (the “Second Put”) to issue
Elandia Shares, in the amount set forth herein, in exchange for all (but not
less than all) of the Common Units then

 

A-44



--------------------------------------------------------------------------------

held by or for the benefit of Alvarado (the “Second Put Units”). The number of
Elandia Shares to be issued to Alvarado pursuant to its exercise of the Second
Put under this Section 11.13(b) shall be equal to the sum of (i) (A) the product
of the number of Second Put Units and the Fair Market Value per Unit divided by
(B) the Market Price of the Elandia Shares, and (ii) 1,150,000 Elandia Shares
(collectively, the “Second Put Consideration”); provided, that if the Elandia
Shares are not then listed on a Principal Market, the Fair Market Value per
Elandia Share shall be used in lieu of the Market Price for purposes of the
above formula. In order to exercise the Second Put, Alvarado must deliver
written notice to Elandia and the Company during the Put Term (the “Second Put
Notice”). Upon receipt of the Second Put Notice, (i) the Board of Managers of
the Company, acting unanimously, shall have ninety (90) days to select an
Independent Appraiser and (ii) Elandia shall have ninety (90) days to
prospectively designate a date within such 90-day period that shall be used by
the Independent Appraiser to measure and establish the value of the Units (the
“Second Put Valuation Date”). The Company shall notify Alvarado and Elandia in
writing of its selection of the Independent Appraiser. Elandia shall notify
Alvarado in writing of its designation of the Second Put Valuation Date within
five (5) days from making such determination (the “Second Put Valuation
Notice”). The Company shall be responsible for all fees and expenses of the
Independent Appraiser as a result of Alvarado exercising his Second Put.
Alvarado may, in his sole discretion, elect to withdraw his Second Put at
anytime during the period commencing on the date Alvarado receives the Second
Put Valuation Notice and expiring one day prior to the Second Put Valuation Date
(the “Second Put Withdrawal Period”) by notifying Elandia in writing of such
election (the “Second Put Withdrawal Notice”). If Elandia does not receive a
Second Put Withdrawal Notice during the Second Put Withdrawal Period, the
consummation of the Second Put shall occur within ten (10) days after Elandia
receives a written appraisal report of the Units from the Independent Appraiser
(the “Second Put Closing”).

(c) At the First Put Closing, Elandia shall deliver to Alvarado, the First Put
Consideration and Alvarado shall execute and deliver a Unit assignment or
assignments separate from certificate (or Unit Certificates duly endorsed for
transfer) transferring to Elandia the First Put Units and such other
endorsements, assignments, documents or instruments executed by Alvarado as is
necessary to transfer and convey to Elandia title to the Put Units, as owner,
free and clear of all liens, encumbrances, security interests pledges, options,
mortgages, equities or other similar interests (“Liens”). At the Second Put
Closing, Elandia shall deliver to Alvarado, the Second Put Consideration and
Alvarado shall execute and deliver a Unit assignment or assignments separate
from certificate (or Unit Certificates duly endorsed for transfer) transferring
to Elandia the Second Put Units and such other endorsements, assignments,
documents or instruments executed by Alvarado as is necessary to transfer and
convey to Elandia title to the Put Units, as owner, free and clear of all Liens.

(d) Notwithstanding anything to the contrary contained in this Section 11.13,
(i) Elandia shall have the right, in its sole and absolute discretion, to
substitute cash for the Elandia Shares required to be issued to Alvarado
pursuant to Section 11.13(a) or (b) above; and (ii) if Elandia’s securities are
listed on a Principal Market and Alvarado exercises the Put pursuant to
Section 11.13(a) or (b) above, then Elandia shall pay to Alvarado fifteen
percent (15%) of the Put Exchange Consideration in cash and eighty-five percent
(85%) of the Put Exchange Consideration in Elandia Shares. As used herein, the
“Put Exchange Consideration” means the First Put Consideration or the Second Put
Consideration, as the case may be, reduced by the value of the 1,150,000 Elandia
Shares (if any) included therein.

 

A-45



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained herein, in the event of a
Change of Control of the Company, or if the CEO’s employment with the Company is
terminated by the Company without Cause, prior to the commencement of the Put
Term, Alvarado shall be entitled to exercise his First Put under and in
accordance with Section 11.13(a) at any time without restriction; provided, that
such exercise must be for all (but not less than all) of the Common Units then
held by or for the benefit of Alvarado. Upon the occurrence of such event, if
Alvarado exercises his First Put and the Elandia Shares are not listed on a
Principal Market, Elandia shall pay to Alvarado cash in an amount equal to
(i) the product of the Common Units held in Alvarado’s name and the Fair Market
Value Per Unit as of the First Put Valuation Date, plus (ii) the product of
1,150,000 Elandia Shares and the Fair Market Value Per Elandia Share.

11.14 Call Right.

(a) During the Call Term, Elandia shall have the right to obligate Alvarado (the
“Call”) to exchange all (but not less than all) of the Common Units held by or
for the benefit of Alvarado (the “Call Units”) for Elandia Shares, in the amount
set forth herein. The number of Elandia Shares to be issued to Alvarado pursuant
to its exercise of the Call under this Section 11.14 shall be equal to the sum
of (i) (A) the product of the number of Call Units and the Fair Market Value per
Unit divided by (B) the Market Price of the Elandia Shares (“Call Exchange
Consideration”), and (ii) 1,150,000 Elandia Shares (collectively, the “Call
Consideration”); provided, that if the Elandia Shares are not then listed on a
Principal Market, the Fair Market Value per Elandia Share shall be used in lieu
of the Market Price for purposes of the above formula. In order to exercise the
Call, Elandia must deliver written notice to Alvarado during the Call Term (the
“Call Notice”). Upon receipt of the Call Notice, (i) the Board of Managers of
the Company, acting unanimously, shall have ninety (90) days to select an
Independent Appraiser and (ii) Alvarado shall have ninety (90) days to
prospectively designate a date within such 90-day period that shall be used by
the Independent Appraiser to measure and establish the value of the Units (the
“Call Valuation Date”). The Company shall notify Alvarado and Elandia in writing
of its selection of the Independent Appraiser. Alvarado shall notify Elandia of
its designation of the Call Valuation Date within five (5) days from making such
determination (the “Call Valuation Notice”). The Company shall be responsible
for all fees and expenses of the Independent Appraiser as a result of Elandia
exercising its Call. Elandia may, in its sole discretion, elect to withdraw its
Call at anytime during the period commencing on the date Elandia receives the
Call Valuation Notice and expiring one day prior to the Call Valuation Date (the
“Call Withdrawal Period”) by notifying Alvarado in writing of such election (the
“Call Withdrawal Notice”). If Alvarado does not receive a Call Withdrawal Notice
during the Call Withdrawal Period, the consummation of the Call shall occur
within ten (10) days after Elandia receives a written appraisal report of the
Units from the Independent Appraiser (the “Call Closing”).

 

A-46



--------------------------------------------------------------------------------

(b) At the Call Closing, Elandia shall deliver to Alvarado the Call
Consideration and Alvarado shall execute and deliver a Unit assignment or
assignments separate from certificate (or Unit Certificates duly endorsed for
transfer) transferring to Elandia the Call Units and such other endorsements,
assignments, documents or instruments executed by Alvarado as is necessary to
transfer and convey to Elandia title to the Call Units, as owner, free and clear
of all Liens.

(c) Notwithstanding anything to the contrary contained in this Section 11.14,
(i) Elandia shall have the right, in its sole and absolute discretion, to
substitute cash for the Elandia Shares required to be issued to Alvarado
pursuant to Section 11.14(a) above, (ii) if Elandia’s securities are not listed
on a Principal Market and Elandia exercises the Call pursuant to
Section 11.14(a) above, then Elandia shall pay to Alvarado cash in an amount
equal to (A) the product of the Common Units held in Alvarado’s name and the
Fair Market Value Per Unit as of the Call Valuation Date, plus (B) the product
of 1,150,000 Elandia Shares and the Fair Market Value Per Elandia Share, and
(iii) if Elandia’s securities are listed on a Principal Market and Elandia
exercises the Call pursuant to Section 11.14(a) above, then Elandia shall pay to
Alvarado fifteen percent (15%) of the Call Exchange Consideration in cash and
eighty-five percent (85%) of the Call Exchange Consideration in Elandia Shares.

11.15 Mandatory Put Upon an Elandia Change of Control. If at any time prior to
the sixtieth (60th) month anniversary of the date of this Agreement, there is an
Elandia Change of Control, then Alvarado shall exchange all (but not less than
all) of his Common Units for consideration which he would have received in an
Elandia Change of Control if Alvarado had exchanged his Common Units for Elandia
Shares immediately prior to an Elandia Change of Control under Section 11.13(b).
In an Elandia Change of Control, Alvarado shall receive the same consideration
per Elandia Share as is received by other Elandia shareholders in the Elandia
Change of Control.

11.16 Right to Purchase Defaulting Party’s Interest. In addition to any other
provisions contained herein, upon a Disposition of Units by a Member in
violation of any provision of this Agreement (“Defaulting Party”), then the
following procedures shall apply:

(a) If the Defaulting Party Disposes his or its Units in violation of any
provision of this Agreement, the Company shall provide written notice of such
default (“Default Notice”) to the Remaining Members. The Remaining Members may
(but shall not be required to) purchase, and the Defaulting Party shall sell all
of his or its Units to the Remaining Members who have elected in writing to
exercise such right within sixty (60) days of the date of the Default Notice
from the Company to the Remaining Members of such invalid Disposition.

(b) If the Remaining Members fail to elect to purchase the Units, then the
Company may (but shall not be required to) purchase and the Defaulting Party
shall sell all of his or its Units to the Company if the Company elects in
writing to exercise such right within ten (10) days of the expiration of the
foregoing 60-day period.

(c) Notwithstanding anything to the contrary contained herein and in the
Delaware Statutes, (i) the purchase price of Common Units under this Section
shall be equal to $3.53 per Common Unit, and (ii) the purchase price of Series A
Preferred Units under this Section shall be equal to $3.71 per unit, each
payable at the closing of the default sale pursuant to this Section 11.16.

 

A-47



--------------------------------------------------------------------------------

(d) The closing for any such default sale of the Defaulting Party’s Units shall
be at the offices of the Company not later than forty-five (45) days after
receipt by such Defaulting Party’s transferee(s) of the last of the written
notices of election from a Remaining Member or the Company, as the case may be.

11.17 Right to Buyback Units.

(a) Subject to the limitations set forth in Section 11.17(c) below, if, as of
the first (1st) year anniversary of the Effective Date (the “Buyback Date”), the
Market Capitalization of Elandia is less than Fifty Million Dollars (US
$50,000,000), Alvarado shall, for a period of thirty (30) days following the
Buyback Date, have the right to buyback (the “Buyback Right”) from Elandia, and
require Elandia to sell to Alvarado, all of the Series A Preferred Units
currently held by Elandia (the “Buyback Units”), as identified on Schedule 1
hereto, for a purchase price equal to the greater of (i) the product of (A) the
Buyback Units and (B) the Fair Market Value per Unit of the Series A Preferred
Units as of the Buyback Date, or (ii) Thirty-Eight Million One Hundred Thousand
Dollars (US $38,100,000) (the “Buyback Consideration”). In order to exercise its
Buyback Right, Alvarado must deliver written notice (“Buyback Notice”) to
Elandia prior to the Buyback Date. Upon receipt of the Buyback Notice, Elandia
and Alvarado shall have ninety (90) days to mutually select an Independent
Appraiser and to prospectively designate a date within such 90-day period that
shall be used by the Independent Appraiser to measure and establish the Fair
Market Value per Series A Preferred Unit as of the Buyback Date. Alvarado shall
be responsible for all fees and expenses of the Independent Appraiser as a
result of Alvarado exercising its Buy-Back Right.

(b) Upon exercise of the Buyback Right, Alvarado shall deliver to Elandia the
Buyback Consideration in cash and Elandia shall execute and deliver a Unit
assignment or assignments separate from certificate (or Unit Certificates duly
endorsed for transfer) transferring to Alvarado the Buyback Units and such other
endorsements, assignments, documents or instruments executed by Elandia as is
necessary to transfer and convey to Alvarado title to the Buyback Units, as
owner, free and clear of all Liens.

(c) The Buyback Right as provided in this Section 11.17 shall immediately
terminate and be of no further force and effect if, with the unanimous approval
of the Board of Managers, Elandia has at any time between the Effective Date and
the date the Buyback Notice is received by Elandia, made a loan to the Company,
or obtained through a third party a loan for the benefit of the Company, in an
amount which, in the aggregate, is equal to or greater than Ten Million Dollars
(US $10,000,000).

11.18 Sale of the Company. Notwithstanding anything to the contrary contained
herein, if the Board of Managers approves a Change of Control Transaction to a
third party unaffiliated with Elandia, then each Member shall vote for, consent
to and raise no objections to such Change of Control Transaction. If the Change
of Control Transaction is structured as a (i) merger or consolidation, except
for such rights granted to Elandia pursuant to this Agreement, each holder of
Units shall waive any dissenters rights, appraisal rights or similar rights in
connection with such merger or consolidation, or (ii) sale of units, each holder
of Units shall agree to (a) sell all of its Units and rights to acquire Units on
the terms and conditions approved by the Board of Managers and (b) receive the
same per Unit consideration in such Change of Control Transaction as if the
Preferred Units were converted to Common Units. Each holder of Units shall take
all necessary or desirable actions in connection with the consummation of the
Change of Control Transaction as requested by the Company.

 

A-48



--------------------------------------------------------------------------------

11.19 Application of Provisions to Transferees. In the event that Alvarado has
transferred any of his Common Units prior to (i) the exercise of the Put or the
Call or (ii) a mandatory put of Alvarado’s Common Units under Section 11.15
hereof, (A) as a condition to such transfer, the transferee or transferees must
agree in writing to be bound by the provisions of this Agreement, Article 8 and
10 of the Purchase Agreement and the Escrow Agreement, and (B) the exercise of
the Put or the Call, or the exchange of Units, as the case may be, shall include
all Common Units held by Alvarado and his transferees (whether Permitted
Transferees or not) and the consideration payable under Sections 11.13, 11.14 or
11.15 hereof shall be paid proportionately among Alvarado and such transferee or
transferees; provided, however, that nothing herein shall be construed to permit
any Disposition of Units in violation of this Agreement.

11.20 Special Provisions Relating to the Elandia Shares.

(a) If by reason of a merger, consolidation, reorganization, recapitalization,
combination of the Elandia Shares, stock split, reverse stock split, stock
dividend, separation (including a spin-off or split-off), or other such similar
event, the number of outstanding Elandia Shares are increased, decreased,
changed into, or been exchanged for a different number or kind of shares, or if
additional shares or new and different shares are issued in respect of such
Elandia Shares, prior to the issuance of the 1,150,000 Elandia Shares under
Sections 11.13, 11.14 or 11.15, the number of such Elandia Shares to be issued
shall be proportionately adjusted as necessary to avoid any dilution or
enlargement of Alvarado’s rights as a future shareholder of Elandia.

(b) As a condition to the issuance of the Elandia Shares, Alvarado shall provide
an investor representation letter in the form and consent acceptable to
Purchaser and its counsel.

(c) Upon the issuance of Elandia Shares to Alvarado pursuant to Sections
11.13(b), 11.14 or 11.15, Alvarado shall not be entitled to sell more than one
percent (1%) of the then total number of issued and outstanding Elandia Shares
on a quarterly basis for a period of twelve (12) months commencing on the
issuance date of such Elandia Shares.

ARTICLE 12

DISSOLUTION, LIQUIDATION, AND TERMINATION

12.1 Dissolution. The Company shall dissolve and its affairs shall be wound up
on, the first to occur of the following:

(a) By the unanimous written consent of all of the outstanding Units to dissolve
the Company; or

(b) Upon the occurrence of any other event of dissolution under the Act.

 

A-49



--------------------------------------------------------------------------------

12.2 Winding Up, Liquidation, and Distribution of Assets.

(a) Upon dissolution, an accounting shall be made by the Company’s independent
accountant of the accounts of the Company and of the Company’s assets,
liabilities and operations from the date of the last previous accounting until
the date of dissolution. The Board of Managers shall immediately proceed to wind
up the affairs of the Company.

(b) If the Company is dissolved and its affairs are to be wound up, the Board of
Managers shall:

(i) sell or otherwise liquidate all of the Company’s assets as promptly as
practicable (except to the extent the Board of Managers may determine to
distribute any assets to the Members in kind);

(ii) allocate any Profits or Losses resulting from such sales to the Members’
Capital Accounts in accordance with Article 5;

(iii) discharge all liabilities of the Company, including liabilities to Members
who are creditors, to the extent otherwise permitted by law, other than
liabilities to Members for distributions, and establish such reserves as may be
reasonably necessary to provide for contingencies or liabilities of the Company
(for purposes of determining the Capital Accounts of the Members, the amounts of
such reserves shall be deemed to be an expense of the Company); and

(iv) distribute the remaining assets, if any, in the following order; provided,
however, that following any conversion of the Preferred Units into Common Units,
the Series A Liquidation Preference shall no longer apply, and the Company’s
remaining assets shall be distributed to the Members in accordance with their
Percentage Interests (and subsections (A) and (B) below shall be disregarded):

(A) to Elandia in an amount equal to the lesser of (1) an amount equal to
(x) the Purchase Price, plus (y) the product of 1,150,000 Elandia Shares and the
Fair Market Value Per Elandia Share if Elandia has issued such Elandia Shares to
Alvarado pursuant to Sections 11.13, 11.14 or 11.15 hereof, or (2) Elandia’s
Unreturned Capital, plus the product of 1,150,000 Elandia Shares and the Fair
Market Value Per Elandia Share if Elandia has issued such Elandia Shares to
Alvarado pursuant to Sections 11.13, 11.14 or 11.15 hereof (the “Series A
Liquidation Preference”);

(B) the balance, if any, to Alvarado and his permitted transferees in an amount
equal to 42.857% of the amount distributed to Elandia pursuant to subsection
(A) above, so that after the distribution required by this subsection (B),
cumulative distributions to the Members have been allocated 70% to Elandia, and
30% to Alvarado and his permitted transferees; and

(C) the balance, if any, to the Members in accordance with their Percentage
Interests.

 

A-50



--------------------------------------------------------------------------------

(c) If any assets of the Company distributed to Member in connection with any
liquidation, dissolution, or winding up of the Company are other than cash, then
the value of such assets shall be their fair market value as determined in good
faith by the Board of Managers, except that any securities to be distributed to
Members in a liquidation, dissolution, or winding up of the Company shall be
valued as follows:

(i) The method of valuation of securities not subject to investment letter or
other similar restrictions on free marketability shall be as follows:

(A) if the securities are then traded on a national securities exchange, the
NASDAQ Global Market (or a similar national quotation system) or the NASDAQ
Capital Market, then the value shall be deemed to be the average of the closing
prices of the securities on such exchange or system over the 30-day period
ending three (3) days prior to the distribution; and

(B) if actively traded over-the-counter, then the value shall be deemed to be
the average of the closing bid prices over the 30-day period ending three
(3) days prior to the closing of such merger, consolidation or sale; and

(C) if there is no active public market, then the value shall be the fair market
value thereof, as determined in good faith by the Board of Managers.

(ii) The method of valuation of securities subject to investment letter or other
similar restrictions on free marketability shall be to make an appropriate
discount from the market value determined as above in (A), (B) or (C) of
subsection (c)(i) to reflect the approximate fair market value thereof, as
determined in good faith by the Board of Managers.

(iii) These assets shall be deemed to have been sold as of the date of
dissolution for their fair market value, and the Capital Accounts of the Members
shall be adjusted to reflect such deemed sale.

(d) Notwithstanding anything to the contrary in this Agreement, upon a
liquidation within the meaning of Section 1.704-1(b)(2)(ii)(g) of the
Regulations, if any Member has an Adjusted Capital Account Deficit (after giving
effect to all contributions, distributions, allocations, and other Capital
Account adjustments for all taxable years, including the year during which such
liquidation occurs), the Member shall have no obligation to make any Capital
Contribution, and the negative balance of the Member’s Capital Account shall not
be considered a debt owed by the Member to the Company or to any other Person
for any purpose whatsoever.

(e) Upon completion of the winding up, liquidation, and distribution of the
assets, the Company shall be deemed terminated.

 

A-51



--------------------------------------------------------------------------------

(f) The Board of Managers shall comply with any applicable requirements of
applicable law pertaining to the winding up of the affairs of the Company and
the final distribution of its assets.

(g) A (i) consolidation or merger of the Company with or into any other entity
in which the holders of the Company’s outstanding Units immediately before such
consolidation or merger do not, immediately after such consolidation or merger,
retain units or other equity interests representing a majority of the voting
power of the surviving entity of such consolidation or merger; or (ii) sale of
all or substantially all of the assets of the Company, shall each be deemed to
be a liquidation, dissolution or winding up of the Company under this Article
12. Notwithstanding the foregoing, by vote or written consent of the holders of
a majority of the Series A Preferred Units then outstanding, such holders may
elect on behalf of all of the holders of Series A Preferred Units (i) to waive
the right to treat any of the foregoing events as a deemed liquidation and
(ii) to receive the benefits of the provisions of Section 13.9 in lieu of a
deemed liquidation pursuant to this Section 12.2(g), which election shall be
binding upon all holders of Series A Preferred Units.

12.3 Articles of Dissolution.

(a) When all debts, liabilities, and obligations have been paid and discharged
or adequate provisions have been made therefore and all of the remaining
property and assets have been distributed to the Members, articles of
dissolution shall be executed in duplicate and verified by the person signing
the articles, which articles shall set forth the information required by the
Act. Duplicate originals of the articles of dissolution shall be delivered to,
and filed with, the Delaware Secretary of State.

(b) Upon the issuance of the articles of dissolution, the existence of the
Company shall cease, except for the purpose of suits, other proceedings, and
appropriate action as provided in the Act. The Board of Managers shall have
authority to distribute any Company Property discovered after dissolution,
convey real estate, and take such other action as may be necessary on behalf of
and in the name of the Company

12.4 Return of Contribution Nonrecourse to Other Members. Except as provided by
law or as expressly provided in this Agreement, upon dissolution, each Member
shall look solely to the assets of the Company for the return of such Member’s
Capital Contribution. If the Company Property remaining after the payment or
discharge of the debts and liabilities of the Company is insufficient to return
the Capital Contribution of one or more Members, the Members shall have no
recourse against any other Member.

ARTICLE 13

CONVERSION RIGHTS

The holders of the Series A Preferred Units shall have the following conversion
rights:

13.1 Right to Convert. Each Series A Preferred Unit shall be convertible, at the
option of the holder thereof, at any time after the date of issuance of such
Units, at the office of the Company or any transfer agent for the Series A
Preferred Units or Common Units, into fully paid and nonassessable Common Units,
as set forth in Section 13.2 below.

 

A-52



--------------------------------------------------------------------------------

13.2 Conversion Price. Each Series A Preferred Unit shall be convertible into
the number of Common Units that results from dividing the Original Issue Price
by the Conversion Price applicable to such Unit, in effect at the time of
conversion. The Conversion Price shall be subject to adjustment from time to
time as provided herein.

13.3 Mechanics of Conversion. Before any holder of Series A Preferred Units
shall be entitled to convert the same into Common Units, the holder shall
surrender the certificate or certificates therefor, duly endorsed, at the office
of the Company or of any transfer agent for the Series A Preferred Units or
Common Units and shall give written notice by mail, postage prepaid, to the
Company at such office that such holder elects to convert the same and shall
state therein the number of Series A Preferred Units being converted and the
name or names in which the certificate or certificates for Common Units are to
be issued. Thereupon the Company shall promptly issue and deliver at such office
to such holder of Series A Preferred Units or to the nominee or nominees of such
holder a certificate or certificates for the number of Common Units to which
such holder shall be entitled. Such conversion shall be deemed to have been made
immediately prior to the close of business on the date of such surrender of the
Series A Preferred Units to be converted, and the person or persons entitled to
receive the Common Units issuable upon such conversion shall be treated for all
purposes as the record holder or accumulated holders of such Common Units on
such date.

13.4 Mandatory Conversion. Subject to the adjustments set forth in this Article
13, each Series A Preferred Unit shall be automatically convertible into the
number of Common Units that results from dividing the Original Issue Price by
the Conversion Price applicable to such Unit, in effect at the time of
conversion, on the date three (3) years from the date of this Agreement
(“Mandatory Conversion Date”). Within thirty (30) days after the Mandatory
Conversion Date, the Company shall (i) notify all holders of the Series A
Preferred Units of the mandatory conversion, (ii) demand that all unit
certificates representing the Series A Preferred Units be returned to the
Company’s main office in Miami, Florida, and (iii) pay any transfer or similar
tax with respect to the conversion, if any. As soon as practical but in any
event within sixty (60) days after the Mandatory Conversion Date, the Company
shall deliver a unit certificate to and in the name of the holder of the Series
A Preferred Units for the number of Series A Preferred Units issuable upon the
conversion and a check in an amount calculated in accordance with Section 13.12
for any fractional units, if any, for the Series A Preferred Units represented
by the unit certificate(s). The name of the Person in which the Series A
Preferred Units was issued shall be treated as the member of record of the
Common Units in which the Series A Preferred Units was converted on and after
the Mandatory Conversion Date.

13.5 Adjustment for Unit Splits and Combinations. If the Company shall at any
time or from time to time after the Original Issue Date effect a subdivision of
the outstanding Common Units, the Conversion Price then in effect immediately
before that subdivision shall be proportionately decreased; conversely, if the
Company shall at any time or from time to time after the Original Issue Date
reduce the outstanding Common Units by combination or otherwise, the Conversion
Price then in effect immediately before the combination shall be proportionately
increased. Any adjustment under this Section 13.5 shall become effective at the
close of business on the date the subdivision or combination becomes effective.

 

A-53



--------------------------------------------------------------------------------

13.6 Adjustment for Certain Distributions. In the event the Company at any time
or from time to time after the Original Issue Date shall make or issue, or fix a
record date for the determination of holders of Common Units entitled to
receive, a distribution payable in Additional Common Units, then and in each
such event the Conversion Price for the Series A Preferred Units then in effect
shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Conversion Price for the Series A Preferred Units then
in effect by a fraction;

(a) The numerator of which shall be the total number of Common Units issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date; and

(b) the denominator of which shall be the total number of Common Units issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date, plus the number of Common Units issuable in
payment of such distribution;

provided, however, if such record date shall have been fixed and such
distribution is not fully made on the date fixed therefor, the Conversion Price
for the Series A Preferred Units shall be recomputed accordingly as of the close
of business on such record date and thereafter the Conversion Price for the
Series A Preferred Units shall be adjusted pursuant to this Section 13.6 as of
the time of actual payment of such distributions.

13.7 Adjustments for Other Distributions. In the event the Company at any time
or from time to time after the Original Issue Date shall make or issue, or fix a
record date for the determination of holders of Common Units entitled to
receive, a distribution payable in securities of the Company other than Common
Units, then and in each such event provision shall be made so that the holders
of Series A Preferred Units shall receive upon conversion thereof in addition to
the number of Common Units receivable thereupon, the amount of securities of the
Company that they would have received had their Series A Preferred Units been
converted into Common Units on the date of such event and had thereafter, during
the period from the date of such event to and including the conversion date,
retained such securities receivable by them as aforesaid during such period
giving application to all adjustments called for during such period under this
Section 13.7 with respect to the rights of the holders of the Series A Preferred
Units.

13.8 Adjustment for Reclassification, Exchange or Substitution. If the Common
Units issuable upon the conversion of the Series A Preferred Units shall be
changed into the same or different number of Units of any class or classes of
Units, whether by capital reorganization, reclassification or otherwise (other
than a subdivision or combination of Units or distribution provided for above,
or a reorganization, merger, consolidation or sale of assets provided for
elsewhere in this Article 13), then and in each such event the holder of each
Series A Preferred Unit shall have the right thereafter to convert such share
into the kind and amounts of Units and other securities and property receivable
upon such reorganization, reclassification or other change, by holders of the
numbers of Common Units into which such Series A Preferred Units might have been
converted immediately prior to such reorganization, reclassification or change,
all subject to further adjustment as provided herein.

 

A-54



--------------------------------------------------------------------------------

13.9 Adjustment for Reorganization, Mergers, Consolidations or Sales of Assets.
If at any time or from time to time there shall be a capital reorganization of
the Common Units (other than a subdivision, combination, reclassification or
exchange of Units provided for elsewhere in this Article 13) or a merger or
consolidation of the Company with or into another entity, or the sale of all or
substantially all the Company’s properties and assets to any other person, and
if as a part of such reorganization, merger, consolidation or sale, the Series A
Preferred Units is not cancelled, exchanged, redeemed or otherwise retired, then
provision shall be made so that the holders of the Series A Preferred Units
shall thereafter be entitled to receive upon conversion of the Series A
Preferred Units the number of Common Units or other securities or property of
the Company, or of the successor entity resulting from such merger or
consolidation or sale, to which a holder of that number of Common Units
deliverable upon conversion of the Series A Preferred Units would have been
entitled on such capital reorganization, merger, consolidation or sale. In any
such case, appropriate adjustment shall be made in the application of the
provisions of this Article 13 with respect to the rights of the holders of the
Series A Preferred Units after the reorganization, merger, consolidation or sale
to the end that the provisions of this Article 13 (including adjustment of the
Conversion Price then in effect and the number of Units purchasable upon
conversion of the Series A Preferred Units) shall be applicable after that event
as nearly equivalent as may be practicable. In the event of the occurrence of a
capital reorganization, merger or consolidation of the Company or the sale of
all or substantially all its assets and properties as such events are more fully
set forth in this Section 13.9, the holders of at least a majority of the Series
A Preferred Units shall have the option of electing, on behalf of all of the
holders of Series A Preferred Units, treatment of all Series A Preferred Units
under either this Section 13.9 or Section 12.2 hereof, notice of which election
shall be submitted in writing to the Company at its principal office no later
than ten (10) days before the effective date of such event. Such election shall
be binding upon all holders of Series A Preferred Units.

13.10 Certificate of Adjustment. In each case of an adjustment or readjustment
of the Conversion Price for the number of Common Units or other securities
issuable upon conversion of the Series A Preferred Units, the Company shall
compute such adjustment or readjustment in accordance herewith and prepare a
certificate showing such adjustment or readjustment, and shall mail such
certificate, by first class mail, postage prepaid, to each registered holder of
the Series A Preferred Units at the holder’s address as shown in the Company’s
books. The certificate shall set forth such adjustment or readjustment, showing
in detail the facts upon which adjustment or readjustment is based including a
statement of (1) the consideration received or to be received by the Company for
any Additional Common Units issued or sold or deemed to have been issued or
sold, (2) the Conversion Price at the time in effect for each series of the
Preferred Units and (3) the number of Additional Common Units and the type and
amount, if any, or other property which at the time would be received upon
conversion of the Series A Preferred Units.

13.11 Notices of Record Date. In the event of (1) any taking by the Company of a
record of the holders of any class or series of securities for the purpose of
determining the holders thereof who are entitled to receive any distribution or
(2) any reclassification or recapitalization of the Units of the Company, any
merger or consolidation of the Company, or

 

A-55



--------------------------------------------------------------------------------

any transfer of all or substantially all the assets of the Company to any other
corporation, entity or person, or any voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company, the Company shall mail
to each holder of Series A Preferred Units at least thirty (30) days prior to
the record date specified therein, a notice specifying (A) the date on which any
such record is to be taken for the purpose of such distribution, (B) the date on
which any such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up is expected to become effective
and (C) the time, if any is to be fixed, as to when the holders of record of
Common Units (or other securities) shall be entitled to exchange their Common
Units (or other securities) for securities or other property deliverable upon
such reorganization, reclassification, transfer, consolidation, merger,
dissolution, liquidation or winding up.

13.12 Fractional Units. No fractional Common Units shall be issued upon
conversion of Series A Preferred Units. In lieu of any fractional Units to which
the holder would otherwise be entitled, the Company shall pay cash equal to the
product of such fraction multiplied by the fair market value of one share of the
Company’s Common Units on the date of conversion, as determined in good faith by
the Board of Managers. Whether or not fractional Units are issuable upon such
conversion shall be determined on the basis of the total number of Series A
Preferred Units the holder is at the time converting into Common Units and the
number of Common Units usable upon such aggregate conversion.

13.13 Reservation of Units Issuable Upon Conversion. The Company shall at all
times reserve and keep available out of its authorized but unissued Common
Units, solely for the purpose of effecting the conversion of the Units of the
Series A Preferred Units, such number of its Common Units as shall from time to
time be sufficient to effect the conversion of all outstanding Units of the
Series A Preferred Units. As a condition precedent to the taking of any action
which would cause an adjustment to the Conversion Price, the Company will take
such company action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued Common Units to such number of Units as
shall be sufficient in order that it may validly and legally issue the Units of
its Common Units issuable based upon such adjusted Conversion Price.

13.14 Notices. Any notice required by the provisions of this Article 13 to be
given to the holder of Units of the Series A Preferred Units shall be deemed
given when received by such holder after the same has been sent by means of
certified or registered mail, return receipt requested, postage prepaid, by a
reputable overnight courier or messenger for hand delivery and addressed to each
holder of record at such holder’s address appearing on the books of the Company.

13.15 Payment of Taxes. The Company will pay all taxes and other governmental
charges (other than taxes measured by the revenue or income of the holders of
the Series A Preferred Units) that may be imposed in respect of the issue or
delivery of Common Units upon conversion of the Units of the Series A Preferred
Units.

13.16 No Dilution or Impairment. Neither the Members nor the Company shall amend
this Agreement or its Certificate of Formation or participate in any
reorganization, recapitalization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities

 

A-56



--------------------------------------------------------------------------------

or any other voluntary action, for the purpose of avoiding or seeking to avoid
the observance or performance of any of the terms to be observed or performed
under this Article 13 by the Company, but will at all times in good faith assist
in carrying out all such action as may be reasonably necessary or appropriate in
order to protect the conversion rights of the holders of the Series A Preferred
Units against dilution or other impairment.

ARTICLE 14

GENERAL PROVISIONS

14.1 Termination. This Agreement shall terminate upon the occurrence of any of
the following events:

(a) the dissolution of the Company; or

(b) the voluntary agreement of all of the parties bound by the terms of this
Agreement.

14.2 Non-Impairment of Goodwill. During the ownership of Units in the Company
and thereafter, no Member shall disparage, in any manner or respect, the
Company’s, Elandia’s or any of its respective Affiliates’ financial soundness
and responsibility, personnel or practices.

14.3 Transactions with Affiliates. Any transaction between the Company and an
Affiliate of Elandia shall not have any terms and conditions that are more
favorable than the terms and conditions the Company would be able to obtain if
such transaction were entered into with an unaffiliated third party.

14.4 Offset. Whenever the Company is to pay any sum to any Member, any amounts
that Member owes the Company may be deducted from that sum before payment. If
Elandia has a claim for indemnification against Alvarado pursuant to the terms
of Section 8 of the Purchase Agreement, Elandia shall be entitled to offset the
amount of such claim, subject to the limitations set forth in Section 8(e) of
the Purchase Agreement, against any and all sums of money and/or Elandia Shares
owed to Alvarado or his transferees under this Agreement.

14.5 Notices. Except as expressly set forth to the contrary in this Agreement,
all notices, requests, or consents provided for or permitted to be given under
this Agreement must be in writing and must be given either by (i) depositing
that writing in the United States mail, addressed to the recipient, postage
paid, and registered or certified with return receipt requested; (ii) Federal
Express or similar overnight delivery service; or (iii) delivering that writing
to the recipient in person, by courier, or by facsimile transmission, and a
notice, request, or consent given under this Agreement is effective upon receipt
by the Person to receive it. All notices, requests, and consents to be sent to a
Member must be sent to the addresses given for that Member in the records of the
Company, or such other address as that Member may specify by notice to the other
Members. Any notice, request, or consent to the Company or the Board of Managers
must be given to the Board of Managers at the following address: 8200 N.W. 52nd
Terrace, Miami, Florida 33166. Whenever any notice is required to be given by
law, the Certificate of Formation or this Agreement, a written waiver thereof
signed by the Person entitled to notice, whether before or after the time stated
therein, shall be deemed equivalent to the giving of such notice.

 

A-57



--------------------------------------------------------------------------------

14.6 Entire Agreement. This Agreement constitutes the entire agreement of the
Members relating to the Company and supersedes all prior contracts or agreements
with respect to the Company, whether oral or written.

14.7 Effect of Waiver or Consent. A waiver or consent, express or implied, to or
of any breach or default by any Person in the performance by that Person of its
obligations with respect to the Company is not a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person with respect to the Company. Failure on the
part of a Person to complain of any act of any Person or to declare any Person
in default with respect to the Company, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with
respect to that default until the applicable statute-of-limitations period has
run.

14.8 Amendment or Modification. This Agreement may be amended or modified from
time to time only by a written instrument adopted by the Board of Managers and
executed and agreed to by a Majority Vote of the Members; provided, however,
that an amendment or modification reducing the required measure for any consent
or vote by the Members in this Agreement is effective only with the consent or
vote of Members having the measure theretofore required.

14.9 Binding Effect. Subject to the restrictions on Dispositions set forth in
this Agreement, this Agreement is binding on and inures to the benefit of the
Members and their respective heirs, legal representatives, successors, and
assigns.

14.10 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the event
of a direct conflict between the provisions of this Agreement and (a) any
provision of the Certificate of Formation; (b) any mandatory provision of the
Act (to the extent such statutes are incorporated into the Act); or (c) any
contract or agreement, whether in writing or oral, the applicable provision of
the Certificate of Formation or the Act shall control. If any provision of this
Agreement or the application thereof to any Person or circumstance is held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of that provision to other Persons or circumstances is not affected
thereby and that provision shall be enforced to the greatest extent permitted by
law.

14.11 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.

 

A-58



--------------------------------------------------------------------------------

14.12 Waiver of Certain Rights. Each Member irrevocably waives any right it may
have to maintain any action for dissolution of the Company or for partition of
the property of the Company.

14.13 Indemnification. To the fullest extent permitted by law, each Member shall
indemnify and hold harmless the Company and its officers, Managers, employees,
representatives, agents and other Members, from and against all losses, costs,
liabilities, damages, and expenses (including, without limitation, attorneys’
fees and costs) they may incur on account of any breach by that Member of this
Agreement.

14.14 Notice to Members of Provisions of this Agreement. By executing this
Agreement, each Member acknowledges that it has actual notice of (a) all of the
provisions of this Agreement, and (b) all of the provisions of the Certificate
of Formation.

14.15 Submission to Jurisdiction. Each of the parties irrevocably consents to
the non-exclusive jurisdiction of the courts of the State of Florida located in
the County of Miami-Dade, and of the United States District Courts for the
Southern District of Florida for the purposes of any suit, action, or proceeding
relating to or arising out of this Agreement (a “Related Proceeding”) and
irrevocably waives, to the fullest extent it may effectively do so, (i) any
objection it may have to the laying of venue of any Related Proceeding in any
such court, and (ii) the defense of forum nonconveniens to the maintenance of
any Related Proceeding in any such court.

14.16 Counterparts, Fax Signatures. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall be one and the same instrument. This Agreement may be signed by
fax and fax signatures hereto shall be as valid and binding as an original
signature; provided, however, that the original signature of each party hereto
shall be subsequently delivered to the Company.

14.17 Interpretation of Agreement. The parties acknowledge that this Agreement
is the product of mutual efforts by the parties and their respective agents.
This Agreement shall be interpreted neither more favorably in favor of one
party, nor less favorably in favor of another party.

14.18 Independent Counsel. The parties agree that each of them has been
represented by independent legal counsel with respect to all matters
contemplated herein, from the commencement of negotiations at all times through
the execution hereof.

14.19 No Third Party Rights. The provisions of this Agreement are for the
exclusive benefit of the Company and the Members and no third party (including
without limitation, any creditor of the Company or Member) shall have any right
or claim against the Company or any Member by reason of the provisions of this
Agreement nor shall any third party be entitled to enforce any of the provisions
of this Agreement against the Company or any Member.

14.20 Headings; Singular and Plural. The section headings contained herein are
for the purpose of convenience only and are not intended to define or limit the
contents of said sections. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular and the singular
includes the plural.

 

A-59



--------------------------------------------------------------------------------

14.21 Attorneys’ Fees. In the event any dispute or litigation arises hereunder
between any of the parties hereto, the prevailing party shall be entitled to all
reasonable costs and expenses incurred by it in connection therewith (including,
without limitation, all reasonable attorneys’ fees and costs incurred before and
at any trial or other proceeding and at all tribunal levels), as well as all
other relief granted in any suit or other proceeding.

14.22 Waiver of Jury Trial. THE PARTIES, BY THEIR EXECUTION OF THIS AGREEMENT,
WAIVE TRIAL BY JURY IN ANY RELATED PROCEEDING. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY THE PARTIES, AND THE PARTIES HEREBY REPRESENT
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.

[Signature Page Follows]

 

A-60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Members have executed this Agreement as
of the Effective Date.

 

MEMBERS:   Jorge Enrique Alvarado Amado, an individual

 

ELANDIA, INC., a Delaware corporation   By:     Name:     Title:    

 

THE COMPANY: BELLA DURMIENTE, LLC, a Delaware limited liability company   By:  
  Name:     Title:    

 

A-61



--------------------------------------------------------------------------------

Exhibit B – Execution Copy

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is made and entered into on and
as of [                ], 2007, by and among Elandia, Inc., a Delaware
corporation (the “Purchaser”); Jorge Enrique Alvarado Amado, an individual (the
“Responsible Party”); and Shutts & Bowen, LLP, in its capacity as escrow agent
hereunder (the “Escrow Agent”).

This is the Escrow Agreement referred to in (a) that certain Preferred Unit
Purchase Agreement dated as of October 2, 2007 (the “Purchase Agreement”), by
and among Bella Durmiente, LLC, a Delaware limited liability company (the
“Company”), Purchaser and the Responsible Party and is being entered into
pursuant to the Purchase Agreement and (b) that certain Limited Liability
Company Agreement dated as of [                ], 2007 (the “LLC Agreement”) by
and among the Company, Purchaser and the Responsible Party. Capitalized terms
used in this Escrow Agreement and not expressly defined herein shall have the
respective meanings given to them in the Purchase Agreement.

The parties, intending to be legally bound, hereby agree as follows:

1. Establishment of Escrow.

(a) Deposit. The Responsible Party shall, on the date hereof, deposit with the
Escrow Agent, and the Escrow Agent shall acknowledge receipt of, a unit
certificate, duly endorsed or accompanied by a duly executed assignment separate
from certificate, representing all of the issued and outstanding common
membership interest units of the Company currently held in his name (the “Common
Units”). As used herein, unless the context clearly requires otherwise, the term
“Escrowed Units” shall mean and include the Common Units. Furthermore, as used
herein, the term “Escrow Fund” shall mean and include (i) the Escrowed Units,
(ii) any proceeds from the sale, use or other disposition of the Escrowed Units
permitted by the LLC Agreement or this Escrow Agreement and held by the Escrow
Agent pursuant to the terms of this Escrow Agreement, (iii) the Put/Call
Consideration (when issued and deposited in escrow), and (iv) Interest (the
terms in subsections (iii) and (iv) are defined below).

(b) Acknowledgement of the Responsible Party. By executing this Escrow
Agreement, the Responsible Party understands, acknowledges and agrees that his
Escrowed Units will be held in escrow hereunder and may be disbursed or
distributed to Purchaser pursuant to the terms hereof as a result of any Adverse
Consequences incurred or sustained by Purchaser Indemnified Parties for which
indemnification is provided pursuant to the terms of the Purchase Agreement. As
a result, the Responsible Party may lose all or a portion of his ownership of
the Escrowed Units.

(c) Agreement to Act as Escrow Agent. The Escrow Agent hereby agrees to act as
Escrow Agent hereunder and to hold, safeguard and disburse the Escrow Amount,
and any interest, dividends, earnings or other gain which may be earned with
respect to the Escrow Fund, pursuant to the terms and conditions hereof
(“Interest”); provided, however, that Interest shall not include any
distributions on the Common Units payable to the Responsible Party under the LLC
Agreement.

 

B-1



--------------------------------------------------------------------------------

2. Maintenance and Investment of Escrow Fund. The Escrow Agent shall maintain a
separate and distinct account for the Escrow Fund. The Escrow Agent shall invest
or uninvest any cash portion of the Escrow Fund in an interest-bearing account
or money market fund of a nationally known U.S. financial institution selected
from time to time by Purchaser and the Responsible Party (with the consent of
the Escrow Agent), until disbursement of the entire amount held therein. The
Escrow Agent is authorized to liquidate in accordance with its customary
procedures any portion of the Escrow Fund consisting of investments to provide
for payments required to be made under this Escrow Agreement. All investment
earnings shall become part of the Escrow Fund and investment losses shall be
charged against the Escrow Fund. Escrow Agent shall not be liable or responsible
for loss in the value of any investment made pursuant to this Escrow Agreement,
or for any loss, cost or penalty resulting from any sale or liquidation of the
Escrow Fund.

3. Term of the Escrow. The Escrow Agent shall hold the Escrow Fund pursuant to
the terms hereof until the latest to occur of the following: (i) the expiration
of three (3) years from the Closing Date; (ii) the complete distribution or
disbursement of the Escrow Fund to Purchaser Indemnified Parties pursuant to
Section 4 below; or (iii) the final resolution of any Claims pursuant to the
indemnification provisions of the Purchase Agreement or this Escrow Agreement.

4. Distribution of Escrow Fund.

(a) In the event that the Escrow Agent should receive a Claim Certificate from
Purchaser, the Escrow Agent will send to the Responsible Party a copy of such
Claim Certificate.

(b) In the event that the Escrow Agent should receive a Claim Certificate from
Purchaser, and the Escrow Agent does not receive a written notice of dispute of
such Claim from the Responsible Party within thirty (30) days of the date of the
Escrow Agent’s receipt of the Claim Certificate, then the Escrow Agent will
disburse the amount of such Claim from the Escrow Fund, in the priority set
forth in Section 4(d) below.

(c) In the event that the Escrow Agent should receive a Claim Certificate from
Purchaser, and the Escrow Agent receives a written notice of dispute of such
Claim from the Responsible Party within thirty (30) days of the date of the
Escrow Agent’s receipt of the Claim Certificate, then the Escrow Agent will
continue to hold the amount of such Claim until the Escrow Agent receives
either:

(i) a written notice from both the Responsible Party and Purchaser as to the
disposition of the Claim and the amount of any payment to be made from the
Escrow Fund with respect to such Claim, in which event the Escrow Agent will
disburse the amount of such Claim from the Escrow Fund, in the priority set
forth in Section 4(d) below; or

(ii) a written notice from either the Responsible Party or Purchaser,
accompanied by a copy of a Final Decision from an arbitration relating to the
resolution of such Claim, in which event the Escrow Agent will disburse the
amount of such Claim from the Escrow Fund, in accordance with the Final Decision
and in the priority set forth in Section 4(d) below.

 

B-2



--------------------------------------------------------------------------------

(d) In the event that the Escrow Agent is required to make any payment to
Purchaser with respect to any Claim pursuant to the provisions of this Agreement
(a “Required Payment”), then such payment will be made from the Escrow Fund in
the following order of priority:

(i) First, by either (1) delivering to Purchaser certificates evidencing such
number of Elandia Shares (as defined in the LLC Agreement) constituting the
Put/Call Consideration as are equal in value to the amount of the Required
Payment, or (2) pursuant to and in accordance with Section 11.4 of the LLC
Agreement, offsetting the amount of the Required Payment against the 1,150,000
Elandia Shares required to be issued to the Responsible Party under the LLC
Agreement. For the purpose of this Section 4(D)(i), the value of an Elandia
Share shall be the fair market value of the Elandia Shares as of the date
hereof, which the Parties agree is $5.00 on a per Elandia Share basis;

(ii) Second, by delivering to Purchaser certificates evidencing such number of
Common Units beneficially owned by the Responsible Party or his transferees as
are equal in value to the amount of the Required Payment, less the amounts paid
to Purchaser for any Claims under Section 4(d)(i) above. For the purpose of this
Section 4(d)(ii), the value of a Common Unit shall be the fair market value of
the Common Units as of the date hereof, which the Parties agree is $3.53 on a
per Common Unit basis; provided, that if any of the Common Units has been sold
in a manner permitted by the terms of the Escrow Agreement, then the Required
Payment will be paid from the Common Units evidenced by the unit certificates
issued in the name of the transferee or transferees and held by the Escrow Agent
as required under Section 5(a) hereof; and

(iii) Third, by delivering to Purchaser cash in the amount of the Required
Payment, less the amounts paid to Purchaser for any Claims under Section 4(d)(i)
and (ii) above.

(e) In the event that the Escrow Fund is insufficient to cover the full amount
of any Required Payment, then the Responsible Party shall be liable for, and
obligated to pay, the balance of the Required Payment in cash, subject to the
limitations contained in Article 8 of the Purchase Agreement.

(f) Notwithstanding the foregoing, if all or any portion of the Escrowed Units
have been transferred to a third party in violation of the terms of the LLC
Agreement and/or this Escrow Agreement, the portion of the Required Payment
exceeding the value of the Common Units shall be paid by the Responsible Party
in cash.

(g) On the first business day after the third (3rd) anniversary of the Closing
Date, the Escrow Agent shall release from escrow and distribute (i) to the
Responsible Party and to his transferees, if any, his or their Common Units, and
(ii) to the Responsible Party, the Put/Call Consideration, if any, except that
such distributions shall be reduced by all pending

 

B-3



--------------------------------------------------------------------------------

Claims as provided in subsection (h) below. The Responsible Party shall be
solely responsible for determining the allocation and distribution of the
balance of the Escrow Fund between the Responsible Party and his transferees,
and such parties release the Escrow Agent from any duty to oversee the
distribution of the balance of the Escrow Fund.

(h) If, at the expiration of such three (3) year period, any Claims are then
pending, the Escrow Agent shall retain a portion of the Escrow Fund equal to the
amount of any pending Claims plus such other amounts requested by Purchaser
Indemnified Parties to cover estimated legal fees and expenses or other costs or
expenses related to the resolution of any such pending Claims. The amount to be
retained will be retained from the Escrow Fund in the reverse priority of the
payment order set forth in Section 4(d) above (e.g., cash will be released to
the Responsible Party first, then Common Units and finally Elandia Shares).

(i) Notwithstanding anything to the contrary contained herein, the Escrow Fund,
or any portion thereof, shall be disbursed by the Escrow Agent promptly upon
(i) the receipt of a final, non-appealable order of a court of competent
jurisdiction advising the parties of the amount of the Escrow Fund to be
disbursed and the recipients thereof; or (ii) joint written instructions from
Purchaser, on the one hand, and the Responsible Party, on the other hand,
advising the Escrow Agent of the amount of the Escrow Fund to be disbursed and
the recipients thereof.

(j) The parties hereto acknowledge that the Escrow Agent is serving as legal
counsel to the Company in connection with the matters pertaining to the Purchase
Agreement and the transactions contemplated thereby, and the parties hereto do
hereby waive any conflict of interest that may arise by virtue of such
representation with regard to any matters relating to this Escrow Agreement and
expressly acknowledge that the Escrow Agent shall be entitled to continue to
represent the Company with regard to any matters relating to the Purchase
Agreement or this Escrow Agreement.

(k) In no event shall the Escrow Agent be required to pay an amount in excess of
the then current balance of the Escrow Fund.

(l) Interest and any other income earned on either category of the Escrow Fund
specified in Section 4(d) shall be added to such category and made available to
make Required Payments, or to distribute to the Responsible Party, all as
provided herein.

5. Put/Call Consideration; Substitution of Escrowed Units.

(a) The Parties agree that in the event that the Put or Call is exercised
pursuant to Section 11.13 or 11.14, respectively, of the LLC Agreement during
the Put Term or Call Term, as the case may be, all consideration paid in the
form of Elandia Shares to the Responsible Party in connection therewith, or if
the consideration is paid entirely in the form of cash, 85% of such
consideration (“Put/Call Consideration”), shall be deposited into escrow with
the Escrow Agent and held pursuant to the terms of the Escrow Agreement. If
(i) the Responsible Party is eligible under the Securities Laws (as defined in
the LLC Agreement) to transfer his Common Units, (ii) such transfer is permitted
under the LLC Agreement, and (iii) the transferee or transferees agree in
writing to have such units continue to be held in escrow and subject to the
terms of this Agreement, the Purchase

 

B-4



--------------------------------------------------------------------------------

Agreement and the LLC Agreement, then (A) the Responsible Party and Purchaser
shall deliver written instructions to the Escrow Agent (in form and substance
acceptable to the Escrow Agent) directing the Escrow Agent to release the
relevant units from the Escrow Fund in order to effectuate the transfer and to
hold the new certificates representing such units, (B) the transferee or
transferees will deposit the certificates representing such units into escrow
with the Escrow Agent to be held pursuant to the terms of this Escrow Agreement,
and (C) the Responsible Party may retain all consideration received in
connection with the transfer of such units. Upon the receipt of such
instructions, the Escrow Agent will follow such instructions, and will
thereafter hold the units in accordance with the terms of this Agreement. The
Escrow Agent will have no responsibility for determining whether the parties
have properly exercised any Put or Call or whether the Responsible Party is
entitled to transfer any Common Units, and the Escrow Agent will only take
action under this Section after the receipt of written instructions to the
Escrow Agent from the Responsible Party and Purchaser (in form and substance
acceptable to the Escrow Agent).

(b) At any time prior to the disbursement of the Escrow Fund, the Responsible
Party may obtain the release of all of the then remaining balance of the Escrow
Fund, by delivering to the Escrow Agent an amount of cash equal to:
(i) $10,750,000, less (ii) the amount of any Required Payments made under this
Agreement to Purchaser prior to the date of the receipt of such cash. In the
event that the Responsible Party elects to exercise this option, he must provide
written notice of such election to Purchaser and the Escrow Agent at least ten
(10) days prior to the delivery of the required amount of cash to the Escrow
Agent.

6. Duties of Escrow Agent.

(a) The Escrow Agent shall have no duties or responsibilities hereunder except
those expressly set forth herein. The Escrow Agent shall have the duty to give
the Escrow Fund held by it hereunder no lesser degree of care than it gives its
own similar property, but shall not be required to invest any funds held
hereunder except as directed in this Escrow Agreement. Uninvested funds held
hereunder shall not earn or accrue interest.

(b) The Escrow Agent shall not be liable, except for its own gross negligence or
willful misconduct and, except with respect to claims based upon such gross
negligence or willful misconduct that are successfully asserted against the
Escrow Agent, the Responsible Party shall indemnify and hold harmless the Escrow
Agent (and any successor Escrow Agent) from and against any and all losses,
liabilities, claims, actions, damages and expenses, including reasonable
attorneys’ fees and disbursements, arising out of and in connection with this
Escrow Agreement, and in connection therewith, to indemnify the Escrow Agent
against any and all expenses, including attorneys’ fees and costs of defending
any such action, suit, or proceeding or resisting any such claim. Without
limiting the foregoing, the Escrow Agent shall in no event be liable in
connection with its investment or reinvestment of any cash held by it hereunder
in good faith, in accordance with the terms hereof, including, without
limitation, any liability for any delays (not resulting from its gross
negligence or willful misconduct) in the investment or reinvestment of the
Escrow Amount, or any loss of interest incident to any such delays. In no event
shall the Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages (including, but not limited to lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action. The Escrow Agent

 

B-5



--------------------------------------------------------------------------------

shall not be obligated to take any legal action or commence any proceeding in
connection with the Escrow Fund, any account in which the Escrow Fund is
deposited, this Escrow Agreement or the Purchase Agreement, or to appear in,
prosecute or defend any such legal action or proceeding.

(c) The Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. The Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so. The
Escrow Agent may conclusively presume that the undersigned representative of any
party hereto which is an entity other than a natural person has full power and
authority to instruct the Escrow Agent on behalf of that party unless written
notice to the contrary is delivered to the Escrow Agent.

(d) Should any controversy arise involving the parties hereto or any of them or
any other person, firm or entity with respect to this Escrow Agreement or the
Escrow Fund, or should a substitute escrow agent fail to be designated as
provided in Section 7(h) below, or if the Escrow Agent should be in doubt as to
what action to take, the Escrow Agent shall have the right, but not the
obligation, to institute a petition for interpleader in any court of competent
jurisdiction to determine the rights of the parties hereto. Should a petition
for interpleader be instituted, or should the Escrow Agent be threatened with
litigation or become involved in litigation in any manner whatsoever in
connection with this Escrow Agreement or the Escrow Fund, each of the parties
hereto, jointly and severally, agrees to reimburse the Escrow Agent for its
reasonable attorneys’ fees and any and all other expenses, losses, costs and
damages incurred by the Escrow Agent in connection with or resulting from such
threatened or actual litigation or arbitration prior to any disbursement
hereunder.

(e) The Escrow Agent does not have any interest in the Escrow Fund and is
serving as escrow holder only and having only possession thereof. The
Responsible Party shall be responsible for the payment of any and all taxes
earned on the Escrow Fund and related to amounts distributed from the Escrow
Fund to him. Any payments of income from the Escrow Fund shall be subject to
withholding regulations then in force with respect to United States taxes. The
Responsible Party will provide the Escrow Agent herewith appropriate Internal
Revenue Service Forms W-9 for tax identification number certification, or
non-resident alien certifications.

(f) The Escrow Agent makes no representation as to the validity, value,
genuineness or the collectibility of any security or other document or
instrument held by or delivered to it.

(g) The Escrow Agent may consult with counsel of its own choice and shall have
full and complete authorization and protection for any action taken or suffered
by it hereunder in good faith and in accordance with the opinion of such
counsel. The Escrow Agent shall otherwise not be liable for any actions or
omissions of any kind, unless caused by its willful misconduct or its gross
negligence.

 

B-6



--------------------------------------------------------------------------------

(h) The Escrow Agent (and any successor Escrow Agent) may at any time resign as
such by delivering the Escrow Fund to any successor Escrow Agent jointly
designated by the other parties hereto in writing, or to any court of competent
jurisdiction, whereupon the Escrow Agent shall be discharged of and from any and
all further obligations arising in connection with this Escrow Agreement. The
resignation of the Escrow Agent will take effect on the earlier of (a) the
appointment of a successor (including a court of competent jurisdiction) or
(b) the day which is thirty (30) days after the date of delivery of its written
notice of resignation to the other parties hereto. If at that time the Escrow
Agent has not received a designation of a successor Escrow Agent, the Escrow
Agent’s sole responsibility after that time shall be to retain and safeguard the
Escrow Fund until receipt of a designation of successor Escrow Agent or a joint
written disposition instruction by the other parties hereto or a final
non-appealable order of a court of competent jurisdiction.

(i) As compensation for its services hereunder, the Responsible Party shall pay
to the Escrow Agent fees in an amount equal standard hourly rates as such fees
are earned, and in addition, shall reimburse the Escrow Agent for all of its
reasonable out of pocket expenses, including attorneys’ fees, telephone and
facsimile costs, postage (including Express Mail and overnight delivery
charges), copy charges and the like. The Responsible Party shall promptly pay
such amounts to Escrow Agent upon receipt of an itemized invoice.

(j) This Escrow Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
other parties hereto except this Escrow Agreement.

7. Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing. Any notice, consent, waiver and other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) two (2) business days after being sent to the recipient
by a reputable internationally recognized overnight courier service (charges
prepaid), (iii) upon receipt of confirmation of an error-free facsimile
transmission after being sent to the recipient by facsimile; provided, that a
copy of such confirmation is mailed by certified mail, return receipt requested
(postage prepaid), or (iv) upon receipt of electronic mail; provided, that a
copy thereof is sent by mail (as aforesaid) within 24 hours of such electronic
mail, and addressed to the intended recipient as set forth below:

 

  (i) If to the Responsible Party, to:

Jorge Alvarado

13601 SW 84th Court

Miami, Florida 33158

Telephone: (786) 201-2421

Email: jalvarado@desca.com

 

B-7



--------------------------------------------------------------------------------

  (ii) If to the Escrow Agent, to:

Shutts & Bowen LLP

1500 Miami Center

201 South Biscayne Boulevard

Miami, Florida 33131

Attn: Luis de Armas, Esq.

Telephone: 305-379-9114

Facsimile: 305-347-7814

Email:ldearmas@shutts.com

 

  (iii) If to Purchaser, to

Elandia, Inc.

1500 Cordova Road, Suite 312

Ft. Lauderdale, Florida 33316

Attn: Harry Hobbs, Chief Executive Officer

Telephone: 954-728-9090 Ext. 225

Facsimile: 954-728-9090

Email: hghobbs@elandiainc.com

with a copy to:

Elandia, Inc.

1500 Cordova Road, Suite 312

Ft. Lauderdale, Florida 33316

Attn: Laura Janke Jaeger, General Counsel

Telephone: 954-728-9090

Facsimile: 954-728-9090

Email: ljjaeger@elandiainc.com

and

Carlton Fields, P.A.

4000 International Place

100 Southeast Second Street

Miami, Florida 33131

Attn: Seth P. Joseph, Esq.

Telephone: 305-530-0050

Facsimile: 305-530-0055

Email: sjoseph@carltonfields.com

or to such other address as any party may have designated by written notice to
the others in the manner set forth herein.

 

B-8



--------------------------------------------------------------------------------

8. Governing Law; Jurisdiction. This Escrow Agreement shall be governed by and
construed in accordance with the law of the State of Florida, without regard to
conflict of laws principles. Each of the parties irrevocably consents to the
non-exclusive jurisdiction of the courts of the State of Florida located in the
County of Miami-Dade, and of the United States District Courts for the Southern
District of Florida for the purposes of any suit, action, or proceeding relating
to or arising out of this Agreement (a “Related Proceeding”) and irrevocably
waives, to the fullest extent it may effectively do so, (i) any objection it may
have to the laying of venue of any Related Proceeding in any such court, and
(ii) the defense of forum nonconveniens to the maintenance of any Related
Proceeding in any such court. Each of the parties acknowledges that neither
Stanford Group Company, nor any of its affiliates, agree to submit to
jurisdiction hereunder and each Party agrees and acknowledges that Stanford is
not and shall not be a necessary or indispensable party to any Related
Proceeding. Each Party further agrees not to join Stanford in any Related
Proceeding and hereby waives the right to file any action or proceeding against
Stanford arising out of, related to or in connection with the Agreement or any
transaction arising from this Agreement.

9. Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original and all of which,
when taken together, will be deemed to constitute one and the same.

10. Section Headings. The headings of sections in this Escrow Agreement are
provided for convenience only and will not affect its construction or
interpretation.

11. Waiver. The rights and remedies of the parties to this Escrow Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Escrow Agreement or the
documents referred to in this Escrow Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Escrow Agreement or the documents referred to in this Agreement can
be discharged by one party, in whole or in part, by a waiver or renunciation of
the claim or right unless in writing signed by the other party; (b) no waiver
that may be given by a party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one party will be
deemed to be a waiver of any obligation of such party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.

12. Exclusive Agreement and Modification. This Escrow Agreement supersedes all
prior agreements among the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter; provided, however, that this provision is not
intended to supersede any provisions of the Purchase Agreement or the LLC
Agreement which refer to or are applicable to the Escrow Fund or the Escrow
Agreement. This Escrow Agreement may not be amended except by a written
agreement executed by the Company, Purchaser, the Responsible Party and the
Escrow Agent.

13. Successors and Assigns. This Escrow Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

B-9



--------------------------------------------------------------------------------

14. Severability, and Further Assurances. No failure or delay of the Escrow
Agent in exercising any right, power or remedy may be, or may be deemed to be, a
waiver thereof; nor may any single or partial exercise of any right, power or
remedy preclude any other or further exercise of any right, power or remedy. In
the event that any one or more of the provisions contained in this Escrow
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Escrow Agreement. Each of the parties hereto shall, at the request of the other
party, deliver to the requesting party all further documents or other assurances
as may reasonably be necessary or desirable in connection with this Escrow
Agreement.

15. No Third-Party Beneficiaries. This Escrow Agreement shall not confer any
rights or remedies upon any person other than the parties hereto and their
respective successors and assigns.

16. Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PARTIES ENTERING INTO THIS AGREEMENT.

[Signature Page Follows]

 

B-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement as of the date first written above.

 

PURCHASER: ELANDIA, INC., a Delaware corporation   By:     Name:     Title:    

 

THE RESPONSIBLE PARTY:   Jorge Enrique Alvarado Amado, an individual ESCROW
AGENT: SHUTTS & BOWEN, LLP   By:     Name:     Title:    

[SIGNATURE PAGE TO ESCROW AGREEMENT]

 

B-11



--------------------------------------------------------------------------------

EXHIBIT C

COMPANY FINANCIAL STATEMENTS

(To come)



--------------------------------------------------------------------------------

Exhibit D – Execution Copy

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of [                ], 2007, by and between BELLA DURMIENTE, LLC, a Delaware
limited liability company (the “Company”), whose address is 8200 NW 52nd
Terrace, Suite 110, Miami, FL 33166 and JORGE ENRIQUE ALVARADO AMADO, an
individual (the “Executive”), whose address is 13601 SW 84th Ct., Palmetto Bay,
FL 33158.

RECITALS:

A. The Company engages in the business of providing network solutions for large
and medium sized companies operating in Latin America with offices in Colombia,
Costa Rica, Ecuador, Mexico, Panama and Venezuela. The Company’s products and
services include the provisioning of self defending networks, contact centers,
IP telephony, storage area networks, content delivery networks, and mobility and
visual communications. The Company is the third largest Cisco system integrator
in Latin America, and maintains strategic alliances with premier business
partners including Cisco, Microsoft, Panduit, Tandberg, Hitachi, Nortel and
Redline Communications and serves a customer base including Fortune 500
companies. The Company’s solutions contain a balanced combination of products,
services, financial engineering and knowledge transfer, and is focused on
providing its customers advanced technologies including (i) Unified
Communications, (ii) Security (iii) Mobile-IP Convergence, and
(iv) Complimentary technology and services (collectively, including all of the
foregoing, the “Business”).

B. The Executive has extensive experience in the Business and has extensive
experience as the chief executive officer of the Company.

C. The Company wishes to continue to employ Executive.

D. The Company has in effect a policy of director and officer liability
insurance.

E. The parties entered into a certain Preferred Unit Purchase Agreement dated
October 2, 2007 by and among the Company, Elandia, Inc., a Delaware corporation
(the “Purchaser”), Desca Holding LLC, a Delaware limited liability company, and
the Executive (the “Preferred Unit Purchase Agreement”) pursuant to which
Purchaser is purchasing 7,000,000 Series A Preferred Units of the Company and
(b) that certain Limited Liability Company Agreement dated as of
[                ], 2007 (the “LLC Agreement”) by and among the Company,
Purchaser and Executive. Capitalized terms used herein and not defined shall
have the meanings assigned to them in the Preferred Unit Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive hereby agree as follows:

AGREEMENT

1. EMPLOYMENT. The Company hereby agrees to employ Executive and Executive
hereby accepts such employment in his capacity of Chief Executive Officer, upon
the terms and conditions hereinafter set forth. The Executive shall diligently
perform all services as may be assigned to him by the Board of Managers of the
Company (the “Board”), and that are

 

D-1



--------------------------------------------------------------------------------

consistent with the above position. Executive shall exercise the power and
authority of the Chief Executive Officer, and such other power and authority as
may from time to time be delegated to him by the Board. Executive shall serve
the Company faithfully, diligently and to the best of his ability. Executive
agrees during the Term (as hereinafter defined) of this Agreement to devote all
of his full-time business efforts, attention, energy and skill to the
performance of his employment to furthering the interest of the Company. The
Executive shall render such services at the Company’s location in Miami,
Florida, and as needed in the various countries across Latin America including
Venezuela and Colombia among others. During the Term, Executive shall not engage
in any other employment, occupation or consulting activity for any direct or
indirect remuneration without the prior written consent of the Board; provided,
however, that Executive shall be entitled to serve as a director (in a
non-executive capacity) of up to two other companies, as long as such companies
do not compete with the Company or its subsidiaries. Executive agrees and
expressly accepts that his sole employer is the Company and that his interaction
with the Latin American affiliates cannot and will not be construed as a labor
contract or relationship between him and those entities individually.

2. COMPENSATION/BENEFITS.

(a) Salary. Company shall pay Executive a base salary (the “Base Salary”), of US
$250,000 per year, payable in equal installments consistent with the Company’s
payroll policies and procedures for all employees. The Base Salary shall be
reviewed, at least annually, for merit increases and may, by action and in the
sole discretion of the Board, be increased at any time or from time to time.

(b) Performance Bonus. Upon execution of this Agreement and continuing
thereafter, Executive shall, at the discretion of the Board, be eligible to
receive a performance bonus should he and the Company satisfy the performance
targets that the Company establishes annually (“Performance Targets”). Such
Performance Targets will be established no later than the last week of December
of each year of the Term and shall be based upon metrics as determined by the
Board.

(c) Employee Benefits. Executive shall be entitled to participate in all benefit
programs of the Company currently existing or hereafter made available to
executives and/or other executive employees, subject to the eligibility
requirements, restrictions and limitations of any such programs, including, but
not limited to, health, dental, hospitalization, surgical and major medical
coverage, pension and other retirement plans, including any 401K Plan, sick
leave, salary continuation, vacation and holidays and other fringe benefits. Any
benefits available to the Executive in the different jurisdictions were he will
be working are hereby waived and any direct or indirect intent on the part of
the Executive to collect or accrue these benefits, if applicable, will be
construed as a breach to the terms and conditions of this contract and will give
the Company the right to claim damages against the Executive for double the
amounts collected or claimed under such jurisdiction.

(d) Vacation. Executive shall be entitled to four weeks of vacation each
calendar year during the Term, to be taken at such times as the Executive and
the Company shall mutually determine and provided that no vacation time shall
interfere with the duties required to be rendered by the Executive hereunder.
Any vacation time not taken by Executive during any calendar year may not be
carried forward into any succeeding calendar year and is not cumulative;
provided, that Executive shall be entitled to carry forward into the next year
up to (10) unused vacation days for such year.

 

D-2



--------------------------------------------------------------------------------

(e) Insurance/Insurance Policy Benefits. Without limiting the generality of
Section 2(c) of this Agreement:

(i) The Company shall provide dental, hospitalization, surgical and major
medical coverage for the Executive and the Executive’s family.

(ii) The Company agrees to maintain at its expense, and for the benefit of the
Executive’s heirs, the term insurance policies on the Executive currently
carried by the Company. In the event of termination, for any reason, the
Executive shall be able to continue such coverage at his own expense and such
policies shall be assigned to Executive subject to the consent required by the
provider of such insurance policies.

(f) Business Expense Reimbursement; Telephone Expenses. Upon the submission of
proper substantiation by Executive, and subject to such rules and guidelines as
the Company may from time to time adopt, the Company shall reimburse Executive
for all reasonable expenses actually paid or incurred by the Executive during
the Term in the course of and pursuant to the business of the Company. The
Executive shall account to the Company in writing for all expenses for which
reimbursement is sought and shall supply to the Company copies of all relevant
invoices, receipts or other evidence reasonably requested by the Company. This
reimbursement shall cover, among other things, the cost of Executive’s cellular
telephone use in connection with his employment hereunder.

(g) STOCK OPTIONS. Executive shall be eligible to receive options (the “Stock
Options”) to purchase shares of common stock (the “Common Stock”) of Purchaser
under (and therefore subject to all terms and conditions of) Purchaser’s stock
option plan (“Stock Option Plan”) as approved by the Purchaser’s board of
directors (or the compensation committee thereof). The Stock Options shall have
an exercise price per share equal to the fair market value of the Common Stock
on the date of the grant and a term as determined by Purchaser’s board of
directors (or the compensation committee thereof). The Stock Options shall lapse
as provided in the Stock Option Plan.

(h) VEHICLE ALLOWANCE. The Company shall continue to pay a vehicle allowance for
Executive’s transportation and related expenses in accordance with Company
policy.

3. TERM. The Term of employment hereunder will commence on the date hereof and
end three (3) years thereafter (the “Term”), unless terminated earlier pursuant
to Section 5 of this Agreement. The Term shall automatically renew (“Renewal
Term”) for successive one year terms, unless written notification of non-renewal
is provided by either party no less than 30 days prior to the expiration of the
Term or the then current Renewal Term.

 

D-3



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF EXECUTIVE. The Executive represents and
warrants to the Company as follows:

(a) Executive has the full right to enter into this Agreement and perform all
duties hereunder and has made no contract or other commitment in contravention
of the terms hereof (including, without limitation, contracts or obligations
respecting trade secrets or proprietary information or otherwise restricting
competition), or which would prevent Executive from using his best efforts in
the performance of his duties hereunder. Executive has fulfilled all of his
obligations under all prior employment or consulting agreements (or similar
arrangements), and there is not, under any of the foregoing, any existing
default or breach by Executive with respect thereto.

(b) Executive’s performance hereunder shall not constitute a default under any
contract or other commitment to which the Executive is bound.

(c) All information furnished by Executive to the Company is to the best of
Executive’s knowledge, true and complete (including, without limitation,
documentary evidence of Executive’s identity and eligibility for employment in
the United States), and Executive will promptly advise the Company with respect
to any change in the information of record.

(d) Executive is not subject to any order, decree or decision precluding him
from performing his duties as described herein.

(e) Executive declares that (i) he has read and understands all the terms of
this Agreement; (ii) he has had ample opportunity to review it with his attorney
before signing it; (iii) no promise, inducement, or agreement has been made
except as expressly provided in this Agreement; (iv) it contains the entire
Agreement between the parties; and (v) he enters into this Agreement fully,
voluntarily, knowingly and without coercion.

(f) Executive acknowledges that the Company reserves the right to conduct
background investigations and/or reference checks on all of its potential
employees. By executing this Agreement, Executive authorizes the Company to
conduct such an investigation. Executive further acknowledges that his
employment is contingent upon a clearance of such a background investigation
and/or reference check.

5. DEATH, DISABILITY AND TERMINATION. This Agreement, and Executive’s employment
with the Company, shall terminate upon the occurrence of the following events:

(a) Death. In the event of the death of Executive during the Term, accrued Base
Salary, vacation and expense reimbursement shall be paid to the Executive’s
designated beneficiary, or, in the absence of such designation, to the estate or
other legal representative of the Executive. Other death benefits will be
determined in accordance with the terms of the Company’s benefit programs and
plans.

 

D-4



--------------------------------------------------------------------------------

(b) Disability.

(i) In the event of the Executive’s Disability, as hereinafter defined, the
Executive shall be entitled to receive the Executive’s Base Salary, at the
annual rate in effect immediately prior to the commencement of the Disability,
for a period of not less than twelve months from the date on which the
Termination due to Disability is deemed to occur as provided in
Section 5(b)(ii). Any amounts provided for in this Section 5(b) shall be offset
by other long-term disability benefits (if any) obtained by Executive hereunder
pursuant to any disability insurance paid for by the Company.

(ii) “Disability” for purposes of this Agreement, shall be deemed to have
occurred in the event (1) the Executive is unable by reason of sickness or
accident to perform the Executive’s duties under this Agreement for a cumulative
total of twelve (12) weeks within any one calendar year; (2) the Executive is
unable to perform Executive’s duties for ninety (90) consecutive days; or
(3) the Executive has a guardian of the person or estate appointed by a court of
competent jurisdiction. Termination due to Disability shall be deemed to have
occurred upon the first day of the month following the determination of
Disability as defined in the preceding sentence.

(iii) Notwithstanding anything to the contrary contained herein, if, following a
termination of employment hereunder due to Disability as provided in the
preceding paragraph, the Executive becomes re-employed by the Company, whether
as an employee or a consultant, any salary, annual incentive payments or other
benefits earned by Executive from such employment shall offset any salary
continuation due to the Executive hereunder commencing with the date of
re-employment.

(c) Termination by the Company for Cause.

(i) Nothing herein shall prevent the Company from terminating Executive for
Cause, as hereinafter defined. The Executive shall continue to receive the Base
Salary only for the period ending with the date of such termination as provided
in this Section 5(c). Any rights and benefits the Executive may have in respect
of any other compensation shall be determined in accordance with the terms of
such other compensation arrangements or such plans or programs.

(ii) For purposes of this Agreement, “Cause” shall mean any of the following:
(A) commission or participation by Executive in an injurious act of personal
dishonesty, fraud, gross neglect, misrepresentation or embezzlement against the
Company or any Affiliate; (B) Executive’s conviction of or plea of nolo
contendere to a felony; (C) commission or participation by Executive in any
other injurious act or omission wantonly, willfully, recklessly or in a manner
which was grossly negligent against the Company; or (D) continued willful
violations by Executive of his obligations to the Company (provided that the
Company shall (i) have delivered to the Executive a notice of termination
stating that the Executive committed one of the types of conduct set forth in
this Section 5(c)(ii)(A), (C) or (D) and specifying the particulars thereof, and
(ii) afford the Executive an opportunity to address the board of directors of
the Company). In the event that the Executive’s employment is terminated under
subsections (C) or (D) above, the Executive shall also be given a 15 day period
from the date of the termination notice to cure such conduct).

 

D-5



--------------------------------------------------------------------------------

(d) Termination by the Company Other than for Cause.

(i) Notwithstanding the foregoing, the Company shall have the right, at any
time, to terminate the Executive’s employment for whatever reason it deems
appropriate upon written notice to the Executive. In the event such termination
is not based on Cause, as provided in Section 5(c) above, or if Executive’s
employment is terminated under Sections 5(f) or 5(g) hereto;

(A) the Company shall continue to pay the Executive’s Base Salary for a period
(the “Severance Period”) which is the greater of (1) twelve (12) months from the
date of termination hereunder or (2) the remainder of any unwaived term under
any non competition agreement with the Company. Such payment shall be payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes.

(B) In addition, subject to the Executive’s timely electing COBRA continuation
coverage, the Company shall continue to pay health insurance premiums in the
same proportion as if Executive had remained an active employee for purposes of
group medical coverage for Executive and his family (as in effect immediately
prior to Executive’s termination) until the earlier of: (1) the expiration of
the Severance Period; or (2) the date upon which Executive becomes eligible for
coverage under the group health plans of another employer.

(C) Executive shall be paid a pro rated portion of the target Performance Bonus
for the year of termination, as measured by the achievement of certain
performance targets prior to the date of termination.

(D) All of the outstanding unvested Executive’s Stock Options shall
automatically vest and become immediately exercisable pursuant to the terms of
the Stock Option Plan.

The failure by Company to offer to renew the Agreement following the expiration
of the initial Term or any Renewal Term on the same terms and conditions
hereunder shall be treated as if the Company terminated this Agreement pursuant
to this Section 5(d) only if the Company agrees to terminate Executive’s
non-compete obligation under that certain Non-Compete and Non-Solicitation
Agreement of even date herewith by and between the Company and Executive.

(e) Voluntary Termination. In the event the Executive terminates the Executive’s
employment on the Executive’s own volition (except as provided in Section 5(g))
prior to the expiration of the Term or any Renewal Term of this Agreement,
including any renewals thereof, such termination shall constitute a voluntary
termination and in such event the Executive shall be limited to the same rights
and benefits as provided in connection with Section 5(a). A termination of the
Executive’s employment by the mutual agreement of the Executive and the Company
shall not be deemed a termination by the Company other than for Cause as
provided in Section 5(d). Likewise, any public or published statement by either
the Executive or

 

D-6



--------------------------------------------------------------------------------

the Company after the date of Executive’s termination that characterizes the
termination of Executive as a “resignation” or other voluntary departure by the
Executive shall have no bearing on or otherwise change the determination that
Executive’s termination is a termination by the Company other than for Cause.

(f) Termination Following a Change of Control and Compensation Reduction.

(i) In the event that a Change in Control, as hereinafter defined, of the
Company shall occur at any time during the Term or Renewal Term hereof, and
within 12 months of the occurrence of such “Change in Control” event, the
Company terminates the Executive without Cause or the Executive shall terminate
the Executive’s employment under this Agreement, then, in any such event such
termination shall be deemed to be a termination by the Company other than for
Cause and the Executive shall be entitled to such compensation and benefits as
set forth in Section 5(d) of this Agreement.

(ii) For purposes of this Agreement, a “Change in Control” of the Company shall
mean any of the following:

(A) a sale of all or substantially all of the assets of the Company;

(B) the acquisition of more than 50% of the membership units of the Company
(with all classes or series thereof treated as a single class) by any person or
group of persons; provided, that, the acquisition of 50% or more of the
membership units of the Company by Stanford International Bank Ltd. or any of
its affiliates (collectively, “Stanford”) shall not be deemed a “Change in
Control” hereunder;

(C) a reorganization of the Company whereby the holders of membership units of
the Company receive stock or equity interests in another company (other than a
subsidiary of the Company), a merger of the Company with another company whereby
there is a 50% or greater change in the ownership of the membership units of the
Company as a result of such merger, or any other transaction in which the
Company (other than as the parent corporation) is consolidated for federal
income tax purposes or is eligible to be consolidated for federal income tax
purposes with another corporation; or

(D) in the event that the membership units of the Company are traded on an
established securities market, a public announcement that any person (other than
Stanford) has acquired or has the right to acquire beneficial ownership of more
than 50% of the then-outstanding membership units, for purposes hereof the terms
“person” and “beneficial ownership” shall have the meanings provided in
Section 13(d) of the Securities and Exchange Act of 1934, as amended, or related
rules promulgated by the Securities and Exchange Commission, or the commencement
of or public announcement of an intention to make a tender offer or exchange
offer for more than 50% of the then outstanding membership units; provided,
however, that a Change of Control shall expressly not include (x) any
consolidation or merger effected exclusively to change the domicile of the
Company, or (y) any transaction or series of transactions principally for bona
fide equity financing purposes.

 

D-7



--------------------------------------------------------------------------------

(g) Constructive Termination. Notwithstanding anything to the contrary contained
herein, Executive shall have the right, upon written notice to the Company, to
terminate his employment in the event of the occurrence of Constructive
Termination (as hereinafter defined). For purposes hereof, “Constructive
Termination” shall be deemed to occur if, without the Executive’s written
consent: (i) Executive is assigned a title, duties or responsibilities below the
senior executive officer level (provided, however, that there shall not be a
Constructive Termination if Executive is assigned a comparable title, duties or
responsibilities with respect to the acquired or surviving entity or a division
or unit thereof resulting from a transaction involving the Company or its assets
(e.g., the senior executive of a business unit or president of the subsidiary of
an acquirer)); (ii) there is a material reduction by the Company of the
Executive’s Base Salary or target Performance Bonus as in effect immediately
prior to such reduction (except as part of a base salary reduction generally
applicable to all executives of the Company); (iii) Executive is relocated to a
facility or a location more than thirty-five 35 miles from the Company’s current
offices or (iv) there is any change in Executive’s reporting relationship
without Executive’s consent; provided, however, that the Company shall have a
period of fifteen (15) days following receipt of written notice from the
Executive specifying the grounds for a purported Constructive Termination to
cure any event or failure that would otherwise constitute a Constructive
Termination.

(h) Release. The payment of any severance amount under this Section 5 is
conditioned on the Executive executing and delivering to the Company a standard
waiver and general release of claims promptly after the effective date of
termination (without any revocation thereof).

6. DISCLOSURE AND PROTECTION OF CONFIDENTIAL INFORMATION.

(a) For purposes of this Agreement, “Confidential Information” means knowledge,
information and material which is proprietary to the Company and its
subsidiaries, of which Executive may obtain knowledge or access through or as a
result of his employment by the Company (including information conceived,
originated, discovered or developed in whole or in part by Executive).
Confidential Information includes, but is not limited to, (i) technical
knowledge, information and material such as trade secrets, processes, formulas,
data, know-how, improvements, inventions, computer programs, drawings, patents,
and experimental and development work techniques, and (ii) marketing and other
information, such as supplier lists, customer lists, marketing and business
plans, business or technical needs of customers, consultants, licensees or
suppliers and their methods of doing business, arrangements with customers,
consultants, licensees or suppliers, manuals and personnel records or data.
Confidential Information also includes any information described above which the
Company or any of its subsidiaries obtains from another party and which the
Company treats as proprietary or designates as confidential, whether or not
owned or developed by the Company. Notwithstanding the foregoing, any
information which is or becomes available to the general public otherwise than
by breach of this Section 6 shall not constitute Confidential Information for
purposes of this Agreement.

 

D-8



--------------------------------------------------------------------------------

(b) During the term of this Agreement and thereafter, Executive agrees, to hold
in confidence all Confidential Information and not to use such information for
Executive’s own benefit or to reveal, report, publish, disclose or transfer,
directly or indirectly, any Confidential Information to any person or entity, or
to utilize any Confidential Information for any purpose, except in the course of
Executive’s work for the Company.

(c) Executive will abide by any and all security rules and regulations, whether
formal or informal, that may from time to time be imposed by the Company for the
protection of Confidential Information, and will inform the Company of any
defects in, or improvements that could be made to, such rules and regulations.

(d) Executive will notify the Company in writing immediately upon receipt of any
subpoena, notice to produce, or other compulsory order or process of any court
of law or government agency if such document requires or may require disclosure
or other transfer of Confidential Information.

(e) Upon termination of employment, Executive will deliver to the Company any
and all records and tangible property that contain Confidential Information that
are in his possession or under his control.

7. SURVIVAL. The provisions of Sections 6 through 21 shall survive the
termination of this Agreement, as applicable.

8. NOTICES. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent to the addresses set forth in the introductory paragraph of this
Agreement, or to such other address as either party hereto may from time to time
give notice of to the other.

9. HEADINGS. All sections and descriptive headings of this Agreement are
inserted for convenience only, and shall not affect the construction or
interpretation hereof.

10. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one and the same instrument.

11. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Affiliates) with respect to such subject matter; provided, however,
that this provision is not intended to supersede any provisions of the Primary
Company Documents which refer to or are applicable to Executive. This Agreement
may not be modified in any way unless by a written instrument signed by both the
Company and the Executive.

 

D-9



--------------------------------------------------------------------------------

12. GOVERNING LAW; DISPUTE RESOLUTION. This Agreement shall be governed by, and
construed and interpreted in accordance with, the substantive laws of the State
of Florida, without giving effect to any conflict-of-laws rule or principle that
might result in the application of the laws of another jurisdiction. Both
parties agree that all disputes, claims, actions or lawsuits between them,
arising out of or relating to this Agreement, or for alleged breach of this
Agreement, shall be heard and determined by a state court sitting in Miami-Dade
County, Florida, or by the United States District Court for the Southern
District of Florida, or by any of the appellate courts which review decisions of
those courts (collectively, the “Florida Courts”). The parties expressly submit
to the jurisdiction of the Florida Courts for adjudication of all such disputes,
claims, actions and lawsuits arising out of or relating to this Agreement, or
for alleged breach of this Agreement, and agree not to bring any such action or
proceeding in any other court. Both parties waive any defense of inconvenient
forum as to the maintenance of any action or proceeding brought pursuant to this
section of the Agreement in the Florida Courts, and waive any bond, surety, or
other security that might be required of the other party with respect to any
aspect of such action, to the extent permitted by law; provided, however, that
either party may bring a proceeding in a different court, jurisdiction or forum
to obtain collection of any judgment, or to obtain enforcement of any injunction
or order, entered against the other party by the Florida Courts.

13. CONSTRUCTION. This Agreement shall not be construed more strictly against
one party than the other, merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Company and Executive have contributed substantially and materially to the
negotiation and preparation of this Agreement.

14. SEVERABILITY. Inapplicability or unenforceability of any provision of this
Agreement shall not limit or impair the operation or validity of any other
provision of this Agreement or any such other instrument.

15. NON-ASSIGNABILITY. The Executive shall not have the right to assign or
delegate his rights or obligations hereunder, or any portion thereof, to any
other person.

16. BINDING EFFECT. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns, including, without
limitation, any successor to the Company, whether by merger, consolidation, sale
of stock, sale of assets or otherwise.

17. WAIVERS. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

18. NO THIRD PARTY BENEFICIARY. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

19. NON-DISPARAGEMENT. During the term of Executive’s employment and thereafter,
neither the Executive nor the Company’s, directors, agents or officers shall
disparage each other.

 

D-10



--------------------------------------------------------------------------------

20. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE COMPANY ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR OUT OF THE EMPLOYMENT OF EXECUTIVE BY THE COMPANY, COMPENSATION OR
ANY DAMAGES IN RESPECT THEREOF.

21. RECITALS. The Recitals are incorporated herein and hereby made a part
hereof.

[Signatures Begin on Following Page]

 

D-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

THE COMPANY:

BELLA DURMIENTE, LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

EXECUTIVE:    Jorge Enrique Alvarado Amado, an individual

 

D-12



--------------------------------------------------------------------------------

Exhibit E – Execution Copy

BELLA DURMIENTE, LLC

NON-COMPETE AND NON-SOLICITATION AGREEMENT

THIS NON-COMPETE AND NON-SOLICITATION AGREEMENT (“Agreement”) is entered into on
the [                    ] day of [                ], 2007, by and between Jorge
Enrique Alvarado Amado, an individual (“Employee”), Bella Durmiente, LLC, a
Delaware limited liability company, on behalf of itself and all of its
subsidiaries (collectively, the “Company”), and Elandia, Inc., a Delaware
corporation (“Elandia”).

RECITALS

A. The Company engages in the business of providing network solutions for large
and medium sized companies operating in Latin America with offices in Colombia,
Costa Rica, Ecuador, Mexico, Panama and Venezuela. The Company’s products and
services include the provisioning of self defending networks, contact centers,
IP telephony, storage area networks, content delivery networks, and mobility and
visual communications. The Company is the third largest Cisco system integrator
in Latin America, and maintains strategic alliances with premier business
partners including Cisco, Microsoft, Panduit, Tandberg, Hitachi, Nortel and
Redline Communications and serves a customer base including Fortune 500
companies. The Company’s solutions contain a balanced combination of products,
services, financial engineering and knowledge transfer, and is focused on
providing its customers advanced technologies including (i) Unified
Communications, (ii) Security (iii) Mobile-IP Convergence, and
(iv) Complimentary technology and services (collectively, including all of the
foregoing, the “Business”).

B. The Employee is currently employed as the chief executive officer of the
Company.

C. The Company is in need of additional capital to expand its Business, and in
order to raise such capital, the Company has offered to sell to Elandia,
7,000,000 Series A Convertible Preferred Units (“Series A Preferred Units”) of
the Company for $26,000,000 pursuant to that certain Preferred Unit Purchase
Agreement dated as of October 2, 2007 by and among the Company, Desca Holding
LLC, a Delaware limited liability company, Elandia and the Employee (“Preferred
Unit Purchase Agreement”). In consideration for the purchase of the Series A
Preferred Units, the Employee has agreed to enter into this Agreement at the
closing of transactions contemplated by the Preferred Unit Purchase Agreement
(“Preferred Unit Purchase Closing”). Capitalized terms used herein and not
defined shall have the meanings assigned to them in the Preferred Unit Purchase
Agreement.

D. It is a condition to Elandia’s obligations under the Preferred Unit Purchase
Agreement that the Employee executes and delivers this Agreement at the
Preferred Unit Purchase Closing.

 

E-1



--------------------------------------------------------------------------------

TERMS

In consideration of their mutual promises, and for other good and valuable
consideration, the Employee and the Company agree as follows:

1. Protective Covenants.

(a) Employee Acknowledgements. Employee warrants, represents, acknowledges and
agrees that:

(i) Employee has many years of business experience and special knowledge,
expertise, contacts and other information with respect to the Business;

(ii) The Company (including all divisions and subsidiaries) has engaged in the
Business in North America, Central America, and South America (“Company Market
Area”), and following the Preferred Unit Purchase Closing, the Company will
continue to engage in the Business throughout the Company Market Area;

(iii) All of the restrictions set forth in the covenants in Sections 1(b), 1(c),
and 1(d) below (the “Protective Covenants”) are reasonable and appropriate in
view of Employee’s leading role in the Company prior to this Agreement, and
Employee’s strong relationships with the Company’s customers and employees;

(iv) It is reasonable and appropriate for each of the Protective Covenants to
have such duration and scope as is stated in Sections 1(b), 1(c), and 1(d);

(v) The Protective Covenants have been reviewed by the Employee;

(vi) The Protective Covenants were the result of negotiation between the
parties, and Employee agrees to be bound by the Protective Covenants to the
maximum extent permitted by law, it being the intent and spirit of the parties
that the non-competition agreement and the other restrictive covenants and
provisions contained herein shall be valid and enforceable in all respects, and,
subject to the terms and conditions of this Agreement, Employee’s compliance
with the non-competition agreement and the other restrictive covenants and
agreements contained herein are mutually dependent upon the obligations of
Elandia to pay, at the Preferred Unit Purchase Closing, the purchase price
required to be paid under the terms of the Preferred Unit Purchase Agreement;
and

(vii) The Recitals in this Agreement are true and correct.

(b) Non-Competition. Because Employee is both selling units (in connection with
the partial redemption under the LLC Agreement) and continuing as a Company
employee, he agrees that two separate non-compete obligations are appropriate,
one relating to the partial redemption of his units, and running from the
Preferred Unit Purchase Closing, and the other in consideration of continued
employment by the Company, and running from the date of termination of his
Company employment. Employee understands that these covenants may or may not run
concurrently, depending on the date of termination

 

E-2



--------------------------------------------------------------------------------

of his Company employment. Accordingly, it is agreed that during (i) a two year
period after the date of the Preferred Unit Purchase Closing and (ii) a one year
period after the date Employee’s employment with the Company ceases or is
terminated for any reason whatsoever (together, the “Restricted Period”), and
within the Company Market Area, Employee will not, directly or indirectly,
except as to the Company, either (a) have any ownership interest (whether as
proprietor, partner, member, stockholder or otherwise) in, and/or (b) act as an
agent, employee, officer, director, contractor, broker or distributor for, or
adviser or consultant to, any business (regardless of the form in which
conducted) which is engaged, or which Employee reasonably knows is undertaking
to become engaged, in the Business; provided, however, that the ownership by
Employee of less than one percent, in the aggregate, of the shares of the
capital stock of a Publicly-Held Corporation engaged in the Business will not,
of itself, be a violation of the covenant in this Section 1(b). The term
“Publicly-Held Corporation” shall mean a corporation whose securities are traded
on a national securities exchange or listed on the National Association of
Securities Dealers Automated Quotation System. Nothing herein shall be
interpreted to prevent Employee from engaging in non-competitive businesses in
Company Market Area. Notwithstanding anything to the contrary contained herein,
in the event Employee’s employment is terminated by the Company without Cause
(as such term is defined in that certain Executive Employment Agreement of even
date herewith by and between the Company and Employee (“Employment Agreement”),
the Restricted Period shall be for a one year period after such termination
date.

(c) No Interference with Restricted Customers. During the Restricted Period, and
within the Company Market Area, Employee will not, directly or indirectly,
either (i) solicit, divert or take away, or attempt to solicit, divert or take
away, the business of any Restricted Customer, as defined below, for any product
or service of the Business, or (ii) attempt or seek to cause any Restricted
Customer to refrain, in any respect, from acquiring from or through the Company
(or any Affiliate of the Company) any product or service included in the
Business provided, however, that general advertisements in media of general
public circulation (including, without limitation, via the Internet) with
respect to the provision of services by any business in which Employee may have
an interest after the termination of his employment will not violate the
covenants of this Section 1(c). “Restricted Customer” means any Person to whom
or to which goods or services within the Business were provided by the Company
(or any Affiliate of the Company), during the 12-month period prior to the date
of the Preferred Unit Purchase Closing, or at any time during the Restricted
Period, and any potential customer of the Company (or any Affiliate of the
Company) which was actively solicited during the 12-month period prior to the
date of the Preferred Unit Purchase Closing, or at any time during the
Restricted Period. The term “Affiliate,” as used in this Agreement, means a
Person that directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, a specified
Person. A Person shall be deemed to control another Person if such first Person
possesses, directly or indirectly, the power to direct, or cause the direction
of, the management and policies of such other Person whether through the
ownership of voting securities, by contract or otherwise. The term “Person”
shall mean an individual, committee, board, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity.

 

E-3



--------------------------------------------------------------------------------

(d) No Interference with Employees. During the Restricted Period, and within the
Company Market Area, Employee will not, directly or indirectly, solicit, request
or induce (i) any employee of the Company or any of its Affiliates to seek
employment with any Person, or (ii) any employee of the Company or any of its
Affiliates to terminate employment with the Company; provided, however, that
general advertisements in media of general public circulation (including,
without limitation, via the Internet) with respect to a particular employment
position will not violate the covenants of this Section 1(d).

(e) Tolling of Restricted Periods. If Employee is in violation of any of the
Protective Covenants in Sections 1(b), 1(c) or 1(d), then the time period in
such violated Section will be automatically extended for the period of such
violation.

(f) Independent Agreements. The covenants set forth in Sections 1(b), 1(c), and
1(d) (and in each portion thereof) are, will be deemed, and should be construed,
as separate and independent agreements. If any provision of Section 1(b), 1(c),
or 1(d) is held invalid, void or unenforceable, it will in no way render
invalid, void or unenforceable any other provision of Section 1(b), 1(c), or
1(d) not declared invalid, void or unenforceable; and this Section 1 will in
that case be construed as if the invalid, void or unenforceable provision was
omitted. If any court of competent jurisdiction determines that any provision of
this Section 1 is invalid, such determination will not affect the validity of
this Agreement as to any of the rest of them.

(g) Modification. It is understood and agreed by the parties that if any part of
Sections 1(b), 1(c), or 1(d) is deemed by a court of competent jurisdiction to
be too broad to permit enforcement to its full extent, then such restriction
will be enforced to the maximum extent permitted by applicable law; and the
Company and the Employee consent and agree that such scope may be judicially
modified accordingly in any proceeding brought to enforce such provisions of
this Agreement.

(h) Remedies. Employee agrees that the Company (and any Affiliate of the
Company) may be without an adequate remedy at law in the event of any action by
Employee prohibited by Sections 1(b), 1(c), or 1(d). Employee agrees, therefore,
that if any of Sections 1(b), 1(c), or 1(d), or any provision of any of them is
breached, then the Company (or any Affiliate of the Company) may, at its or
their election and in any court of competent jurisdiction permitted by this
Agreement, seek injunctive or other provisional relief and such other remedies
as may be appropriate under applicable law. The Company (or any Affiliate of the
Company) will not, by seeking or obtaining any particular relief, be deemed to
have precluded itself or themselves from obtaining any other relief to which it
or they may be entitled.

(i) Notice to Others. The terms of this Agreement are not confidential, and the
Company (or any Affiliate of the Company) or Employee may disclose the
provisions of this Agreement, without any liability whatsoever, to any Person,
including one that is engaged in a business relationship with Employee.

(j) No Limitation of Other Protective Covenants. For avoidance of doubt, nothing
contained in this Section 1 shall in any way be construed as limiting,
restricting or shortening the length, geographic scope or extent of any other
restrictive covenants (including any covenants not to compete) agreed to by
Employee in favor of the Company (or any Affiliate of the Company).

 

E-4



--------------------------------------------------------------------------------

2. Assignment. Neither party may assign its rights or delegate its obligations
under this Agreement; provided, however, that the Company may assign or delegate
any or all of its rights or obligations under this Agreement in the event of a
sale of the Company (whether by merger, reorganization, consolidation or sale of
all or substantially all of its assets) to any purchaser of the Company.
Employee agrees that the Protective Covenants in Section 1 of this Agreement
shall be enforceable against Employee by such purchaser without additional
compensation to the Employee.

3. Notices. All notices that are required or may be given pursuant to the terms
of this Agreement shall be in writing and shall be sufficient in all respects if
given in writing and delivered personally or by a recognized courier service or
by registered or certified mail, postage prepaid, to the Employee at the
Employee’s last known address, and to the Company at its address. Any such
notice under this Section shall be deemed to have been duly given on the date of
personal delivery or on the date of delivery by a national overnight courier
service, or on the date of postmark if mailed by certified or registered mail,
return receipt requested.

4. Attorney’s Fees. In the event of a dispute between or among the parties with
respect to this Agreement, the prevailing party shall be entitled to recover
such party’s reasonable attorneys’ fees and costs, whether incurred during
trial, on appeal or in bankruptcy proceedings.

5. Counterparts. This Agreement may be executed in one or more counterparts for
the convenience of the parties, all of which together shall constitute one and
the same instrument.

6. Entire Agreement. This Agreement contains the entire understanding of the
parties relating to the subject matter contained herein and supersedes all prior
written or oral and all contemporaneous oral agreements and understandings
relating to the subject matter hereof; provided, however, that this provision is
not intended to supersede any provisions of the Employment Agreement, or any
provisions of the Preferred Unit Purchase Agreement or the LLC Agreement which
refer to or are applicable to the Employee. This Agreement cannot be modified or
amended except in writing signed by the party against whom enforcement is
sought.

7. Governing Law; Dispute Resolution. This Agreement shall be governed by, and
construed and interpreted in accordance with, the substantive laws of the State
of Florida, without giving effect to any conflict-of-laws rule or principle that
might result in the application of the laws of another jurisdiction. Each of the
parties agree that all disputes, claims, actions or lawsuits between them,
arising out of or relating to this Agreement, or for alleged breach of this
Agreement, shall be heard and determined by a state court sitting in Miami-Dade
County, Florida, or by the United States District Court for the Southern
District of Florida, or by any of the appellate courts which review decisions of
those courts (collectively, the “Florida Courts”). The parties expressly submit
to the jurisdiction of the Florida Courts for adjudication of all such disputes,
claims, actions and lawsuits arising out of or relating to this Agreement, or
for alleged breach of this Agreement, and agree not to bring any such action or
proceeding in any other court. Each of the parties waive any defense of
inconvenient forum as to the maintenance of any action or proceeding brought
pursuant to this section of the Agreement in the Florida Courts, and waive any
bond, surety, or other security that might be required of the other parties with
respect to any aspect of such action, to the extent permitted by law; provided,
however, that each of the parties may bring a proceeding in a different court,
jurisdiction or forum to obtain collection of any judgment, or to obtain
enforcement of any injunction or order, entered against the other parties by the
Florida Courts.

 

E-5



--------------------------------------------------------------------------------

8. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT.

9. Headings; Pronouns. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of this
Agreement. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

[Signature Page Follows]

 

E-6



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement as of the day first above
written.

 

THE COMPANY: BELLA DURMIENTE, LLC, a Delaware limited liability company, on
behalf of itself and all of its subsidiaries By:     Name:     Title:    

 

EMPLOYEE:   Jorge Enrique Alvarado Amado, an individual

 

ELANDIA: ELANDIA, INC., a Delaware corporation By:     Name:     Title:    

 

E-7



--------------------------------------------------------------------------------

EXHIBIT F

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

Exhibit G

FORM OF COMPANY LEGAL OPINION

1. Each of the Seller and the Company has been duly formed as a limited
liability company and is validly existing and in good standing under the laws of
the State of Delaware.

2. Each of the Seller and the Company has all requisite limited liability
company corporate power and authority to execute and deliver the Transaction
Documents to which it is a party and to perform its respective obligations under
the Transaction Documents. Alvarado has the legal capacity to execute and
deliver the Transaction Documents to which he is a party and to perform his
respective obligations under the Transaction Documents.

3. The execution and delivery by each of the Seller, the Company and Alvarado of
the Primary Documents to which it/he is a party, and the consummation by each of
the Seller, the Company, and Alvarado of the transactions contemplated thereby,
have been duly authorized by all necessary action, limited liability company or
otherwise, and, if required, member action.

4. The execution and delivery by each of the Seller, the Company, and Alvarado
of the Transaction Documents, the compliance by each of the Seller, the Company
and Alvarado with the terms of the Transaction Documents, and the consummation
by each of the Seller, the Company, and Alvarado of the transactions
contemplated by the Transaction Documents will not (i) conflict with, result in
a breach or violation of, or constitute a default under, any of the terms,
conditions or provisions of the charter, corporate, organizational or other
equivalent documents with different names of the Seller or the Company,
(ii) conflict with, result in a breach or violation of, contravene, or
constitute a default under, any of the terms, conditions or provisions of:
(A) any Florida or federal law, statute, rule or regulation binding on the
Seller or the Company; (B) the Delaware Limited Liability Company Act (the
“DLLCA”); (C) to our knowledge, any order, writ, injunction or decree of any
court or governmental instrumentality to which the Seller or the Company is
subject; or (D) any agreement, contract, indenture, mortgage, deed of trust,
lease, or other instrument known to us by which the Seller, the Company, or
their respective assets is/are bound, or (iii) to our knowledge, result in the
creation or imposition of any lien, charge, security interest or encumbrance of
any nature whatsoever upon the property or assets of the Seller or the Company.

5. No authorization, consent, approval, license, exemption of, or filing or
registration with any court or governmental department, commission, board,
agency or other instrumentality, is required to be made by or on behalf of the
Seller or the Company under any Florida or federal law, statute, rule or
regulation or the DLLCA in connection with the execution and delivery by the
Seller and the Company of the Transaction Documents or compliance by the Seller
and the Company with the terms thereof.

6. Each of the Transaction Documents have been duly executed and delivered by
the Seller, the Company and Alvarado, and each such document constitutes a
legal, valid, and binding obligation of the Seller, the Company and Alvarado,
enforceable against each of the Seller, the Company and Alvarado in accordance
with their respective terms, except to the extent that enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws now or hereafter in effect relating to
creditors’ rights generally and to general principles of equity.

 

G-1



--------------------------------------------------------------------------------

7. To our knowledge, there are no (i) actions, suits, proceedings, hearings or
investigations pending or threatened against the Seller or the Company or their
respective properties before any court, arbitrator or governmental department,
commission, board, bureau, agency or other instrumentality, state, federal, or
foreign, or (ii) judgments, injunctions, orders, or decrees of any court or
governmental body against the Seller or the Company.

8. As of the Closing Date, the authorized units of the Seller (prior to giving
effect to the issuance of the units to Elandia under the Unit Purchase Agreement
and the partial redemption of Alvarado’s units by the Seller under the LLC
Agreement) consists of (i) 25,000,000 common units, of which (A) 4,274,788
Common Units are issued to Alvarado, and (B) 20,725,212 are reserved for
issuance, and (ii) 15,000,000 Preferred Units, of which (A) 7,000,000 are
designated Series A Convertible Preferred Units and reserved for issuance to
Elandia, and (B) 8,000,000 are reserved for issuance.

9. The 7,000,000 Series A Convertible Preferred Units purchased by Elandia
pursuant to the terms of the Transaction Documents have been duly authorized by
all necessary limited liability company action on the part of the Seller and are
validly issued, fully paid and non-assessable.

10. Other than the Series A Convertible Preferred Units, to our knowledge there
are no outstanding options, warrants, convertible notes, conversion or exchange
rights, preemption rights, subscription rights, rights of first refusal or
co-sale rights, or other rights or types of securities (whether by law, pursuant
to the Seller’s Certificate of Formation, or otherwise) to purchase or acquire
any membership interest units of the Seller and the Seller has no obligation
(contingent or otherwise) to issue such rights. Except as otherwise set forth in
the Unit Purchase Agreement and the LLC Agreement, to our knowledge the Seller
has no obligation to purchase, redeem, or otherwise acquire its membership
interest units or any interest therein, or to pay a dividend or make any other
distribution in respect thereof.

11. To our knowledge no federal, state or local tax audits or administrative or
judicial tax proceedings are pending or being conducted with respect to the
Seller or the Company in connection with the rebates received by the Company in
the United States from Cisco Systems, Inc.

12. The transfers contemplated in the Unit Purchase Agreement of the interests
in the Company from Alvarado to the Seller will be made pursuant to all
requisite limited liability company power and authority under the DLLCA.

 

G-2